Exhibit 10.1
EXECUTION COPY
FOURTH AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT
     This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) is entered into effective as of December 21, 2009, among
MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited partnership, as borrower
(the “Borrower”), MARTIN MIDSTREAM PARTNERS L.P., a Delaware limited partnership
(the “MLP”), MARTIN OPERATING GP LLC, a Delaware limited liability company,
PRISM GAS SYSTEMS I, L.P., a Texas limited partnership, PRISM GAS SYSTEMS GP,
L.L.C., a Texas limited liability company, PRISM GULF COAST SYSTEMS, L.L.C., a
Texas limited liability company, MCLEOD GAS GATHERING AND PROCESSING COMPANY,
L.L.C., a Louisiana limited liability company, WOODLAWN PIPELINE CO., INC., a
Texas corporation, and PRISM LIQUIDS PIPELINE, LLC, a Texas limited liability
company (“Prism Liquids”), as guarantors, the financial institutions party
hereto (collectively, the “Lenders”), and ROYAL BANK OF CANADA, as
administrative agent (the “Administrative Agent”) and collateral agent for the
Lenders and as L/C Issuer and a Lender.
     WHEREAS, the Borrower, the MLP, the Administrative Agent, and the Lenders
are parties to that certain Second Amended and Restated Credit Agreement dated
as of November 10, 2005, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of June 30, 2006, that certain
Second Amendment to Second Amended and Restated Credit Agreement dated as of
December 28, 2007, and that certain Third Amendment to Second Amended and
Restated Credit Agreement dated as of September 24, 2008 (as amended, and as
further renewed, extended, amended or restated, the “Credit Agreement”); and
     WHEREAS, the Borrower has requested that the Credit Agreement be amended
and modified as described herein, and the Administrative Agent and the Lenders
party hereto are willing to permit such amendment and modification, subject to
the terms and conditions hereinafter set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     SECTION 1. Definitions. Unless otherwise defined in this Fourth Amendment,
terms used in this Fourth Amendment that are defined in the Credit Agreement
shall have the meanings assigned to such terms in the Credit Agreement. The
interpretive provisions set forth in Section 1.02 of the Credit Agreement shall
apply to this Fourth Amendment.
     SECTION 2. Amendment to the Credit Agreement. Subject to satisfaction of
the conditions precedent set forth in Section 4 of this Fourth Amendment, the
Credit Agreement is hereby amended in its entirety to read as set forth on Annex
A attached hereto.
     SECTION 3. Amendments to Schedules to the Credit Agreement. Subject to
satisfaction of the conditions precedent set forth in Section 4 of this Fourth
Amendment:
     (a) Schedule 1.01(a) (Designated Martin Shareholders) of the Credit
Agreement is hereby renamed Schedule 1.01(b), to read in its entirety as set
forth on Schedule 1.01(a) to the Credit Agreement as in effect immediately prior
to this Fourth Amendment;
     (b) a new Schedule 1.01(a) to the Credit Agreement is hereby added to the
Credit Agreement to read in its entirety as set forth on Annex B attached
hereto; and

 



--------------------------------------------------------------------------------



 



     (c) Schedule 1.01(c) to the Credit Agreement is hereby amended in its
entirety to read as set forth on Annex C attached hereto.
     SECTION 4. Conditions of Effectiveness. This Fourth Amendment shall not be
effective until the date (such date, the “Fourth Amendment Effective Date”) each
of the following conditions precedent has been satisfied in full:
     (a) receipt by the Administrative Agent of a counterpart of this Fourth
Amendment executed by each of the parties hereto (which may be by telecopy or
electronic transmission);
     (b) delivery of certified copies of organizational documents, bylaws,
authorizing resolutions of board of directors, and incumbency certificates for
the Borrower and each Guarantor as the Administrative Agent may require;
     (c) such evidence as the Administrative Agent may reasonably require to
verify that the Borrower and each Guarantor is duly organized or formed, validly
existing, and in good standing in the jurisdiction of its organization;
     (d) execution and delivery of new or replacement Notes as requested by any
Lender;
     (e) evidence satisfactory to the Administrative Agent and Wells Fargo
Securities LLC and RBC Capital Markets (collectively, the “Arrangers”) of
receipt by the MLP of Net Cash Proceeds of at least $20,000,000 from an Equity
Issuance (the “MLP Equity Issuance”);
     (f) evidence satisfactory to the Administrative Agent and the Arrangers
that either the Borrower or a Guarantor has acquired the naphthenic lube
refinery and related assets located in Ouachita County, Arkansas (the “Cross
Refinery”) from Martin Resource or its subsidiaries in accordance with
acquisition documents in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers for not more than $45,000,000 in stock or
other equity interests (the “Cross Refinery Acquisition”);
     (g) receipt by the Administrative Agent and the Arrangers of agreements
between Martin Resource and either the Borrower or a Guarantor with respect to
the Cross Refinery in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers, and amendments to the Loan Documents as
shall be required to reflect such agreements;
     (h) mortgage in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers covering the Cross Refinery, together
with surveys, title reports, title policies and such other related documentation
reasonably requested by the Administrative Agent or the Arrangers;
     (i) evidence satisfactory to the Administrative Agent and the Arrangers of
consent by required lenders under Martin Resource’s credit facility to the
extent required to effect the MLP Equity Issuance and Cross Refinery
Acquisition;
     (j) amendments and supplements to, or amendments and restatements of,
existing Mortgages (including the U.S. Vessel Mortgage) as reasonably required
by the Administrative Agent or the Arrangers;
     (k) a certificate signed by a Responsible Officer of the Borrower
certifying that (i) the representations and warranties contained in Article V of
the Credit Agreement are true and correct in all material respects on and as of
such date (unless such representations and warranties specifically refer to

2



--------------------------------------------------------------------------------



 



an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date), (ii) no Default
or Event of Default has occurred and is continuing as of such date, (iii) since
December 31, 2008, there has occurred no material adverse change in the
business, assets, liabilities (actual or contingent), operations, or condition
(financial or otherwise) of the MLP General Partner, the MLP, the Borrower
General Partner or the Borrower and its subsidiaries, taken as a whole,
(iv) there is no litigation, investigation or proceeding known to and affecting
the Borrower or any Borrower Affiliate for which the Borrower is required to
give notice pursuant to Section 6.03(c) of the Credit Agreement (or, if there is
any such litigation, investigation or proceeding, then a notice containing the
information required by Section 6.03(c) of the Credit Agreement shall be given
concurrently with the delivery of the certificate given pursuant to this clause
(k)), and (v) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or Governmental Authority by or
against the Borrower, any Guarantor, the MLP General Partner, or any of their
respective properties that (A) could reasonably be expected to materially and
adversely affect the Borrower or any Guarantor, or (B) seeks to affect or
pertains to any transaction contemplated hereby that could reasonably be
expected to have a Material Adverse Effect or that seeks to affect or pertains
to the ability of the Borrower or any Guarantor to perform its obligations under
the Loan Documents;
     (l) a certification from the Borrower’s Chief Financial Officer that each
of the MLP and the Borrower is Solvent as of the Fourth Amendment Effective
Date;
     (m) payment of (i) fees to the Lenders party to this Fourth Amendment
(other than the Lenders described in Section 12 hereof), (ii) other fees and
expenses due pursuant to that certain Engagement Letter dated November 11, 2009,
and (ii) Attorney Costs of the Arrangers and the Administrative Agent;
     (n) opinions from (i) Baker Botts L.L.P., counsel to each Loan Party,
substantially in the form delivered on the Closing Date, with such changes as
the Administrative Agent or the Arrangers shall reasonably request, and
(ii) local counsel as the Administrative Agent or the Arrangers shall reasonably
require with respect to each Mortgage or amendment thereto executed by a Loan
Party;
     (o) such Lien searches as the Administrative Agent or the Arrangers shall
request;
     (p) funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements or UCC-3 amendment
financing statements, or fees associated with the filing of the Mortgages or
amendments to Mortgages (or arrangements satisfactory to the Administrative
Agent and the Arrangers for payment of such amounts shall have been made);
     (q) completion of environmental due diligence with respect to the Cross
Refinery Acquisition with results reasonably satisfactory to the Administrative
Agent and the Arrangers;
     (r) the Outstanding Amount on the Fourth Amendment Effective Date shall be
less than $305,000,000 (after payment of all required fees and expenses due and
owing under clause (m) above);
     (s) a Guaranty and Subsidiary Security Agreement executed by Prism Liquids,
together with such opinions of counsel as Administrative Agent shall reasonably
request; and
     (t) other documents as may be reasonably required by the Administrative
Agent or the Arrangers.
     SECTION 5. Title Matters. By no later than February 26, 2010, or such later
date as may be agreed to by the Administrative Agent in its reasonable
discretion (the “Title Deadline Date”), each

3



--------------------------------------------------------------------------------



 



applicable Loan Party shall deliver such title commitments, title reports
(including copies of recorded documents referenced therein), current land title
surveys, title policies and title policy endorsements (and such affidavits and
other assurances as the title insurance company may require to issue the same),
each in form and substance reasonably satisfactory to the Administrative Agent,
as the Administrative Agent shall reasonably request, with respect to such Loan
Party’s real property mortgaged to the Administrative Agent, for the benefit of
the Lenders. Any Loan Party’s failure to comply with this Section 5 by the Title
Deadline Date shall constitute an Event of Default.
     SECTION 6. Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Fourth Amendment, the
Borrower represents and warrants to the Administrative Agent and to each Lender
that:
     (a) This Fourth Amendment, the Credit Agreement as amended hereby, and each
Loan Document have been duly authorized, executed, and delivered by the Borrower
and the applicable Loan Parties and constitute their legal, valid, and binding
obligations enforceable in accordance with their respective terms (subject, as
to the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium, and similar laws affecting creditors’ rights generally
and to general principles of equity).
     (b) The representations and warranties set forth in Article V of the Credit
Agreement and in the Collateral Documents are true and correct in all material
respects on and as of the Fourth Amendment Effective Date, after giving effect
to this Fourth Amendment, as if made on and as of the Fourth Amendment Effective
Date except to the extent such representations and warranties relate solely to
an earlier date.
     (c) As of the date hereof, at the time of and after giving effect to this
Fourth Amendment, no Default or Event of Default has occurred and is continuing.
     (d) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery, or performance by the Borrower or
any Loan Party of its obligations hereunder. This Fourth Amendment has been duly
authorized by the Borrower and each Loan Party party hereto by all necessary
corporate, partnership, or limited liability company action, as applicable. The
execution, delivery and performance of this Fourth Amendment and the documents
and transactions contemplated hereby do not and will not (a) contravene the
terms of the Borrower’s or any other Loan Party’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or result in
creation of any Lien (other than Liens in favor of the Collateral Agent) under,
any document evidencing any material Contractual Obligation to which the
Borrower or any other Loan Party is a party or any order, injunction, writ or
decree of any Governmental Authority to which the Borrower or any other Loan
Party is subject, or (c) violate any Law applicable to any Loan Party.
     SECTION 7. Assignment and Assumption.
     (a) As of the Fourth Amendment Effective Date, each Lender set forth on
Annex D hereto (collectively, the “Assignors”) hereby irrevocably sells and
assigns, severally and not jointly, (i) all of such Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
document or instrument delivered pursuant thereto, and (ii) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of such Assignor (in its capacity as Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other document or instrument delivered pursuant thereto or
the transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort

4



--------------------------------------------------------------------------------



 



claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) being referred to herein collectively for all Assignors as
the “Assigned Interests”) to the Lenders set forth on Annex E hereto
(collectively, the “Assignees”), and the Assignees hereby irrevocably purchase
and assume from each Assignor such Assignor’s Pro Rata Share of the Assigned
Interests, subject to and in accordance with this Section 7. Such sale and
assignment is without recourse to the Assignors and, except as expressly
provided in this Section 7, without representation or warranty by the Assignors.
     (b) Each Assignor (i) represents and warrants that (A) it is the legal and
beneficial owner of the Pro Rata Share of the Assigned Interest specified next
to its name on Annex D hereto, (B) such Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim, and (C) it has full power and
authority, and has taken all action necessary, to execute and deliver this
assignment and to consummate the transactions contemplated by this Section 7,
and (ii) assumes no responsibility with respect to (A) any statements,
warranties or representation made in or in connection with the Credit Agreement
or any other Loan Document, (B) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
Collateral thereunder, (C) the financial condition of the Borrower or any other
Loan Party, or (D) the performance or observance by the Borrower or any other
Loan Party of any of their respective obligations under any Loan Document.
     (c) Each Assignee (i) represents and warrants that (A) it has full power
and authority, and has taken all action necessary, to execute and deliver this
assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (B) it satisfies the requirements specified
in the Credit Agreement that are required to be satisfied by it in order to
acquire the Pro Rata Share of the Assigned Interests specified next to its name
on Annex E hereto and become a Lender, (C) from and after the Fourth Amendment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of such Assigned Interest, shall have the
obligations of a Lender thereunder, (D) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant thereto, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Fourth Amendment and to purchase its Pro Rata Share of such Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Arrangers,
or any other Lender, and (E) if it is a Foreign Lender, its has supplied to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by such
Assignee, and (ii) agrees that (A) it will, independently and without reliance
on the Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (B) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     (d) From and after the Fourth Amendment Effective Date, the Administrative
Agent shall distribute all payments in respect of the Assigned Interests
(including payments of principal, interest, fees and other amounts) to the
appropriate Assignors as specified on Annex D hereto for amounts that have
accrued to but excluding the Fourth Amendment Effective Date and to the
appropriate Assignees as specified on Annex E hereto for amounts that accrue
from and after the Fourth Amendment Effective Date.
     (e) The Borrower shall pay to the Assignors all break funding payments
payable in accordance with Section 3.05 of the Credit Agreement in connection
with the assignments made pursuant to this Section 7.

5



--------------------------------------------------------------------------------



 



     (f) On and after the Fourth Amendment Effective Date, each reference in the
Loan Documents to “Schedule 2.01” shall be to the revised Schedule 2.01
reflected on Annex E hereto.
     (g) After giving effect to the assignments referenced in this Section 7,
the Borrower, the Administrative Agent and the Lenders hereby approve the
allocation of the Committed Sums as set forth on Annex E hereto.
     SECTION 8. Effect of Amendment.
     (a) This Fourth Amendment (i) except as expressly provided herein, shall
not be deemed to be a consent to the modification or waiver of any other term or
condition of the Credit Agreement or of any of the instruments or agreements
referred to therein, and (ii) shall not prejudice any right or rights which the
Administrative Agent, the Collateral Agent, or the Lenders may now or hereafter
have under or in connection with the Credit Agreement, as amended by this Fourth
Amendment. Except as otherwise expressly provided by this Fourth Amendment, all
of the terms, conditions and provisions of the Credit Agreement shall remain the
same. It is declared and agreed by each of the parties hereto that the Credit
Agreement, as amended hereby, shall continue in full force and effect, and that
this Fourth Amendment and such Credit Agreement shall be read and construed as
one instrument.
     (b) Each of the undersigned Guarantors hereby consents to and accepts the
terms and conditions of this Fourth Amendment and the transactions contemplated
thereby, agrees to be bound by the terms and conditions thereof, and ratifies
and confirms that each Guaranty and each of the other Loan Documents to which it
is a party is, and shall remain, in full force and effect after giving effect to
this Fourth Amendment. The Borrower and each of the other Loan Parties hereby
confirm and agree that all Liens and other security now or hereafter held by the
Collateral Agent for the benefit of the Lenders as security for payment of the
Obligations are the legal, valid, and binding obligations of the Borrower and
the Loan Parties, remain in full force and effect, are unimpaired by this Fourth
Amendment, and are hereby ratified and confirmed as security for payment of the
Obligations.
     SECTION 9. Miscellaneous. This Fourth Amendment shall for all purposes be
construed in accordance with and governed by the laws of the State of New York
and applicable federal law. The captions in this Fourth Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof. This Fourth Amendment may be executed in separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Fourth Amendment, it
shall not be necessary to produce or account for more than one such counterpart.
Delivery of an executed counterpart of this Fourth Amendment by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Fourth Amendment.
     SECTION 10. Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS
FOURTH AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     SECTION 11. Additional Further Assurances. The parties hereto each agree to
execute from time to time such further documents as may be necessary to
implement the terms of this Fourth Amendment.

6



--------------------------------------------------------------------------------



 



     SECTION 12. Non-Consenting Lenders. Notwithstanding anything to the
contrary set forth in this Fourth Amendment, the Lenders listed on Annex D
hereto but not on Annex E hereto are parties to this Fourth Amendment for the
sole purpose of effecting the assignments set forth in Section 7 hereof.
Remainder of Page Intentionally Blank.
Signature Pages to Follow.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the date and year first above written.

                              MARTIN OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership, as Borrower    
 
                            By:   MARTIN OPERATING GP LLC,
its General Partner    
 
                                By:   MARTIN MIDSTREAM PARTNERS L.P.,
its Sole Member    
 
                                    By:   MARTIN MIDSTREAM GP LLC,
its General Partner    
 
                       
 
              By:   /s/ Robert D. Bondurant
 
Robert D. Bondurant    
 
                  Executive Vice President and Chief    
 
                  Financial Officer    

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                      MARTIN MIDSTREAM PARTNERS L.P.,
a Delaware limited partnership, as a Guarantor    
 
                    By:   MARTIN MIDSTREAM GP LLC,
its General Partner    
 
               
 
      By:   /s/ Robert D. Bondurant
 
Robert D. Bondurant    
 
          Executive Vice President and Chief    
 
          Financial Officer    

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                          MARTIN OPERATING GP LLC,
a Delaware limited liability company, as a Guarantor    
 
                        By:   MARTIN MIDSTREAM PARTNERS L.P.,
its Sole Member    
 
                            By:   MARTIN MIDSTREAM GP LLC,
its General Partner    
 
                   
 
          By:   /s/ Robert D. Bondurant
 
Robert D. Bondurant    
 
              Executive Vice President and Chief    
 
              Financial Officer    

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                      PRISM GAS SYSTEMS I, L.P., a Texas limited partnership, as
a Guarantor
 
               
 
      By:   Prism Gas Systems GP, L.L.C., its General Partner    
 
               
 
      By:   /s/ Robert D. Bondurant
 
Robert D. Bondurant
Treasurer    
 
                    PRISM GAS SYSTEMS GP, L.L.C., as a Guarantor    
 
                    By:   /s/ Robert D. Bondurant
 
Robert D. Bondurant
Treasurer    

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            PRISM GULF COAST SYSTEMS, L.L.C., as a Guarantor       By:   /s/
Robert D. Bondurant       Robert D. Bondurant        Treasurer     

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            MCLEOD GAS GATHERING AND PROCESSING
COMPANY, L.L.C., as a Guarantor
      By:   /s/ Ruben S. Martin          Ruben S. Martin        Sole Manager   
 

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WOODLAWN PIPELINE CO., INC.,
a Texas corporation, as a Guarantor
      By:   /s/ Robert D. Bondurant          Robert D. Bondurant       
Executive Vice President     

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            PRISM LIQUIDS PIPELINE, LLC,
a Texas limited liability company, as a Guarantor
      By:   /s/ Robert D. Bondurant          Robert D. Bondurant       
Executive Vice President     

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                      ROYAL BANK OF CANADA, as Administrative Agent
and Collateral Agent    
 
               
 
  By:   /s/ Susan Khokher                   
 
      Name:   Susan Khokher   
 
               
 
      Title:   Manager, Agency     
 
               

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                      ROYAL BANK OF CANADA, as a Lender and as L/C
Issuer    
 
               
 
  By:   /s/ Jason S. York                   
 
      Name:   Jason S. York   
 
               
 
      Title:   Authorized Signatory   
 
               

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                      WELLS FARGO BANK, N.A., as Syndication Agent
and a Lender    
 
               
 
  By:   /s/ Thomas E. Stelmar, Jr.                   
 
      Name:   Thomas E. Stelmar, Jr.   
 
               
 
      Title:   AVP / Portfolio Manager   
 
               

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                      COMERICA BANK, as Co-Documentation Agent and a
Lender    
 
               
 
  By:   /s/ David Terry                  
 
      Name:   David Terry    
 
               
 
      Title:   Sr. Vice President    
 
               

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                      COMPASS BANK, as a Lender    
 
               
 
  By:   /s/ Frank Carvelli                  
 
      Name:   Frank Carvelli    
 
               
 
      Title:   Vice President    
 
               

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                      SUNTRUST BANK, as a Lender    
 
               
 
  By:   /s/ David Simpson                  
 
      Name:   David Simpson    
 
               
 
      Title:   Vice President    
 
               

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as a Lender    
 
               
 
  By:   /s/ Julie Castano                  
 
      Name:   Julie Castano    
 
               
 
      Title:   Vice President    
 
               

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                      FORTIS CAPITAL CORP., as a Lender    
 
               
 
  By:   /s/ Michaela Braun                  
 
      Name:   Michaela Braun    
 
               
 
      Title:   Vice President    
 
               
 
               
 
  By:   /s/ Chad Clark                  
 
      Name:   Chad Clark    
 
               
 
      Title:   Director    
 
               

 



--------------------------------------------------------------------------------



 



                      WESTLB AG, NEW YORK BRANCH, as a Lender    
 
               
 
  By:   /s/ Jennifer King                  
 
      Name:   Jennifer King    
 
               
 
      Title:   Director    
 
               
 
               
 
  By:   /s/ Philip Juskowicz                  
 
      Name:   Philip Juskowicz, CFA    
 
               
 
      Title:   Associate Director    
 
               

 



--------------------------------------------------------------------------------



 



                      CATERPILLAR FINANCIAL SERVICES
CORPORATION, as a Lender    
 
               
 
  By:   /s/ Michael M. Ward                  
 
      Name:   Michael M. Ward
 
               
 
      Title:   Credit & Operations Manager — Syndications    
 
               

 



--------------------------------------------------------------------------------



 



                      AMEGY BANK NATIONAL ASSOCIATION, as a
Lender    
 
               
 
  By:   /s/ Kenneth R. Buston, III                  
 
      Name:   Kenneth R. Buston, III    
 
               
 
      Title:   Vice President    
 
               

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, NA, as a Lender    
 
               
 
  By:   /s/ Jenifer Fitzgerald                  
 
      Name:   Jenifer Fitzgerald    
 
               
 
      Title:   Associate    
 
               

 



--------------------------------------------------------------------------------



 



                      UBS LOAN FINANCE, LLC, as a Lender    
 
               
 
  By:   /s/ Marie Haddad                  
 
      Name:   Marie Haddad    
 
               
 
      Title:   Associate Director    
 
               
 
               
 
  By:   /s/ Mary E. Evans                  
 
      Name:   Mary E. Evans    
 
               
 
      Title:   Associate Director    
 
               

 



--------------------------------------------------------------------------------



 



                      NATIXIS, as a Lender    
 
               
 
  By:   /s/ Louis P. Laville, III                  
 
      Name:   Louis P. Laville, III    
 
               
 
      Title:   Managing Director    
 
               
 
               
 
  By:   /s/ Liana Tchernyshera                      
 
      Name:   Liana Tchernyshera    
 
               
 
      Title:   Director    
 
               

 



--------------------------------------------------------------------------------



 



                      WACHOVIA BANK, NATIONAL ASSOCIATION, as
a Lender    
 
               
 
  By:   /s/ Thomas E. Stelmar, Jr.                  
 
      Name:   Thomas E. Stelmar, Jr. (WFB)    
 
               
 
      Title:   AVP / Portfolio Manager    
 
               

 



--------------------------------------------------------------------------------



 



                      ALLIED IRISH BANKS p.l.c., as a Lender    
 
               
 
  By:   /s/ David O’Driscoll                  
 
      Name:   David O’Driscoll    
 
               
 
      Title:   Assistant Vice President    
 
               

                      ALLIED IRISH BANKS p.l.c., as a Lender    
 
               
 
  By:   /s/ Vaughn Buck                  
 
      Name:   Vaughn Buck    
 
               
 
      Title:   Director    
 
               

 



--------------------------------------------------------------------------------



 



                      AIB DEBT MANAGEMENT LIMITED, as a Lender    
 
               
 
  By:   /s/ David O’Driscoll                  
 
      Name:   David O’Driscoll    
 
               
 
      Title:   Assistant Vice President
Investment Advisor to AIB Debt Management, Limited    
 
               

                      AIB DEBT MANAGEMENT LIMITED, as a Lender    
 
               
 
  By:   /s/ Vaughn Buck                  
 
      Name:   Vaughn Buck    
 
               
 
      Title:   Director
Investment Advisor to AIB, Debt Management, Limited    
 
               

 



--------------------------------------------------------------------------------



 



                      REGIONS BANK, as a Lender    
 
               
 
  By:   /s/ Randy Petersen                  
 
      Name:   Randy Petersen    
 
               
 
      Title:   Senior Vice President    
 
               

 



--------------------------------------------------------------------------------



 



                      RAYMOND JAMES BANK, FSB, as a Lender    
 
               
 
  By:   /s/ Garrett McKinnon                  
 
      Name:   Garrett McKinnon    
 
               
 
      Title:   Senior Vice President    
 
               

 



--------------------------------------------------------------------------------



 



                      COMPASS BANK, as successor in interest to Guaranty
Bank, as a Lender    
 
               
 
  By:   /s/ Frank Carvelli                
 
      Name:   Frank Carvelli    
 
               
 
      Title:   Vice President    
 
               

 



--------------------------------------------------------------------------------



 



                      U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By:   /s/ Tyler Fauerbach                
 
      Name:   Tyler Fauerbach    
 
               
 
      Title:   Vice President    
 
               

 



--------------------------------------------------------------------------------



 



ANNEX A
Credit Agreement
(See Attached)

 



--------------------------------------------------------------------------------



 



 
 
MARTIN OPERATING PARTNERSHIP L.P.,
as the Borrower,
MARTIN MIDSTREAM PARTNERS L.P.,
as a Guarantor,
ROYAL BANK OF CANADA,
as Administrative Agent, Collateral Agent
and L/C Issuer,
WELLS FARGO BANK, N.A.,
as Syndication Agent
UBS SECURITIES LLC,
REGIONS BANK
and
COMERICA BANK,
as Co-Documentation Agents,
and
The Lenders Party Hereto
 
$335,671,428.58
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 10, 2005
 
WELLS FARGO SECURITIES, LLC,
and
RBC CAPITAL MARKETS
Joint Lead Arrangers and Joint Book Runners
 
     
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    5  
 
  Section 1.01   Defined Terms.     5  
 
  Section 1.02   Other Interpretive Provisions.     30  
 
  Section 1.03   Accounting Terms.     30  
 
  Section 1.04   Rounding.     30  
 
  Section 1.05   Other.     30  
 
                ARTICLE II. THE COMMITMENTS AND COMMITTED BORROWINGS     31  
 
  Section 2.01   Revolver Loans.     31  
 
  Section 2.02   Term Loan Facility     31  
 
  Section 2.03   Committed Borrowings, Conversions and Continuations of Loans.  
  31  
 
  Section 2.04   Prepayments.     33  
 
  Section 2.05   Reduction or Termination of Commitments.     34  
 
  Section 2.06   Repayment of Loans.     35  
 
  Section 2.07   Interest.     35  
 
  Section 2.08   Fees.     35  
 
  Section 2.09   Computation of Interest and Fees.     36  
 
  Section 2.10   Evidence of Debt.     36  
 
  Section 2.11   Payments Generally.     37  
 
  Section 2.12   Sharing of Payments.     38  
 
  Section 2.13   Priority of Hedging Obligations.     39  
 
  Section 2.14   Letters of Credit.     39  
 
  Section 2.15   Replacement of Lenders.     46  
 
  Section 2.16   Increase in Revolver Commitment.     47  
 
                ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     47  
 
  Section 3.01   Taxes.     47  
 
  Section 3.02   Illegality.     48  
 
  Section 3.03   Inability to Determine Rates.     49  
 
  Section 3.04   Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate Loans.     49  
 
  Section 3.05   Funding Losses.     50  
 
  Section 3.06   Matters Applicable to all Requests for Compensation.     50  
 
  Section 3.07   Survival.     50  
 
                ARTICLE IV. CONDITIONS PRECEDENT TO COMMITTED BORROWINGS     51
 
 
  Section 4.01   Conditions to Initial Credit Extension.     51  
 
  Section 4.02   Conditions to all Loans and L/C Credit Extension.     54  
 
                ARTICLE V. REPRESENTATIONS AND WARRANTIES     55  
 
  Section 5.01   Existence; Qualification and Power; Compliance with Laws.    
54  
 
  Section 5.02   Authorization; No Contravention.     55  
 
  Section 5.03   Governmental Authorization.     55  
 
  Section 5.04   Binding Effect.     55  
 
  Section 5.05   Financial Statements; No Material Adverse Effect.     55  
 
  Section 5.06   Litigation.     56  
 
  Section 5.07   No Default.     56  

i



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 5.08   Ownership of Property; Liens.     56  
 
  Section 5.09   Environmental Compliance.     56  
 
  Section 5.10   Insurance.     56  
 
  Section 5.11   Taxes.     56  
 
  Section 5.12   ERISA Compliance.     57  
 
  Section 5.13   Subsidiaries and other Investments.     57  
 
  Section 5.14   Margin Regulations; Investment Company Act; Public Utility
Holding Company Act; Use of Proceeds.     57  
 
  Section 5.15   Disclosure.     57  
 
  Section 5.16   Labor Matters.     58  
 
  Section 5.17   Compliance with Laws.     58  
 
  Section 5.18   Third Party Approvals.     58  
 
  Section 5.19   Solvency.     58  
 
  Section 5.20   Collateral.     58  
 
  Section 5.21   Concerning the Vessels.     59  
 
  Section 5.22   Intellectual Property; Licenses, etc.     59  
 
                ARTICLE VI. AFFIRMATIVE COVENANTS     60  
 
  Section 6.01   Financial Statements.     60  
 
  Section 6.02   Certificates; Other Information.     61  
 
  Section 6.03   Notices.     61  
 
  Section 6.04   Payment of Obligations.     62  
 
  Section 6.05   Preservation of Existence, Etc.     62  
 
  Section 6.06   Maintenance of Assets and Business.     62  
 
  Section 6.07   Maintenance of Insurance.     62  
 
  Section 6.08   Compliance with Laws and Contractual Obligations.     63  
 
  Section 6.09   Books and Records.     63  
 
  Section 6.10   Inspection Rights.     63  
 
  Section 6.11   Compliance with ERISA.     63  
 
  Section 6.12   Use of Proceeds.     63  
 
  Section 6.13   Material Agreements.     64  
 
  Section 6.14   Concerning the Vessels.     64  
 
  Section 6.15   Guaranties and other Collateral Documents.     64  
 
  Section 6.16   Company Identity.     64  
 
  Section 6.17   Further Assurances; Additional Collateral.     65  
 
                ARTICLE VII. NEGATIVE COVENANTS     66  
 
  Section 7.01   Liens.     66  
 
  Section 7.02   Investments and Acquisitions.     68  
 
  Section 7.03   Hedging Agreements.     69  
 
  Section 7.04   Indebtedness.     70  
 
  Section 7.05   Lease Obligations.     70  
 
  Section 7.06   Fundamental Changes.     70  
 
  Section 7.07   Dispositions.     71  
 
  Section 7.08   Restricted Payments; Distributions and Redemptions.     71  
 
  Section 7.09   ERISA.     72  
 
  Section 7.10   Nature of Business.     72  
 
  Section 7.11   Transactions with Affiliates.     72  
 
  Section 7.12   Burdensome Agreements.     73  
 
  Section 7.13   Use of Proceeds.     73  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 7.14   Amendments to Material Agreements; Amendment to Omnibus        
 
      Agreement Administrative Fee.     73  
 
  Section 7.15   Financial Covenants.     73  
 
  Section 7.16   Capital Expenditures.     74  
 
  Section 7.17   Certain Matters Relating to Waskom, PIPE and other Permitted
Joint Ventures.     74  
 
                ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     75  
 
  Section 8.01   Events of Default.     75  
 
  Section 8.02   Remedies Upon Event of Default.     77  
 
  Section 8.03   Application of Proceeds of Collateral.     78  
 
                ARTICLE IX. AGENTS     79  
 
  Section 9.01   Appointment and Authorization of Administrative Agent and      
 
 
      Collateral Agent; Lender Hedging Agreements.     79  
 
  Section 9.02   Delegation of Duties.     80  
 
  Section 9.03   Default.     80  
 
  Section 9.04   Liability of Administrative Agent.     82  
 
  Section 9.05   Reliance by Administrative Agent.     82  
 
  Section 9.06   Notice of Default.     83  
 
  Section 9.07   Credit Decision; Disclosure of Information by Administrative
Agent.     83  
 
  Section 9.08   Indemnification of Administrative Agent and the Collateral
Agent.     84  
 
  Section 9.09   Administrative Agent and Collateral Agent in their Individual
Capacities.     84  
 
  Section 9.10   Successor Agents.     84  
 
  Section 9.11   Other Agents; Lead Managers.     85  
 
                ARTICLE X. MISCELLANEOUS     86  
 
  Section 10.01   Amendments, Release of Collateral, Etc.     86  
 
  Section 10.02   Notices and Other Communications; Facsimile Copies.     88  
 
  Section 10.03   No Waiver; Cumulative Remedies.     89  
 
  Section 10.04   Attorney Costs; Expenses and Taxes.     89  
 
  Section 10.05   Indemnification.     89  
 
  Section 10.06   Payments Set Aside.     90  
 
  Section 10.07   Successors and Assigns.     90  
 
  Section 10.08   Confidentiality.     93  
 
  Section 10.09   Set-off.     93  
 
  Section 10.10   Interest Rate Limitation.     94  
 
  Section 10.11   Counterparts.     94  
 
  Section 10.12   Integration.     94  
 
  Section 10.13   Survival of Representations and Warranties.     94  
 
  Section 10.14   Severability.     95  
 
  Section 10.15   Foreign Lenders.     95  
 
  Section 10.16   Governing Law.     95  
 
  Section 10.17   Waiver of Right to Trial by Jury, Etc.     96  
 
  Section 10.18   Master Consent to Assignment.     97  
 
  Section 10.19   USA PATRIOT Act Notice.     97  
 
  Section 10.20   Assignment of Existing Loans.     97  
 
  Section 10.21   Restatement of Existing Credit Agreement.     97  
 
  Section 10.22   ENTIRE AGREEMENT.     98  
 
               
 
  SIGNATURES         S-1  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01(a)
  Applicable Rate
1.01(b)
  Designated Martin Shareholders
1.01(c)
  Material Agreements
2.01
  Committed Sums
4.01
  Post-Closing Items and Conditions
5.13
  Subsidiaries and other Equity Investments
5.18
  Certain Restrictions on Transfer
5.21
  Vessels
6.17
  Non-Pledgeable Assets (Prism Acquisition)
7.01
  Existing Liens
10.02
  Addresses for Notices to Borrower, Guarantors, Administrative Agent, and
Collateral Agent

EXHIBITS

      Exhibit:   Form of:
 
   
A-1
  Committed Loan Notice
A-2
  Conversion/Continuation Notice
B-1
  Revolver Note
B-2
  Term Note
C
  Compliance Certificate
D
  Assignment and Assumption
E-1
  Subsidiary Guaranty
E-2
  Guaranty (MLP)
F
  Legal Opinion of Baker Botts L.L.P.
G-1
  Borrower Pledge and Security Agreement
G-2
  MLP Pledge and Security Agreement
G-3
  Subsidiary Pledge and Security Agreement
H
  Master Consent to Assignment
I
  [Reserved]
J
  U.S. Vessel Mortgage

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
November 10, 2005, among MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited
partnership (the “Borrower”), MARTIN MIDSTREAM PARTNERS L.P., a Delaware limited
partnership (the “MLP”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and ROYAL BANK OF
CANADA, a Canadian chartered bank under and governed by the provisions of the
Bank Act, being S.C. 1991, c.46, as Administrative Agent and Collateral Agent.
     The Borrower, the MLP, Royal Bank of Canada, as administrative agent and as
a lender, and certain other agents and lenders entered into that certain Credit
Agreement dated as of November 6, 2002, as amended by that certain First
Amendment to Credit Agreement dated as of December 23, 2003 (as amended, the
“Original Credit Agreement”).
     The Original Credit Agreement was amended and restated by that certain
Amended and Restated Credit Agreement dated as of October 29, 2004, among the
Borrower, the MLP, Royal Bank of Canada, as administrative agent and as a
lender, and certain other agents and lenders parties thereto, as amended by that
certain First Amendment to Credit Agreement dated as of May 3, 2005, and that
certain Limited Waiver and Second Amendment to Credit Agreement dated as of
July 15, 2005 (as amended, the “Existing Credit Agreement”).
     The Borrower has requested, and the Administrative Agent and the Lenders
have agreed, to amend and restate the Existing Credit Agreement and to
refinance, rearrange, increase and extend all of the obligations and
indebtedness outstanding thereunder, all subject to the terms and conditions set
forth below.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     Acquisition means any acquisition by a Company of assets (other than
(i) assets acquired in the ordinary course of business in connection with or
incidental to its then existing businesses and operations and (ii) equity
interests). For the avoidance of doubt, the acquisition of Vessels shall not be
considered a transaction in the ordinary course of business.
     Administrative Agent means Royal Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
     Administrative Agent’s Office means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
     Administrative Questionnaire means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

5



--------------------------------------------------------------------------------



 



     Affected Loan has the meaning specified in Section 2.12.
     Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors, managing members, or managing general partners;
or (b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
     Agent/Arranger Fee Letter has the meaning specified in Section 2.08(b).
     Agent-Related Persons means the Administrative Agent, the Collateral Agent,
and the Arrangers (including any successor administrative agent and collateral
agent), together with their respective Affiliates (including, without
limitation, Wells Fargo Bank, N.A. and Wachovia Bank, National Association), and
the officers, directors, employees, agents and attorneys-in-fact of such
Persons.
     Aggregate Commitments has the meaning set forth in the definition of
“Commitment.”
     Aggregate Committed Sum means, on any date of determination, the sum of all
Committed Sums then in effect for all Lenders in respect of the Revolver
Facility and the Term Loan Facility (as the same may have been increased,
reduced or canceled as provided in the Loan Documents).
     Agreement means this Second Amended and Restated Credit Agreement, as
renewed, extended, amended or restated from time to time.
     Applicable Rate means, on any date of determination with respect to either
Facility, the percentages per annum set forth on Schedule 1.01(a) hereto with
respect to the Type of Credit Extension or commitment fee that corresponds to
the Leverage Ratio at such date of determination, as calculated based on the
quarterly Compliance Certificate most recently delivered pursuant to
Section 6.02(a).
     Any increase or decrease in the Applicable Rate resulting from a change in
the Leverage Ratio shall become effective as of the first day of the fiscal
quarter of the Borrower immediately following the date of a Compliance
Certificate delivered pursuant to Section 6.02; provided, however, that if no
Compliance Certificate is delivered during a fiscal quarter when due in
accordance with such Section, the following Pricing Levels and Applicable Rates
shall apply with respect to the Loans set forth below:
     (a) Committed Revolver Loans: (i) Pricing Level 4 shall apply as of the
first day of such following fiscal quarter if Pricing Level 1, 2, or 3 is in
effect for the current fiscal quarter; (ii) Pricing Level 5 shall apply as of
the first day of such following fiscal quarter if Pricing Level 4 is in effect
for the current fiscal quarter; and (iii) the Base Rate plus 4.00% shall apply
as of the first day of such following fiscal quarter if Pricing Level 5 is in
effect for the current fiscal quarter.
     (b) Committed Term Loans: (i) Pricing Level 4 shall apply as of the first
day of such following fiscal quarter if Pricing Level 1, 2 or 3 is in effect for
the current fiscal quarter; (ii) Pricing Level 5 shall apply as of the first day
of such following fiscal quarter if Pricing Level 4 is in effect for the current
fiscal quarter; and (iii) the Base Rate plus 4.00% shall apply as of the first
day of such

6



--------------------------------------------------------------------------------



 



      following fiscal quarter if Pricing Level 5 is in effect for the current
fiscal quarter.

     The Applicable Rate in effect from the Fourth Amendment Effective Date
through the date of adjustment based on the Compliance Certificate delivered in
connection with the fiscal quarter ending December 31, 2009, shall be Pricing
Level 4 for Committed Revolver Loans and Committed Term Loans.
     Approved Fund means any Fund that is administered or managed by a Lender,
an Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.
     Arrangers means, collectively, Wells Fargo Securities, LLC, in its capacity
as left lead arranger and left book runner, and RBC Capital Markets, in its
capacity as right lead arranger and right book runner.
     Assignment and Assumptionmeans an assignment and assumption entered into by
a Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 10.07), and accepted by the Administrative Agent
substantially in the form of Exhibit D or any other form approved by the
Administrative Agent.
     Attorney Costs means and includes the fees and disbursements of any law
firm or other external counsel.
     Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     Authorizations means all filings, recordings, and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
     Availability Period shall have the meaning set forth in Section 2.01(a).
     Bank Guaranties means guaranties or other agreements or instruments serving
a similar function issued by a bank or other financial institution.
     Bankruptcy Event with respect to a Person means that (A) such Person
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer for it or for all or any material
part of its property or takes any action to effect any of the foregoing; or
(B) any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
(C) any proceeding under any Debtor Relief Law relating to any such Person or to
all or any part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding.
     Base Rate means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
per annum determined by the Administrative Agent

7



--------------------------------------------------------------------------------



 



from time to time in its sole discretion as its prime commercial lending rate
for such day for United States Dollar loans made in the United States, and
(c) the Eurodollar Rate for an Interest Period of one month plus 1.00%. The
Administrative Agent’s prime commercial lending rate is not necessarily the
lowest rate that it is charging any corporate customer. Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
     Base Rate Loan means a Loan that bears interest based on the Base Rate.
     Board means the Board of Governors of the Federal Reserve System of the
United States of America.
     Borrower has the meaning set forth in the introductory paragraph hereto.
     Borrower Affiliate means the Borrower, the Borrower General Partner, the
MLP, the MLP General Partner, and each of their respective Subsidiaries.
     Borrower General Partner means the general partner of the Borrower. As of
the Closing Date, the general partner of the Borrower is Martin Operating GP
LLC, a Delaware limited liability company.
     Borrower Operating Agreements means the Organization Documents of each of
the MLP General Partner, the MLP, the Borrower General Partner, the Borrower and
each of their respective Subsidiaries.
     Borrower Security Agreement means the Second Amended and Restated Pledge
and Security Agreement executed by the Borrower substantially in the form of
Exhibit G-1, together with all supplements, amendments and restatements thereof.
     Business Day means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the applicable offshore Dollar interbank market.
     Canadian Person means a Person organized under the laws of Canada or a
Canadian province.
     Capital Expenditure by a Person means an expenditure (determined in
accordance with GAAP) for any fixed asset owned by such Person for use in the
operations of such Person having a useful life of more than one year, or any
improvements or additions thereto. For the avoidance of doubt, as used in this
Agreement, the terms Capital Expenditure, capital expenditure and expenditure
shall not include expenditures for Acquisitions.
     Capital Lease means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.
     Caribbean Person means a Person organized under the laws of a country
located in the Caribbean region.
     Cash Collateralize means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash and deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent,
the Collateral Agent, and the L/C Issuer (which documents hereby are consented
to by the Lenders).

8



--------------------------------------------------------------------------------



 



     Cash Equivalents means:
     (a) United States Dollars;
     (b) direct general obligations, or obligations of, or obligations fully and
unconditionally guaranteed as to the timely payment of principal and interest
by, the United States or any agency or instrumentality thereof having remaining
maturities of not more than thirteen (13) months, but excluding any such
securities whose terms do not provide for payment of a fixed dollar amount upon
maturity or call for redemptions;
     (c) certificates of deposit and eurodollar time deposits with maturities of
thirteen (13) months or less, bankers acceptances with maturities not exceeding
one hundred eighty (180) days, overnight bank deposits and other similar short
term instruments, in each case with any domestic commercial bank (i) having
capital and surplus in excess of $250,000,000 and (ii) (A) having a rating of at
least “A2” by Moody’s and at least “A” by S&P or (B) that is a Lender not rated
by Moody’s and/or S&P;
     (d) repurchase obligations with a term of not more than thirteen
(13) months for underlying securities of the types described in clauses (b) and
(c) above entered into with any financial institution meeting the qualifications
in clause (c) above;
     (e) commercial paper (having original maturities of not more than two
hundred seventy (270) days) of any Person rated “P-1” or better by Moody’s or
“A-1” or the equivalent by S&P; and
     (f) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clauses (a) through (e) above.
     Casualty or Condemnation Disposition has the meaning set forth in the
definition of “Disposition.”
     Change in Law means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the L/C Issuer
(or, for purposes of Section 3.04(b), by any lending office of such Lender or by
such Lender’s or the L/C Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     Change of Control means (a) Martin Resource shall fail to own, directly or
indirectly, at least 51% of the general partnership interests in the MLP,
(b) any Person, entity or group (other than Martin Resource) acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of 51% or
more of the limited partnership interests in the MLP, (c) the MLP shall fail to
own, directly or indirectly, 100% of the equity interests in the Borrower,
(d) Martin Resource fails for any reason to control, directly or indirectly, the
management of the MLP or fails to control, directly or indirectly, the
management of the Borrower, or (e) a Martin Resource Change of Control shall
occur.
     Closing Date means November 10, 2005.
     Code means the Internal Revenue Code of 1986.
     Collateral means all property and interests in property and proceeds
thereof now owned or hereafter acquired by the MLP, the Borrower General
Partner, the Borrower, and their respective Subsidiaries in or upon which a Lien
now or hereafter exists in favor of the Lenders, or the Collateral

9



--------------------------------------------------------------------------------



 



Agent on behalf of the Lenders (including stock and other equity interests),
whether under this Agreement, the Collateral Documents, or under any other
document executed by any Borrower Affiliate and delivered to the Administrative
Agent or the Lenders.
     Collateral Agent means Royal Bank, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.
     Collateral Documents means (a) each guaranty, pledge agreement, security
agreement, ship mortgage, fleet mortgage, mortgage, assignment, and all other
security agreements, deeds of trust, mortgages, chattel mortgages, assignments,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other similar agreements or instruments executed by the Borrower,
the MLP, the Borrower General Partner, any Guarantor, or any of their respective
Subsidiaries for the benefit of the Lenders and the Lender Swap Parties now or
hereafter delivered to the Lenders, the Administrative Agent or the Collateral
Agent pursuant to or in connection with the transactions contemplated hereby,
and all financing statements (or comparable documents now or hereafter filed in
accordance with the Uniform Commercial Code or comparable law) against the
Borrower, the MLP, the MLP General Partner, any Guarantor, or any of their
respective Subsidiaries, as debtor, in favor of the Lenders or the Collateral
Agent for the benefit of the Lenders and the Lender Swap Parties as secured
party to secure or guarantee the payment of any part of the Obligations or the
performance of any other duties and obligations of Borrower under the Loan
Documents, whenever made or delivered, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions,
restatements, and extensions of any of the foregoing.
     Commitment means, as to each Lender, its obligation (i) to make Committed
Revolver Loans to the Borrower pursuant to Section 2.01, in an amount at any one
time outstanding not to exceed its Committed Sum with respect to the Revolver
Facility, (ii) to make Committed Term Loans to the Borrower on the Closing Date
pursuant to Section 2.02, in an amount not to exceed its Committed Sum with
respect to the Term Loan Facility, and (iii) to purchase participations in L/C
Obligations pursuant to Section 2.14, in an aggregate principal amount at any
one time outstanding not to exceed, when aggregated with the Loans made pursuant
to Section 2.01, its Committed Sum with respect to the Revolver Facility, in
each case as such amount may be reduced or adjusted from time to time in
accordance with this Agreement (collectively, the “Aggregate Commitments”).
     Committed Borrowing means a borrowing consisting of simultaneous Committed
Loans of the same Type and having the same Interest Period made by each of the
Lenders pursuant to Sections 2.01 or 2.02.
     Committed Loan means either Committed Revolver Loans or Committed Term
Loans, as the context may require.
     Committed Loan Notice means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Committed Loans as the same Type, pursuant to Section 2.03(a), which, if in
writing, shall be substantially in the form of Exhibit A-1 or A-2, as
applicable.
     Committed Revolver Loans has the meaning specified in Section 2.01(a).
     Committed Sum means for any Lender (a) with respect to the Revolver
Facility, the amount stated beside such Lender’s name under the heading for the
Revolver Facility on the most-recently amended Schedule 2.01 to this Agreement
(which amount is subject to increase, reduction, or cancellation in accordance
with the Loan Documents), and (b) with respect to the Term Loan Facility, the
amount

10



--------------------------------------------------------------------------------



 



stated beside such Lender’s name under the heading for the Term Loan Facility on
the most recently amended Schedule 2.01 to this Agreement (which amount is
subject to reduction or cancellation in accordance with the Loan Documents).
     Committed Term Loan has the meaning specified in Section 2.02.
     Company and Companies means, on any date of determination thereof, the MLP,
the Borrower and each of their respective Subsidiaries.
     Compliance Certificate means a certificate substantially in the form of
Exhibit C.
     Consolidated EBITDA means, for any period, for the MLP and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income, (b) Consolidated Interest Charges, (c) the amount of taxes, based on or
measured by income, used or included in the determination of such Consolidated
Net Income, (d) the amount of depreciation, depletion, and amortization expense
deducted in determining such Consolidated Net Income, and (e) other non-cash
charges and expenses, including, without limitation, non-cash charges and
expenses relating to Swap Contracts or resulting from accounting convention
changes, of the MLP and its Subsidiaries on a consolidated basis.
     Consolidated Funded Debt means, as of any date of determination, for the
MLP and its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations and liabilities, whether current or
long-term, for borrowed money (including Letters of Credit and all other
Obligations hereunder), (b) Attributable Indebtedness with respect to Capital
Leases, (c) Attributable Indebtedness with respect to Synthetic Lease
Obligations, and (d) without duplication, all Guaranty Obligations with respect
to Indebtedness of the type specified in subsections (a) through (c) above.
     Consolidated Interest Charges means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
fees, charges and related expenses of the MLP and its Subsidiaries in connection
with Indebtedness (including capitalized interest), in each case to the extent
treated as interest in accordance with GAAP; provided that all upfront,
arrangement, structuring, consent, legal, professional and advisory fees and
expenses related to the Fourth Amendment shall be excluded from the calculation
of Consolidated Interest Charges.
     Consolidated Net Income means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the net income or net loss of the MLP and
its Subsidiaries from continuing operations, provided that there shall be
excluded from such net income (to the extent otherwise included therein):
(a) the income (or loss) of any entity other than a Subsidiary in which the MLP
or any Subsidiary has an ownership interest, except to the extent that any such
income has been actually received by the MLP or such Subsidiary in the form of
cash dividends or similar cash distributions, (b) net extraordinary gains and
losses (other than, in the case of losses, losses resulting from charges against
net income to establish or increase reserves for potential environmental
liabilities and reserves for exposure under rate cases), (c) any gains or losses
attributable to non-cash write-ups or write-downs of assets, (d) proceeds of any
insurance on property, plant or equipment other than business interruption
insurance, (e) any gain or loss, net of taxes, on the sale, retirement or other
disposition of assets (including the capital stock or other equity ownership of
any other person, but excluding the sale of inventories in the ordinary course
of business), and (f) the cumulative effect of a change in accounting
principles.
     Consolidated Secured Funded Debt means, as of any date of determination,
for the MLP and its Subsidiaries on a consolidated basis, Consolidated Funded
Debt that is secured by Lien(s) on any asset(s) of any Company.

11



--------------------------------------------------------------------------------



 



     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     Credit Extension means (a) a Committed Borrowing and (b) an L/C Credit
Extension.
     Debtor Relief Laws means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
     Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.
     Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
     Defaulting Lender means any Lender that (a) has failed to fund any portion
of the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, (c) has notified the Borrower, the Administrative Agent or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or under other agreements in which it
commits or is obligated to extend credit, or (d) has become or is insolvent or
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
     Designated Martin Shareholders means the shareholders of Martin Resource
reflected in Schedule 1.01(b) hereto, together with their respective Affiliates,
Family and Family Trusts.
     Disposition or Dispose means the sale, transfer, license, or other
disposition (including any sale and leaseback transaction) of any property
(including stock, partnership and other equity interests) by any Person of
property owned by such Person, including any sale, assignment, transfer, or
other disposal (including any damage to, loss or destruction of any property, or
other event resulting in payments being made to a Person under an insurance
policy or as a result of any condemnation or Vessel requisition) (a “Casualty or
Condemnation Disposition”) , with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. For the avoidance of
doubt, the term Disposition shall not include the issuance by a Person of its
own equity interests.
     Distribution Loan means a Committed Revolver Loan which is made in whole or
in part for the purpose of paying a Quarterly Distribution or for the purpose of
reimbursing the General Partner for the purchase price of partnership units
purchased under the MLP’s long-term incentive plan.

12



--------------------------------------------------------------------------------



 



     Dollar or $ means lawful money of the United States of America.
     Domestic Person means any corporation, general partnership, limited
partnership, or limited liability company that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
     Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural Person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment under the
Revolver Facility, the L/C Issuer, and (iii) unless a Default or Event of
Default shall have occurred and is continuing, the Borrower (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower, the MLP, any
Martin Party, or any of their respective Affiliates or Subsidiaries.
     Engagement Letter has the meaning specified in Section 2.08(b).
     Environmental Law means any applicable Law that relates to (a) the
condition or protection of air, groundwater, surface water, soil, or other
environmental media, (b) the environment, including natural resources or any
activity which affects the environment, (c) the regulation of any pollutants,
contaminants, wastes, substances, and Hazardous Substances, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601 et seq.) (“CERCLA”), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Federal Water Pollution Control Act, as amended by
the Clean Water Act (33 U.S.C. § 1251 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning
and Community Right to Know Act of 1986 (42 U.S.C. § 11001 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the National
Environmental Policy Act of 1969 (42 U.S.C. § 4321 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. § 401 et seq.),
the Safe Drinking Water Act (42 U.S.C. § 201 and § 300f et seq.), the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976 and the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. § 6901 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and
analogous state and local Laws, as any of the foregoing may have been and may be
amended or supplemented from time to time, and any analogous enacted or adopted
Law, or (d) the Release or threatened Release of Hazardous Substances.
     Equity Issuance means the issuance of any class of equity interests by the
MLP, other than issuance of equity interests solely to or for the benefit of any
directors or employees of a Company.
     ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions of this Agreement relating to obligations imposed under Section 412
of the Code).
     ERISA Event means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of

13



--------------------------------------------------------------------------------



 



proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.
     Eurodollar Rate means for any Interest Period with respect to any
Eurodollar Rate Loan:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Reuters LIBOR01
screen (or any successor thereto as may be selected by the Administrative Agent)
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or
     (b) if the rate referenced in the preceding subsection (a) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (expressed on a basis of 360 days) at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term comparable to such
Interest Period as would be offered by the Administrative Agent’s London Branch
to major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period.
     Eurodollar Rate Loan means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     Event of Default means any of the events or circumstances specified in
Article VIII.
     Evergreen Letter of Credit has the meaning specified in
Section 2.14(b)(iii).
     Exchange Act means the Securities Exchange Act of 1934, as amended.
     Existing Credit Agreement has the meaning set forth in the recitals hereof.
     Existing Letters of Credit means all Letters of Credit issued by Royal Bank
under the Existing Credit Agreement that are outstanding on the Closing Date.
     Facility means either the Revolver Facility or the Term Loan Facility, as
the context may require.
     Family means, in respect of any individual, the heirs, legatees,
descendants and blood relatives to the third degree of consanguinity of such
individual.
     Family Trusts means, in respect of any individual, any trusts for the
exclusive benefit of such individual, his/her spouse and lineal descendants, so
long as such individual has the exclusive right to control each such trust.
     Federal Funds Rate means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such

14



--------------------------------------------------------------------------------



 



day shall be such rate on such transactions on the immediately preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
     Fish Hook Gathering System means the “Gathering System” as such term is
defined in the Fish Hook Ownership and Operating Agreement.
     Fish Hook Ownership and Operating Agreement means the Fish Hook Gathering
System Ownership and Operating Agreement dated as of February 1, 2004, between
Prism Gulf Coast (successor in interest to Prism Gas Systems, Inc.) and Panther.
     Fixed Assets means the Vessels, real estate, and all other fixed assets, as
such term is used in accordance with GAAP, owned by the Borrower or any of its
Subsidiaries.
     Foreign Investments means, without duplication, an Investment in a Canadian
Person that is not a Guarantor, acquisition and ownership of assets located in
Canada that do not constitute Collateral, an Investment in a Caribbean Person,
and acquisition and ownership of assets located in a Caribbean country.
     Foreign Lender has the meaning specified in Section 10.15.
     Foreign Subsidiary means a Subsidiary that is not a Domestic Person.
     Fourth Amendment means that certain Fourth Amendment to Second Amended and
Restated Credit Agreement, dated as of December 21, 2009, among the Borrower,
the MLP, the Lenders party thereto, and the Administrative Agent.
     Fourth Amendment Effective Date means December 21, 2009.
     Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     GAAP means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination, consistently
applied. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central

15



--------------------------------------------------------------------------------



 



bank or other legal entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
     Guarantors means any Person, including the MLP and every present and future
Subsidiary of Borrower and the MLP, which undertakes to be liable for all or any
part of the Obligations by execution of a Guaranty, or otherwise.
     Guaranty means a Guaranty now or hereafter made by any Guarantor in favor
of the Administrative Agent on behalf of the Lenders, substantially in the form
of Exhibit E-1 or Exhibit E-2.
     Guaranty Obligation means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other payment obligation of any other Person, whether or not
such Indebtedness or other payment obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be the lesser
of (a) an amount equal to the stated or determinable outstanding amount of the
related primary obligation and (b) the maximum amount for which such guarantying
Person may be liable pursuant to the terms of the instrument embodying such
Guaranty Obligation, unless the outstanding amount of such primary obligation
and the maximum amount for which such guarantying Person may be liable are not
stated or determinable, in which case the amount of such Guaranty Obligation
shall be the maximum reasonably anticipated liability in respect thereof as
determined by the guarantying Person in good faith.
     Harrison, Woods and Olin Joint Venture means a Permitted Joint Venture that
proposes to acquire a 50% operating interest in the natural gas gathering,
treating, processing, compression and transportation businesses identified as
the “Harrison, Woods and Olin Systems” in East Texas, which assets are owned by
a publicly-traded master limited partnership as of the Fourth Amendment
Effective Date.
     Hazardous Substance means any substance that poses a threat to, or is
regulated to protect, human health, safety, public welfare, or the environment,
including without limitation: (a) any “hazardous substance,” “pollutant” or
“contaminant,” and any “petroleum” or “natural gas liquids” as those terms are
defined or used under Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”), (b) “solid waste” as defined by the federal Solid Waste Disposal Act
(42 U.S.C. §§ 6901 et seq.), (c) asbestos or a material containing asbestos,
(d) any material that contains lead or lead-based paint, (e) any item or
equipment that contains or is contaminated by polychlorinated biphenyls, (f) any
radioactive material, (g) urea formaldehyde, (h) putrescible materials,
(i) infectious materials, (j) toxic microorganisms, including mold, or (k) any
substance the presence or Release of which requires reporting, investigation or
remediation under any Environmental Law.
     Honor Date has the meaning set forth in Section 2.14(c)(i).

16



--------------------------------------------------------------------------------



 



     Increase Effective Date has the meaning set forth in Section 2.16(b).
     Indebtedness means, as to any Person at a particular time, all of the
following:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, Bank Guaranties, surety bonds, and similar
instruments issued for the account of such Person, and, without duplication, all
drafts drawn and unpaid thereunder;
     (c) net obligations under any Swap Contract in an amount equal to (i) if
such Swap Contract has been closed out, the termination value thereof, or
(ii) if such Swap Contract has not been closed out, the marked-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;
     (d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 60 days, and indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
     (e) Capital Leases and Synthetic Lease Obligations;
     (f) Off-Balance Sheet Indebtedness; and
     (g) all Guaranty Obligations of such Person in respect of any of the
foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
     Indemnified Liabilities has the meaning set forth in Section 10.05.
     Indemnitees has the meaning set forth in Section 10.05.
     Initial Financial Statements means the unaudited consolidated balance sheet
of the MLP and its Subsidiaries as at June 30, 2005, and the related statements
of income and cash flows for such fiscal quarter and for the portion of the
MLP’s fiscal year then ended.
     Interest Coverage Ratio means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four prior fiscal quarters
ending on such date to (b) the sum of (i) Consolidated Interest Charges during
such period and (ii) imputed interest charges on Synthetic Leases, of the MLP
and its Subsidiaries during such period.
     Interest Payment Date means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan; provided,
however, that if any Interest Period for a Eurodollar

17



--------------------------------------------------------------------------------



 



Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date applicable to such
Base Rate Loan.
     Interest Period means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three, six,
nine or twelve months thereafter, as selected by the Borrower in its Committed
Loan Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (c) no Interest Period shall extend beyond the scheduled Maturity Date for
the applicable Eurodollar Rate Loan.
     Internal Control Event means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the MLP’s or the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     Investment means, as to any Person, any investment by such Person, whether
by means of (a) the purchase or other acquisition of capital stock or other
securities of another Person or (b) a loan, advance or capital contribution to,
guaranty of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon, and shall, if made
by the transfer or exchange of property other than cash be deemed to have been
made in an amount equal to the fair market value of such property.
     IRS means the United States Internal Revenue Service.
     Laws means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.
     L/C Advance means, with respect to each Revolver Lender, such Revolver
Lender’s participation in any L/C Borrowing in accordance with its Pro Rata
Share.
     L/C Borrowing means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

18



--------------------------------------------------------------------------------



 



     L/C Credit Extension means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     L/C Issuer means any affiliate, unit, or agency of Royal Bank or any other
Lender which has agreed to issue one or more Letters of Credit at the request of
the Administrative Agent (which shall, at the Borrower’s request, notify the
Borrower from time to time of the identity of such other Lender).
     L/C Obligations means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.
     Lender has the meaning specified in the introductory paragraph hereto and,
as the context requires, includes the L/C Issuer.
     Lender Hedging Agreement means a Swap Contract between a Company and a
Lender Swap Party.
     Lender Swap Party means a Lender or an Affiliate of a Lender party to a
Swap Contract with a Company.
     Lending Office means, as to any Lender, the office or offices of such
Lender set forth on its Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     Letter of Credit means any standby letter of credit issued hereunder, and
shall include all Existing Letters of Credit.
     Letter of Credit Application means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
     Letter of Credit Expiration Date means the day that is five (5) Business
Days prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
     Letter of Credit Sublimit means an amount equal to the lesser of (a) the
Revolver Commitment and (b) $20,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolver Commitment.
     Leverage Ratio means, for the MLP and its Subsidiaries on a consolidated
basis, the ratio of (a) Consolidated Funded Debt as of the determination date to
(b) Consolidated EBITDA for the period of the four fiscal quarters ending on
such date.
     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever to secure or provide for payment of any obligation of any
Person (including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction), including the interest
of a purchaser of accounts receivable.

19



--------------------------------------------------------------------------------



 



     Limited Partnership Agreement (Borrower) means the Amended and Restated
Agreement of Limited Partnership of the Borrower dated as of November 6, 2002,
as the same may be amended, restated or otherwise modified in accordance with
Section 7.14.
     Limited Partnership Agreement (MLP) means the First Amended and Restated
Agreement of Limited Partnership of the MLP dated as of November 6, 2002, as the
same may be amended, restated or otherwise modified in accordance with
Section 7.14.
     Loan means an extension of credit by a Lender to the Borrower pursuant to
Sections 2.01 or 2.02.
     Loan Documents means this Agreement, each Note, the Master Consent to
Assignment, each of the Collateral Documents, the Agent/Arranger Fee Letter, the
Engagement Letter, each Committed Loan Notice, each Compliance Certificate, the
Guaranties, each Letter of Credit Application, and each other agreement,
document or instrument executed and delivered by a Company from time to time in
connection with this Agreement and the Notes.
     Loan Party means each of the Borrower, each Guarantor, and each Borrower
Affiliate that executes one or more Loan Documents.
     Martin Gas Marine means Martin Gas Marine LLC, a Texas limited liability
company.
     Martin Gas Sales means Martin Gas Sales, Inc., a Texas corporation.
     Martin Party means Martin Resource or any Subsidiary of Martin Resource,
other than the MLP General Partner, the MLP, the Borrower General Partner, the
Borrower and its Subsidiaries.
     Martin Resource means Martin Resource Management Corporation, a Texas
corporation.
     Martin Resource Change of Control means (a) a change resulting in any
person (as such term is used in section 13(d) and section 14(d)(2) of the
Exchange Act) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of such plan), other than
Martin Resource and the Designated Martin Shareholders, (i) becoming the
“beneficial owners” (as such term is used in Rule 13d-3 under the Exchange Act
as in effect on the Closing Date), directly or indirectly, of more than 331/3%
of the total voting power of all classes then outstanding of Martin Resource’s
Voting Stock, or (ii) succeeding in having elected, or causing the election or
appointment of at least a majority of the members of the Board of Directors of
Martin Resource with directors not nominated or appointed by the Designated
Martin Shareholders; provided, that, for the purpose of the foregoing
definition, a Person shall not be deemed to “beneficially own” securities
tendered pursuant to a tender or exchange offer made by or on behalf of such
Person or any of such Person’s Affiliates until such tendered securities are
accepted for purchase or exchange, or (b) the 120th day after Ruben S. Martin
(or his Successor) or Scott D. Martin (or his Successor) ceases to be President
and Chief Executive Officer of Martin Resource if a Successor is not appointed
to act as President and Chief Executive Officer of Martin Resource within such
120 day period.
     Master Consent to Assignment means the Master Consent to Assignment,
substantially in the form of Exhibit H.
     Matagorda Gathering System means the “Gathering System” as such term is
defined in the Matagorda Operating Agreement.

20



--------------------------------------------------------------------------------



 



     Matagorda Operating Agreement means the Matagorda Gathering System
Ownership and Operating Agreement dated as of December 28, 2000, between Prism
Gulf Coast (successor in interest to Prism Gas Systems, Inc.) and Panther.
     Material Adverse Effect means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or the MLP and its Subsidiaries taken as a
whole, (b) a material adverse effect on the ability of the Borrower or the MLP
to perform its obligations under the Loan Documents to which it is a party,
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower, the MLP, or any other Loan Party of any
Loan Document, or (d) a material adverse effect on the ability of the
Administrative Agent, the Collateral Agent or the Lenders to enforce its or
their remedies under any Loan Document.
     Material Agreements means (a) the agreements set forth on Schedule 1.01(c)
hereto, and (b) any other contract material to the business of the MLP or the
Borrower to which the Borrower or any Borrower Affiliate is a party if the
termination of such contract could be reasonably expected to have a Material
Adverse Effect. “Material Agreement” means each of such Material Agreements.
     Maturity Date means (a) the Stated Maturity Date, or (b) such earlier
effective date of any other termination, cancellation, or acceleration of all
Commitments under this Agreement.
     Maximum Amount and Maximum Rate respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.
     Midstream Business means (a) terminalling and storage services for
petroleum products and by-products, (b) natural gas gathering, processing,
storage and LPG and natural gas distribution, (c) marine transportation services
for petroleum products and by-products, (d) sulfur gathering, processing and
distribution, (e) fertilizer manufacturing and marketing and (f) other
businesses reasonably related to the foregoing clauses (a) through (e).
     MLP means Martin Midstream Partners L.P., a Delaware limited partnership.
     MLP General Partner means the general partner of the MLP. As of the Closing
Date, the general partner of the MLP is Martin Midstream GP LLC, a Delaware
limited liability company.
     MLP Security Agreement means the Second Amended and Restated Pledge and
Security Agreement executed by the MLP substantially in the form of Exhibit G-2,
together with all supplements, amendments and restatements thereof.
     Mortgages means the mortgages, leasehold mortgages, deeds of trust, or
similar instruments executed by any of the Loan Parties in favor of the
Collateral Agent, for the benefit of the Lenders and the Lender Swap Parties,
including without limitation, the Vessel Mortgages, and all supplements,
assignments, amendments, and restatements thereto (or any agreement in
substitution therefor, and Mortgage means each of such Mortgages).
     Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

21



--------------------------------------------------------------------------------



 



     Net Cash Proceeds means:
     (a) with respect to any Disposition, cash (including all cash received by
way of deferred payment as and when received and payment of amounts due under
any insurance policy) received by a Company in connection with and as
consideration therefor, on or after the date of consummation of such
transaction, after (i) deduction of taxes payable in connection with or as a
result of such transaction, and (ii) payment of all usual and customary
brokerage commissions and all other reasonable fees and expenses related to such
transaction (including, without limitation, reasonable attorneys’ fees and
closing costs incurred in connection with the consummation of such transaction);
     (b) with respect to any Indebtedness, proceeds of such Indebtedness
received by a Company after payment of underwriting discounts and commissions,
closing costs, and other out-of-pocket expenses incurred in connection with the
issuance of such Indebtedness; and
     (c) with respect to any Equity Issuance, cash received, on or after the
date of incurrence of such Equity Issuance, by the MLP from such Equity Issuance
after payment of underwriting discounts and commissions, closing costs, and
other out-of-pocket expenses incurred by the MLP in connection with such Equity
Issuance.
     Non-Defaulting Lender has the meaning set forth in Section 2.12 hereof.
     Non-Offset Agreement means that certain Non-Offset Agreement dated as of
December 23, 2003, among the Borrower, the MLP, Martin Operating GP LLC, Martin
Midstream GP LLC, Martin Resource and the Subsidiaries of Martin Resource
therein named.
     Non-Pledgeable Collateral has the meaning set forth in Section 6.17 hereof.
     Non-Pledging Prism Companies means, collectively, Matagorda Gathering
System, Waskom and PIPE.
     Nonrenewal Notice Date has the meaning specified in Section 2.14(b)(iii).
     Notes means the Revolver Notes and the Term Notes, substantially in the
form of Exhibit B-1 and B-2, and all renewals or extensions of any part thereof,
evidencing the obligation of Borrower to repay the Loans, and “Note” means any
one of such promissory notes issued hereunder.
     Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.13 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement.
     Obligor means the Borrower or any other Person (other than the
Administrative Agent, the Collateral Agent, the L/C Issuer or any other Lender)
obligated under any Loan Document.

22



--------------------------------------------------------------------------------



 



     Off-Balance Sheet Indebtedness of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability under any sale and leaseback
transaction which is not a Capital Lease, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from this clause (c) operating leases.
     Omnibus Agreement means the Omnibus Agreement dated as of November 1, 2002,
among the MLP, the Borrower, the MLP General Partner, and Martin Resource as
amended in accordance with Section 7.14.
     Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
     Original Credit Agreement has the meaning set forth in the recitals hereof.
     Other Taxes has the meaning specified in Section 3.01(b).
     Outstanding Amount on any date (i) with respect to Committed Loans, means
the aggregate outstanding principal amount of all Committed Loans after giving
effect to any Committed Borrowings and prepayments or repayments occurring on
such date, (ii) with respect to any L/C Obligations, means the amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date, and (iii) for purposes of Section 2.11(d) with respect to Obligations
under a Lender Hedging Agreement, means the amount then due and payable under
such Lender Hedging Agreement.
     Panther means Panther Pipeline, Ltd., a Texas limited partnership.
     Participant has the meaning specified in Section 10.07(d).
     PBGC means the Pension Benefit Guaranty Corporation.
     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
     Permitted Joint Venture means any Person (other than a Subsidiary) in which
the Borrower owns (including ownership through its Subsidiaries) equity
interests representing less than 100% of the total outstanding equity interests
of such Person, provided that such Person is engaged only in the businesses that
are permitted for the Borrower and its Subsidiaries pursuant to Section 7.10.

23



--------------------------------------------------------------------------------



 



     Permitted Joint Venture Indebtedness has the meaning set forth in Section
7.17(a).
     Permitted Joint Venture Liens has the meaning set forth in Section 7.17(a).
     Permitted Liens means Liens permitted under Section 7.01 as described in
such Section.
     Person means any natural person, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority, company or other entity.
     PESI means Panther Energy Services, Inc., a Texas corporation.
     PIPE means Panther Interstate Pipeline Energy, LLC, a Texas limited
liability company, provided however that at such time that no Company owns any
direct or indirect equity interest in PIPE, the references to PIPE in this
Agreement shall no longer be applicable.
     Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.
     Prism means Prism Gas Systems I, L.P., a Texas limited partnership.
     Prism Acquisition means the acquisition by the Borrower of the Prism
Interests pursuant to the Prism Acquisition Documents.
     Prism Acquisition Documents means the Prism Purchase Agreement and each
other agreement, document and instrument executed and delivered by the Borrower
or any other Obligor and any counterparty thereto in connection with the
Borrower’s acquisition of the Prism Interests.
     Prism Gulf Coast means Prism Gulf Coast Systems, L.L.C., a Texas limited
liability company, a Subsidiary of the Borrower.
     Prism Interests means the assets and properties (including equity
interests) to be acquired by the Borrower pursuant to the Prism Purchase
Agreement.
     Prism Matagorda Party means Prism Gulf Coast or any other subsidiary of the
Borrower that becomes as an “Owner” under the Matagorda Operating Agreement.
     Prism PIPE Party means Prism Gulf Coast or any other subsidiary of the
Borrower that becomes an “Owner” under the Fish Hook Ownership and Operating
Agreement.
     Prism Purchase Agreement means the Purchase Agreement dated as of
September 6, 2005, between the Borrower and the Prism Seller, with such
amendments as may be satisfactory to the Administrative Agent.
     Prism Seller means, collectively, Natural Gas Partners V, L.P., a Delaware
limited partnership, Robert E. Dunn, William J. Diehnelt, Gene A. Adams, Philip
D. Gettig, Sharon L. Taylor and Scott A. Southard.

24



--------------------------------------------------------------------------------



 



     Pro Rata Share means, at any date of determination, for any Lender with
respect to a particular Facility, the percentage (carried out to the ninth
decimal place) that its Committed Sum for such Facility bears to the Aggregate
Committed Sums of all Lenders for such Facility.
     Quarterly Distributions means with respect to the Borrower, the
distributions by the Borrower of Available Cash (as defined in the Limited
Partnership Agreement (Borrower) as in effect on the Closing Date) or with
respect to MLP, the distributions by the MLP of Available Cash (as defined in
the Limited Partnership Agreement (MLP) as in effect on the Closing Date).
     Reduction Amount has the meaning set forth in the definition of “Triggering
Disposition.”
     Register has the meaning set forth in Section 10.07(c).
     Registered Public Accounting Firm has the meaning specified in the
Securities Laws and shall be independent of the MLP and the Borrower as
prescribed by the Securities Laws.
     Reinvested means used for Capital Expenditures or Acquisitions in
connection with the Midstream Business of a Company or Investments in Persons
permitted by Section 7.02.
     Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, and
advisors of such Person and such Person’s Affiliates.
     Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.
     Reportable Event means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     Request for Credit Extension means (a) with respect to a Committed
Borrowing, conversion or continuation of Committed Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
     Required Lenders means (a) on any date of determination prior to the
Maturity Date, those Lenders holding more than 50% of the sum of (i) the
Revolver Commitment plus (ii) Outstanding Amount of the Loans under the Term
Loan Facility; and (b) on any date of determination on or after the Maturity
Date, those Lenders holding more than 50% of the Outstanding Amount of Loans and
of L/C Obligations (with the aggregate amount of each Revolver Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the outstanding Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     Required Revolver Lenders means (a) on any date of determination prior to
the Maturity Date, those Lenders holding more than 50% of the Revolver
Commitment; and (b) on any date of determination on or after the Maturity Date,
those Lenders holding more than 50% of the Outstanding Amount of the Loans under
the Revolver Facility and of L/C Obligations (with the aggregate amount of each
Revolver Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the

25



--------------------------------------------------------------------------------



 



outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolver Lenders.
     Responsible Officer means the president, chief executive officer, chief
financial officer, controller, treasurer or assistant treasurer of a Person. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership, limited liability company, and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
     Restricted Payment by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.
     Returned Capital means, with respect to any Investment, Cash Equivalents
received by a Company with respect to such Investment by way of dividend,
distribution, repayment of loan or advance, or other return of capital, as the
case may be, in each case which amount has been set forth as “Returned Capital”
on a certificate of a Responsible Officer of the MLP delivered to the
Administrative Agent in connection with such returned capital; provided, that
the failure of such Responsible Officer to deliver such certificate to the
Administrative Agent shall result in the exclusion of such amount from “Returned
Capital.”
     Revolver Commitment means an amount (subject to reduction, increase or
cancellation as herein provided) equal to $267,722,857.15.
     Revolver Facility means the credit facility as described in and subject to
the limitations set forth in Section 2.01.
     Revolver Lender means, on any date of determination, any Lender that has a
Committed Sum under the Revolver Facility or that is owed any Revolver Principal
Debt.
     Revolver Note means a promissory note in substantially the form of Exhibit
B-1, and all renewals and extensions of all or any part thereof.
     Revolver Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Committed Revolver Loans.
     Rights means rights, remedies, powers, privileges, and benefits.
     Royal Bank means Royal Bank of Canada.
     Same-Day Borrowing has the meaning set forth in Section 2.03(f).
     Sarbanes-Oxley Act means the Sarbanes-Oxley Act of 2002.
     SEC means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

26



--------------------------------------------------------------------------------



 



     Securities Laws means the Securities Act of 1933, the Securities Exchange
Act of 1934, and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder. For purposes of the
definition of Internal Control Event, Securities Laws also includes the
Sarbanes-Oxley Act.
     Security Agreements means, collectively, the Borrower Security Agreement,
the Subsidiary Security Agreements, the MLP Security Agreement and all other
security agreements, or similar instruments, executed by any of the Loan Parties
in favor of the Collateral Agent for the benefit of the Lenders and the Lender
Swap Parties, and all supplements, assignments, amendments, and restatements
thereto (or any agreement in substitution therefore), and Security Agreement
means any one of such Security Agreements.
     Senior Leverage Ratio means, for the MLP and its Subsidiaries on a
consolidated basis, the ratio of (a) Consolidated Secured Funded Debt as of the
determination date to (b) Consolidated EBITDA for the period of the four fiscal
quarters ending on such date.
     Solvent means, as to a Person, that (a) the aggregate fair market value of
its assets exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) it has sufficient cash flow to enable it to pay
its Indebtedness as its matures, and (c) it does not have unreasonably small
capital to conduct its businesses.
     Stated Maturity Date means November 9, 2012.
     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     Subsidiary Security Agreement means each Pledge and Security Agreement,
Amended and Restated Pledge and Security Agreement or Second Amended and
Restated Pledge and Security Agreement executed by a Subsidiary of the Borrower
substantially in the form of Exhibit G-3, together with all supplements,
amendments and restatements thereof.
     Successor means any Person approved by the Administrative Agent and the
Required Lenders. A Successor shall be approved by the Administrative Agent and
the Required Lenders if such Person has adequate industry experience and such
approval shall not be unreasonably conditioned, delayed or withheld.
     Swap Contract means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and

27



--------------------------------------------------------------------------------



 



conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a Master Agreement), including
any such obligations or liabilities under any Master Agreement.
     Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).
     Synthetic Lease Obligation means the monetary obligation of a Person under
(a) a so-called synthetic or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which are depreciated for tax purposes by such
Person. The amount of any Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
     Taxes has the meaning set forth in Section 3.01.
     Term Lender means, on any date of determination, any Lender that has a
Committed Sum under the Term Loan Facility or that is owed any Term Loan
Principal Debt.
     Term Loan Commitment means an amount (subject to reduction or cancellation
as herein provided) equal to $67,948,571.43.
     Term Loan Conversion Date means November 10, 2010.
     Term Loan Facility means the credit facility as described in and subject to
the limitations set forth in Section 2.02.
     Term Loan Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of Committed Term Loans.
     Term Note means a promissory note substantially in the form of Exhibit B-2,
and all renewals and extensions of all or any part thereof.
     Threshold Amount at any time means an amount equal to 10% of the book value
of Borrower’s and its Subsidiaries’ consolidated assets measured as of the close
of the then most recent fiscal quarter end.
     Triggering Disposition means any Disposition (including sales of stock of
Subsidiaries) (other than a transfer of assets by the Borrower or any Subsidiary
of the Borrower to the Borrower or to a Wholly-Owned Subsidiary of the Borrower)
with respect to which the Net Cash Proceeds realized by any Company for such
Disposition, when aggregated with the Net Cash Proceeds from all such other
Dispositions by all Companies occurring since the Closing Date, equals or
exceeds the Threshold Amount. The portion of the Net Cash Proceeds in excess of
the Threshold Amount is herein called the “Reduction Amount.” For purposes of
the definition of Triggering Disposition and Section 2.04(b)(i), Dispositions
shall not include Dispositions permitted by Section 7.07(a) or (b).

28



--------------------------------------------------------------------------------



 



     Type means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
     U.C.C. means the Uniform Commercial Code, as in effect in the state of New
York.
     Unauthorized Assignment means (a) an assignment by a Martin Party to any
Person other than another Martin Party of any of its rights or obligations under
a Material Agreement if such assignment could reasonably be expected to have a
Material Adverse Effect, or (b) a holder of Liens shall foreclose or there shall
occur a transfer in lieu of foreclosure or other involuntary transfer of any
interests of a Martin Party in a Material Agreement if such foreclosure could
reasonably be expected to have a Material Adverse Effect.
     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     Unreimbursed Amount has the meaning set forth in Section 2.14(c)(i).
     U.S. Flag Vessels shall have the meaning set forth in Section 5.21(a).
     U.S. Vessel Mortgage means that certain Second Amended and Restated First
Preferred Fleet Mortgage dated as of the date hereof, executed by the Borrower
in favor of Royal Bank, as collateral agent, substantially in the form of
Exhibit J and as hereafter renewed, extended, amended or restated from time to
time, which amends and restates (a) that certain First Preferred Fleet Mortgage
dated as of November 6, 2002, executed by the Borrower in favor of Royal Bank,
as collateral agent, as supplemented and amended, and (b) that certain First
Preferred Fleet Mortgage dated as of November 6, 2002, executed by the Borrower
(as the successor-by-merger with Martin Gas Marine LLC) in favor of Royal Bank,
as collateral agent, as supplemented and amended.
     Vessel Mortgages means, collectively, the U.S. Vessel Mortgage and any
other vessel mortgage now or hereafter executed by any of the Borrower, the MLP,
or their Subsidiaries to the Collateral Agent for the benefit of the Lenders and
the Lender Swap Parties.
     Vessels means all vessels owned by the Borrower, the MLP, and their
Subsidiaries, from time to time, including, without limitation those vessels
listed on Schedule 5.21and individually, any of such vessels.
     Voting Stock means the capital stock (or equivalent thereof) of any class
or kind, of a Person, the holders of which are entitled to vote for the election
of directors, managers, or other voting members of the governing body of such
Person.
     Waskom means Waskom Gas Processing Company, a Texas general partnership;
provided however that at such time that no Company owns any direct or indirect
equity interest in Waskom, the references to Waskom in this Agreement shall no
longer be applicable.
     Wholly-Owned when used in connection with a Person means any Subsidiary of
such Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.

29



--------------------------------------------------------------------------------



 



     Section 1.02 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
     (ii) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
     Section 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.
     Section 1.04 Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     Section 1.05 Other. Unless otherwise expressly provided herein,
(a) references to agreements (including this Agreement and the Loan Documents)
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document;
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law;
(c) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and
(d) any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

30



--------------------------------------------------------------------------------



 



ARTICLE II.
THE COMMITMENTS AND COMMITTED BORROWINGS
     Section 2.01 Revolver Loans.
     (a) Subject to and in reliance upon the terms, conditions, representations,
and warranties in the Loan Documents, each Revolver Lender severally, but not
jointly, agrees to make loans (each such Loan, a “Committed Revolver Loan”) to
the Borrower from time to time on any Business Day during the period from the
Closing Date to the Maturity Date (the “Availability Period”), in an aggregate
amount not to exceed at any time outstanding the amount of such Revolver
Lender’s Pro Rata Share of one or more Committed Borrowings under the Revolver
Facility, not to exceed, when aggregated with such Lender’s Pro Rata Share of
the Outstanding Amount of the L/C Obligations, such Revolver Lender’s Committed
Sum under the Revolver Facility. Such Committed Borrowings may be repaid and
reborrowed from time to time in accordance with the terms and provisions of the
Loan Documents; provided that, each such Committed Borrowing must occur on a
Business Day and no later than the Business Day immediately preceding the
Maturity Date.
     (b) Committed Revolver Loans shall be available to Borrower for the
purposes set forth in Section 6.12(b); provided, however, Committed Borrowings
under the Revolver Facility will be available to fund not more than $5,000,000
in Distribution Loans in any four (4) consecutive fiscal quarters. After giving
effect to any Committed Borrowing under the Revolver Facility, the aggregate
Outstanding Amount of all Committed Revolver Loans and L/C Obligations under the
Revolver Facility shall not exceed the Revolver Commitment then in effect.
     Section 2.02 Term Loan Facility. Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Term
Lender severally, but not jointly, agrees to make loans (each such loan, a
“Committed Term Loan”) to Borrower in a single disbursement on the Closing Date
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Pro Rata Share of the Term Loan Commitment. If all or a portion of the
Term Loan Principal Debt is paid or prepaid, then the amount so paid or prepaid
may not be reborrowed. Any portion of the Term Loan Commitment that remains
undisbursed after the initial disbursement under the Term Loan Facility shall be
reduced to zero and cancelled on the date of such initial disbursement.
     Section 2.03 Committed Borrowings, Conversions and Continuations of Loans.
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Committed Loans as the same Type shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 noon, New York, New York time,
(i) three Business Days prior to the requested date of any Committed Borrowing
of, conversion to or continuation of Eurodollar Rate Loans, and (ii) one
Business Day prior to the conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, or, except as set forth in clause (f) below with respect to
Same-Day Borrowings, one Business Day prior to the requested date of any
Committed Borrowing of Base Rate Committed Loans. Each such telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by an authorized
officer of the Borrower. Each Committed Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a

31



--------------------------------------------------------------------------------



 



Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Committed Loans as the same Type, (ii) the requested date
of the Committed Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made or continued as,
or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Committed Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of its Pro Rata Share of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Committed Loans described
in the preceding subsection. In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 12:00 Noon, New York, New York time (or as set forth in clause (f)
below with respect to Same-Day Borrowings), on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Committed Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Royal Bank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Committed Borrowing there are L/C Borrowings outstanding, then the proceeds
of such Committed Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, and second to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
     (e) After giving effect to all Committed Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than six (6) Interest Periods in effect
at any given time with respect to Committed Loans.
     (f) Notwithstanding anything to the contrary set forth in this
Section 2.03, the Borrower may request Committed Borrowings of Committed
Revolver Loans bearing interest at the Base Rate, in an aggregate amount not to
exceed $7,500,000, on a same-day basis, by delivery of a Committed Loan Notice
as set forth in clause (a) above to the Administrative Agent by no later than
11:00 a.m. New York,

32



--------------------------------------------------------------------------------



 



New York time (each, a “Same-Day Borrowing”). Following receipt of a Committed
Loan Notice with respect to a Same-Day Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office by no later
than 2:00 p.m., New York, New York time.
     Section 2.04 Prepayments.
     (a) Optional Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay in
whole or in part Committed Loans without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
10:00 a.m., New York, New York time, (A) three Business Days prior to any date
of prepayment of Eurodollar Rate Loans, and (B) the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $500,000 in excess thereof;
and (iii) any prepayment of Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $500,000 in excess thereof. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. Such prepayments shall be applied to either the
Revolver Facility or the Committed Term Loans as the Borrower shall direct;
provided that if no such direction is given, such prepayments shall be applied
first to the Committed Term Loans and then to the Revolver Facility. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of such Lender’s Pro Rata Share of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Prepayments under the Revolver Facility provided for
in this Section 2.04(a) shall be applied as follows: (x) first, as a payment of
all L/C Borrowings then outstanding, until paid in full, and (y) second, as the
Borrower may direct (subject to clause (e) below). Prepayments of Committed Term
Loans pursuant to this Section 2.04(a) shall not reduce the payments due
pursuant to Sections 2.04(b) or 2.06(a).
     Unless a Default or Event of Default has occurred and is continuing or
would arise as a result thereof, any payment or prepayment of Committed Revolver
Loans may be reborrowed by the Borrower, subject to the terms and conditions
hereof. Prepayments under the Term Loan Facility may not be reborrowed by the
Borrower.
     (b) Mandatory Prepayments from Net Cash Proceeds.
     (i) Dispositions. If any portion of the Net Cash Proceeds realized by a
Company from any Triggering Disposition (other than a Casualty or Condemnation
Disposition) (including any deferred purchase price therefor) has not been
Reinvested within one hundred eighty (180) days from the receipt by such Company
of such Net Cash Proceeds (including receipt of any deferred payments for any
such Triggering Disposition or portion thereof, if and when received), then on
or before the first Business Day following such one hundred eightieth (180th)
day the Loans shall be prepaid in an amount equal to the portion of the
Reduction Amount that is not so Reinvested.
     If any portion of the Net Cash Proceeds realized by a Company from any
Casualty or Condemnation Disposition that constitutes a Triggering Disposition
has not been Reinvested within one year from the receipt by such Company of such
Net Cash Proceeds (including receipt of any deferred payments for any such
Triggering Disposition or portion thereof, if and when received), then on or
before the first Business Day following such one year period the Loans shall be
prepaid in an amount equal to the portion of the Reduction Amount that is not so
Reinvested.

33



--------------------------------------------------------------------------------



 



     Net Cash Proceeds of a Disposition that equal, when aggregated with Net
Cash Proceeds of all Dispositions since the Closing Date, an amount less than
the Threshold Amount shall not be required to be used for mandatory prepayments
pursuant to this Section 2.04(b)(i).
     Prepayments under this Section 2.04(b)(i) shall be applied first to
repayment of the Committed Term Loans, and second to repayment of the
Outstanding Amount under the Revolver Facility (except as otherwise provided in
clause (iv) below, with a corresponding reduction of the Revolver Commitment in
an amount of twenty-five percent (25%) of Net Cash Proceeds from a Triggering
Disposition).
     (ii) Debt Issuance. If Net Cash Proceeds in excess of $15,000,000 in the
aggregate (“Excess Debt Proceeds”) are received by one or more Companies from
the issuance or incurrence of Indebtedness by any Company in one or more
transactions after the Closing Date, the Loans shall be prepaid immediately upon
receipt of such Excess Debt Proceeds in an amount equal to the amount of such
Excess Debt Proceeds. Such payments shall be applied first to repayment of the
Committed Term Loans, and second to repayment of the Outstanding Amount under
the Revolver Facility (except as otherwise provided in clause (iv) below, with a
corresponding reduction of the Revolver Commitment in an amount of twenty-five
percent (25%) of such Excess Debt Proceeds).
     (iii) Equity Issuance. Upon receipt by the MLP of Net Cash Proceeds from
any Equity Issuance, a prepayment of the Outstanding Amount under the Revolver
Facility shall be made in an amount equal to such Net Cash Proceeds (but no
corresponding reduction of the Revolver Commitment shall be made).
     (iv) The prepayments under the Revolver Facility provided for in this
Section 2.04(b) shall be applied as follows: (A) first, as a payment of all
Unreimbursed Amounts then outstanding, until paid in full, and (B) second, as a
repayment of Revolver Principal Debt. Notwithstanding anything to the contrary
in clauses (i) and (ii) above, in no event shall the Revolver Commitment be
permanently reduced below $250,000,000 as a result of mandatory prepayments
pursuant to this Section 2.04(b).
     (c) Mandatory Payments/Reductions. If for any reason the Outstanding Amount
of all Committed Revolver Loans and L/C Obligations under the Revolver Facility
exceeds the Revolver Commitment, the Borrower shall prepay Committed Revolver
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess within three Business Days of such excess occurring.
     (d) Prepayments: Interest/Consequential Loss. All prepayments under this
Section 2.04 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid and any amounts due under
Section 3.05.
     (e) Pro Rata Treatment. Each prepayment under this Section 2.04 shall be
applied to the Committed Loans of the applicable Lenders in accordance with
their respective Pro Rata Shares.
     Section 2.05 Reduction or Termination of Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate or permanently reduce the
Revolver Commitment to an amount not less than the sum of the Outstanding Amount
of the then existing (a) Revolver Principal Debt and (b) L/C Obligations;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. New York, New York time, five Business Days prior to
the date of termination or reduction, and (ii) any such partial reduction shall
be in an aggregate amount of $500,000 or any whole

34



--------------------------------------------------------------------------------



 



multiple of $500,000 in excess thereof. The Administrative Agent shall promptly
notify the Lenders of any such notice of reduction or termination. Once reduced
in accordance with this Section, the Revolver Commitment may not be increased.
Any reduction of the Revolver Commitment shall be applied to the Commitment of
each Revolver Lender according to its Pro Rata Share. All commitment fees on the
portion of the Revolver Commitment so terminated which have accrued to the
effective date of any termination of Revolver Commitment shall be paid on the
effective date of such termination.
     Section 2.06 Repayment of Loans. On the Term Loan Conversion Date, all
Committed Term Loans then outstanding shall convert to Committed Revolver Loans,
each Term Lender shall be deemed to be a Revolver Lender, and Schedule 2.01
shall be deemed amended to reflect such conversion. After giving effect to such
conversion, the Borrower shall prepay any Committed Revolver Loans outstanding
under the Revolver Facility (and pay any amounts required pursuant to
Section 3.05) to the extent necessary to keep Committed Revolver Loans ratable
with any revised Pro Rata Shares. The Borrower shall repay to the Revolver
Lenders on the Maturity Date the aggregate principal amount of all Committed
Revolver Loans outstanding on such date.
     Section 2.07 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (b) The Borrower shall pay interest on all past due amounts at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
such past due amounts (including interest on past due interest) shall be due and
payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     (d) If the designated rate applicable to any Committed Borrowing exceeds
the Maximum Rate, the rate of interest on such Committed Borrowing shall be
limited to the Maximum Rate, but any subsequent reductions in such designated
rate shall not reduce the rate of interest thereon below the Maximum Rate until
the total amount of interest accrued thereon equals the amount of interest which
would have accrued thereon if such designated rate had at all times been in
effect. In the event that at maturity (stated or by acceleration), or at final
payment of the Outstanding Amount of any Committed Loans, or L/C Obligations,
the total amount of interest paid or accrued is less than the amount of interest
which would have accrued if such designated rates had at all times been in
effect, then, at such time and to the extent permitted by Law, the Borrower
shall pay an amount equal to the difference between (a) the lesser of the amount
of interest which would have accrued if such designated rates had at all times
been in effect and the amount of interest which would have accrued if the
Maximum Rate had at all times been in effect, and (b) the amount of interest
actually paid or accrued on such Outstanding Amount.
     Section 2.08 Fees.
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolver Lender (except for any Defaulting Lender) in
accordance with its Pro Rata Share, a

35



--------------------------------------------------------------------------------



 



commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Committed Sum with respect to the Revolver Facility exceeds
the sum of (i) the Outstanding Amount of Committed Revolver Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times from the Closing Date until the Maturity Date and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Fourth
Amendment Effective Date, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. The commitment fee shall accrue at all
times, including at any time during which one or more of the conditions in
Article IV is not met.
     (b) Arrangers’ and Agency Fees. The Borrower shall pay certain fees to the
Arrangers for their respective accounts in the amounts and at the times
specified in the letter agreement, dated November 11, 2009 (the “Engagement
Letter”), between the Borrower, the Arrangers, and the other parties thereto.
The Borrower shall pay certain fees to the Administrative Agent, for its own
account, in the amounts and at the times specified in the letter agreement,
dated September 6, 2005 (the “Agent/Arranger Fee Letter”), between the Borrower
and the Administrative Agent. The fees referenced in this clause (b) shall be
fully earned when paid and shall be nonrefundable for any reason whatsoever.
     (c) Lenders’ Upfront Fee. On the Fourth Amendment Effective Date, the
Borrower shall pay to the Administrative Agent, for the account of the Lenders
in accordance with their respective Pro Rata Shares, an upfront fee in the
agreed amount in accordance with the Engagement Letter. Such upfront fees are
for the credit facilities by the applicable Lenders under this Agreement and are
fully earned on the date paid. The upfront fee paid to each Lender is solely for
its own account and is nonrefundable for any reason whatsoever.
     Section 2.09 Computation of Interest and Fees. Computation of interest on
Base Rate Loans shall be calculated on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed. Computation of all
other types of interest and all fees shall be calculated on the basis of a year
of 360 days and the actual number of days elapsed, which results in a higher
yield to the payee thereof than a method based on a year of 365 or 366 days.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.
     Section 2.10 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of such Lender shall control. Upon the
request of any Lender made through the Administrative Agent, such Lender’s Loans
may be evidenced by one or more Notes. Each Lender may attach schedules to its
Note(s) and endorse thereon the date, Type (if applicable), amount and maturity
of the applicable Loans and payments with respect thereto.

36



--------------------------------------------------------------------------------



 



     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.
     Section 2.11 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, New York,
New York time, on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 12:00 noon, New York, New York time, shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If no Default or Event of Default exists and if no order of application
is otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Loans and L/C Obligations, and then to
the remaining Obligations in the order and manner as Borrower may direct
(subject to Sections 2.04(b) and 2.04(e) hereof).
     (d) Unless the Borrower has notified the Administrative Agent prior to the
date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment in accordance
herewith and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Lenders or the L/C Issuer entitled
thereto. If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then each Lender and the
L/C Issuer, as the case may be, severally agrees to forthwith on demand repay to
the Administrative Agent the portion of such assumed payment that was made
available to such Lender or the L/C Issuer, as applicable in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the greater of the Federal Funds Rate from time
to time in effect and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     (e) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Committed Borrowing of Eurodollar Rate
Loans (or, in the case of any Committed Borrowing of Base Rate Loans, prior to
12:00 Noon on the date of such Committed Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.03 and may, in
reliance upon such assumption, make available to

37



--------------------------------------------------------------------------------



 



the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Committed Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
     (f) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Committed
Borrowing set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
     (g) The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.
     (h) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     Section 2.12 Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it, or the participations in the L/C Obligations, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Committed Loans made by them, and/or such subparticipations in the
participations in L/C Obligations held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Committed Loan or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of

38



--------------------------------------------------------------------------------



 



participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Notwithstanding the foregoing,
if any Defaulting Lender shall have failed to fund all or any portion of any
Committed Revolver Loan or any participation with respect to a Letter of Credit
(each such Committed Revolver Loan or participation interest, an “Affected
Loan”), each payment by the Borrower hereunder shall be applied first to such
Affected Loan and the principal amount and interest with respect to such payment
shall be distributed (i) to each Revolver Lender that is not a Defaulting Lender
(each, a “Non-Defaulting Lender”) pro rata based on the outstanding principal
amount of Affected Loans owing to all Non-Defaulting Lenders, until the
principal amount of all Affected Loans has been repaid in full and (ii) to the
extent of any remaining amount of such payment, to each Revolver Lender pro rata
in accordance with such Revolver Lender’s Pro Rata Share. Each payment made by
the Borrower on account of the interest on any Affected Loans shall be
distributed to each Non-Defaulting Lender pro rata based on the outstanding
principal amount of Affected Loans owing to all Non-Defaulting Lenders.
     Section 2.13 Priority of Hedging Obligations. Any amounts received in
satisfaction of any Obligations arising under the Loan Documents, including,
without limitation, Obligations under this Agreement and any Lender Hedging
Agreement, shall rank pari passu in right of payment and shall be used to repay
such Obligations on a pro rata basis.
     Section 2.14 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Revolver Lenders set
forth in this Section 2.14, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Revolver Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower and its Subsidiaries; provided that the
L/C Issuer shall not be obligated to make any L/C Credit Extension with respect
to any Letter of Credit, and no Revolver Lender shall be obligated to
participate in, any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Outstanding Amount of all L/C Obligations and all Committed
Revolver Loans would exceed the Aggregate Committed Sum under the Revolver
Facility, (y) the aggregate Outstanding Amount of the Committed Revolver Loans
of any Revolver Lender, plus such Revolver Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, would exceed such Revolver Lender’s
Committed Sum under the Revolver Facility, or (z) the Outstanding Amount of the
L/C Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such

39



--------------------------------------------------------------------------------



 



Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it; or
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer.
     (iii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) subject to Section 2.14(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Revolver Lenders have approved such expiry
date;
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolver Lenders have
approved such expiry date; or
     (C) such Letter of Credit is in a face amount less than $100,000, or is to
be used for a purpose other than as described in Section 6.12 or is denominated
in a currency other than Dollars.
     (iv) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such L/C Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m., New York, New York time, at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of

40



--------------------------------------------------------------------------------



 



amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolver Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
participation in such Letter of Credit in an amount equal to the product of such
Revolver Lender’s Pro Rata Share times the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has been
issued, the Revolver Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to a date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such renewal if it has
received notice on or before the Business Day immediately preceding the
Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Revolver Lenders have elected not to permit such renewal or (2) from any
Revolver Lender stating that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied and directing the L/C Issuer not to permit
such renewal. Notwithstanding anything to the contrary contained herein, the L/C
Issuer shall have no obligation to permit the renewal of any Evergreen Letter of
Credit at any time.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. If a payment is made
by the L/C Issuer under a Letter of Credit the Borrower shall reimburse the L/C
Issuer through the Administrative Agent not later than 12:00 noon, New York
time, on the date such payment under such Letter of Credit is made (the “Honor
Date”), if the Borrower shall have received notice of such payment prior to
10:00 a.m., New York time, on the Honor Date, or if such notice has not been
received by the Borrower prior to such time on the Honor Date, then not later
than 12:00 noon, New York time,

41



--------------------------------------------------------------------------------



 



on (i) the Business Day that the Borrower receives such notice, if such notice
is received prior to 10:00 a.m., New York time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt. Any such reimbursement by the Borrower which is made after the Honor
Date shall be made together with interest on the amount disbursed from and
including the Honor Date until payment in full of such disbursed amount, at a
varying rate per annum equal to the then applicable interest rate for Base Rate
Loans through the date that payment is due to be made pursuant to this Section,
and thereafter, at the Default Rate applicable to Base Rate Loans.
     If the Borrower fails to so reimburse the L/C Issuer by the time required
by the terms of this subsection (c)(i), the Administrative Agent shall promptly
notify each Revolver Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and such Revolver Lender’s Pro Rata Share
thereof. In such event, the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.14(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Revolver Lender (including the Revolver Lender acting as L/C
Issuer) shall upon any notice pursuant to Section 2.14(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 2:00 p.m., New York time, on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.14(c)(iii), each Revolver Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolver Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.14(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolver Lender
in satisfaction of its participation obligation under this Section 2.14.
     (iv) Until each Revolver Lender funds its Committed Revolver Loan or L/C
Advance pursuant to this Section 2.14(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolver
Lender’s Pro Rata Share of such amount shall be solely for the account of the
L/C Issuer.
     (v) Each Revolver Lender’s obligation to make Committed Revolver Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.14(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or

42



--------------------------------------------------------------------------------



 



other right which such Revolver Lender may have against the L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
     (vi) If any Revolver Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolver Lender pursuant to the foregoing provisions of this Section 2.14(c) by
the time specified in Section 2.14(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolver Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the L/C Issuer submitted to any Revolver
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolver Lender such Revolver Lender’s L/C
Advance in respect of such payment in accordance with Section 2.14(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Revolver Lender its Pro Rata Share thereof in the
same funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.14(c)(i) is required to be returned, each
Revolver Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolver Lender, at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Committed Borrowing of Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

43



--------------------------------------------------------------------------------



 



     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrower.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Revolver Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. No
Agent-Related Person nor any of the respective correspondents, participants or
assignees of the L/C Issuer shall be liable to any Revolver Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Revolver Lenders or the Required Revolver Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.14(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

44



--------------------------------------------------------------------------------



 



     (g) Cash Collateral.
     (i) Upon the request of the Administrative Agent, (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount). The Borrower hereby grants the Collateral Agent, for the
benefit of the L/C Issuer and the Revolver Lenders, a Lien on all such cash and
deposit accounts at the Administrative Agent and the Collateral Agent.
     (ii) Notwithstanding anything to the contrary contained in this
Section 2.14, the L/C Issuer shall not be obligated to issue any Letter of
Credit at a time when any Revolver Lender is a Defaulting Lender, unless the L/C
Issuer has entered into arrangements satisfactory to it to eliminate the L/C
Issuer’s risk with respect to any such Defaulting Lender’s reimbursement
obligations hereunder, including by cash collateralizing such Defaulting
Lender’s Pro Rata Share of the liability with respect to such Letter of Credit.
On demand by the L/C Issuer or the Administrative Agent, the Borrowers shall
cash collateralize each Defaulting Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations on terms reasonably satisfactory to the
Administrative Agent and the L/C Issuer. Any such cash collateral shall be
deposited in a separate account with the Administrative Agent, subject to the
exclusive dominion and control of the Administrative Agent, as collateral
(solely for the benefit of the L/C Issuer) for the payment and performance of
each Defaulting Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations. Moneys in such account shall be applied by the Administrative Agent
to reimburse the L/C Issuer immediately for each Defaulting Lender’s Pro Rata
Share of any drawing under any Letter of Credit which has not otherwise been
reimbursed by the Borrower or such Defaulting Lender pursuant to the terms of
this Section 2.14. Moneys in such account in excess of the Defaulting Lenders’
Pro Rata Share of the Outstanding Amount of all L/C Obligations shall be
promptly returned to the Borrower upon the Borrower’s request therefor.
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolver Lender (except for any Defaulting Lender)
in accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued equal to the product of the Applicable Rate times the actual daily
undrawn amount under each Letter of Credit. Such fee for each Letter of Credit
shall be due and payable in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, and on the Letter of Credit Expiration
Date. If there is any change in the Applicable Rate during any quarter, the
actual daily undrawn amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

45



--------------------------------------------------------------------------------



 



     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account an
annual fronting fee in an amount with respect to each Letter of Credit issued
equal to the greater of (i) $500 or (ii) 1/4 of 1% per annum calculated on the
daily undrawn face amount thereof. In addition, the Borrower shall pay directly
to the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such fees and charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     (l) Reallocation of Participations. On the Term Loan Conversion Date, each
Term Lender shall purchase an undivided interest and participation in all
existing Letters of Credit in an amount equal to the face amount of such Letters
of Credit multiplied by such Lender’s Pro Rata Share under the Revolver Facility
(after giving effect to the conversion of Committed Term Loans to Committed
Revolver Loans on the Term Loan Conversion Date), and the interest and
participation of the other Lenders in such Letters of Credit shall be allocated
or reallocated accordingly.
     Section 2.15 Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Non-Consenting Lender (as
defined below in this Section 2.15), or if any Lender becomes a Defaulting
Lender and continues as a Defaulting Lender for more than five (5) Business Days
at any time, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower or the assignee shall have paid to the Administrative
Agent the assignment fee specified in Section 10.07(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 3.01 and 3.04) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that (i) the Borrower or the Administrative Agent
requests that the Lenders consent to a waiver of any provision of the Loan
Documents or agree to any amendment thereto, (ii) such consent or amendment
requires the agreement of all of the Lenders in accordance with the terms of
Section 10.01 and (iii) at least the Required Lenders have agreed to such
consent or amendment, then any Lender that does not agree to such consent or
amendment shall be a “Non-Consenting Lender”.

46



--------------------------------------------------------------------------------



 



     Section 2.16 Increase in Revolver Commitment.
     (a) Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may request an increase in the Revolver Commitment to
an amount, when aggregated with the Term Loan Commitment, not exceeding
$375,000,000; provided that any such request for an increase shall be in a
minimum amount of $10,000,000 (or such lesser amount as required for the
Aggregate Commitments, as increased hereby, to equal $375,000,000). The Borrower
may request that one or more Revolver Lenders agree to increase its or their
Committed Sum. In addition, subject to the approval of the Administrative Agent
and the L/C Issuer (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Revolver
Lenders pursuant to joinder agreements in form and substance satisfactory to the
Administrative Agent.
     (b) Effective Date and Allocations. No Revolver Lender’s Committed Sum may
be increased without its written agreement to such increase. If the Aggregate
Commitments under the Revolver Facility are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (such date, “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall notify the Lenders of the allocation of
such increase and the Increase Effective Date.
     (c) Conditions to Effectiveness of Increase. As a condition precedent to
each increase, the Borrower shall deliver to the Administrative Agent such Loan
Documents (or amendments thereto), in form and substance satisfactory to the
Administrative Agent, as the Administrative Agent shall request to reflect such
increase, together with a certificate of each Loan Party dated as of the
Increase Effective Date signed by a Responsible Officer of such Loan Parties (i)
certifying and attaching the resolutions adopted by each such Loan Party
approving or consenting to the increased Revolver Commitment, and (ii) in the
case of the Borrower and the MLP, certifying that, before and after giving
effect to such increased Revolver Commitment, (A) the representations and
warranties of the Borrower and the MLP contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (B) no Default or Event of Default exists. The Borrower shall prepay any
Committed Revolver Loans outstanding under the Revolver Facility on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Committed Revolver
Loans ratable with any revised Pro Rata Shares arising from any nonratable
increase in the Revolver Commitment under this Section.
     (d) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     Section 3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its Lending

47



--------------------------------------------------------------------------------



 



Office (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
the Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payment under
this subsection (d) shall be made within 30 days after the date the Lender or
the Administrative Agent makes a demand therefor.
     Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay interest on
the amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the reasonable judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

48



--------------------------------------------------------------------------------



 



     Section 3.03 Inability to Determine Rates. If the Administrative Agent
determines in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the applicable offshore Dollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Rate Loan, or (b) if the Required Lenders determine and notify the
Administrative Agent that the Eurodollar Rate for such Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such
Eurodollar Rate Loan, then the Administrative Agent will promptly notify the
Borrower and all Lenders. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Committed Borrowing, conversion or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.
     Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate Loans.
     (a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c) utilized, as to
Eurodollar Rate Loans, in the determination of the Eurodollar Rate), then from
time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
     (b) If any Lender determines a Change In Law regarding capital adequacy has
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

49



--------------------------------------------------------------------------------



 



     Section 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
     (b) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.15; or
     (c) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the applicable offshore Dollar interbank
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
     Section 3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
     (b) If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     Section 3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Commitments and payment in full of
all the other Obligations.

50



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO COMMITTED BORROWINGS
     Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to fund its portion of the initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent (other than each item or
condition, if any, listed on Schedule 4.01, which items or conditions are hereby
permitted to be delivered or satisfied after the Closing Date, but not later
than the respective dates for delivery or satisfaction specified on
Schedule 4.01 (or such later date as the Administrative Agent shall otherwise
permit)):
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by an authorized officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent:
     (i) executed counterparts of this Agreement, the Borrower Security
Agreement, a Subsidiary Security Agreement executed by each Subsidiary of the
Borrower, the MLP Security Agreement, the Master Consent to Assignment, the
Guaranties, the U.S. Vessel Mortgage, the Mortgages and all other Collateral
Documents required by the Administrative Agent, each dated as of the Closing
Date;
     (ii) Notes executed by the Borrower in favor of each Lender requesting such
Notes, each in a principal amount equal to such Lender’s Committed Sum, each
dated as of the Closing Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;
     (iv) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, and
in good standing in the jurisdiction of its organization;
     (v) a certificate signed by a Responsible Officer of the Borrower
certifying that (A) the representations and warranties contained in Article V
are true and correct in all respects on and as of such date, (B) no Default or
Event of Default, and no “Default” or “Event of Default” as defined in the
Existing Credit Agreement, has occurred and is continuing as of such date,
(C) since December 31, 2004, there has occurred no material adverse change in
the business, assets, liabilities (actual or contingent), operations, or
condition (financial or otherwise) of the MLP, the Borrower General Partner or
the Borrower and its Subsidiaries, taken as a whole, or on the businesses,
assets or liabilities, taken as a whole, acquired by the Borrower pursuant to
the Prism Acquisition, (D) there is no litigation, investigation or proceeding
known to and affecting the Borrower or any Borrower Affiliate for which the
Borrower is required to give notice pursuant to Section 6.03(c) (or, if there is
any such litigation, investigation or proceeding, then a notice containing the
information required by Section 6.03(c) shall be given concurrently with the
delivery of the certificate given pursuant to this clause (v)), (E) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or Governmental Authority by or against the Borrower, any
Guarantor, the MLP General Partner, or any of their

51



--------------------------------------------------------------------------------



 



respective properties, that (x) could reasonably be expected to materially and
adversely affect the Borrower or any Guarantor, or (y) seeks to affect or
pertains to any transaction contemplated hereby or the ability of the Borrower
or any Guarantor to perform its obligations under the Loan Documents, and
(F) the Borrower has delivered all documents required to be delivered by it as a
condition to the initial Credit Extension hereunder and the Borrower has
satisfied all other conditions required to be satisfied by it as a condition to
closing;
     (vi) a certificate of a Responsible Officer of the Borrower certifying that
(A) the Borrower has received all governmental, shareholder and third party
consents and approvals necessary to consummate the Prism Acquisition, which
consents and approvals are in full force and effect, (B) all waiting periods
have expired without any action being taken by any Governmental Authority that
could restrain, prevent or impose any material adverse condition on the Prism
Acquisition or that could seek to threaten the consummation of the Prism
Acquisition, and no law or regulation is applicable that could have such effect,
(C) the Borrower is, concurrently with the funding of the initial Loans on the
Closing Date, consummating the Prism Acquisition in accordance with the terms of
the Prism Acquisition Documents, with all material conditions precedent thereto
having been satisfied in all material respects by the parties thereto, and the
purchase price for the Prism Acquisition is not more than $100,000,000
(excluding acquired working capital, capital expenditures, and fees and expenses
associated therewith), (D) no order, decree, judgment, ruling or injunction
exists which restrains the consummation of the Prism Acquisition or the
transactions contemplated by this Agreement, and (E) there is no pending, or to
the knowledge of such Responsible Officer, threatened, action, suit,
investigation or proceeding which seeks to restrain or affect the Prism
Acquisition, or which, if adversely determined, could materially and adversely
affect the MLP, the Borrower, any of their respective Subsidiaries, any of the
Prism Interests, or the ability of the Borrower to consummate the Prism
Acquisition or perform its obligations under the Prism Acquisition Documents,
and (F) to the knowledge of such Responsible Officer, there are no claims
against the Prism Interests alleging liability under or responsibility for
violation of any Environmental Law, and no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property that constitutes part of the Prism Interests, which could reasonably be
expected to materially and adversely affect the MLP, the Borrower, any of their
respective Subsidiaries or any of the Prism Interests;
     (vii) a duly completed Compliance Certificate in the form of Exhibit C
signed by a Responsible Officer of the Borrower and a Responsible Officer of the
MLP demonstrating compliance with Section 7.15 as of the most recent fiscal
quarter end, after giving pro forma effect to the Prism Acquisition;
     (viii) a certification from the Borrower’s Chief Financial Officer that
each of the MLP and the Borrower is Solvent as of the Closing Date; and
     (b) The Administrative Agent’s receipt of the following, each in form and
substance satisfactory to the Administrative Agent:
     (i) copy of the fully executed Prism Purchase Agreement certified as true
and correct by a Responsible Officer of Borrower;
     (ii) opinions from (A) Baker Botts L.L.P., counsel to each Loan Party,
substantially in the form of Exhibit F hereto, and (B) local counsel to each
Loan Party in the States of Arkansas, Louisiana, and Florida with respect to
each Mortgage or amendment thereto, executed by a Loan Party;

52



--------------------------------------------------------------------------------



 



     (iii) a letter from CT Corporation System, Inc., to accept service of
process in the State of New York on behalf of the Borrower and each Guarantor;
     (iv) an evaluation and financial analysis of the Prism Acquisition prepared
by a third party consultant reasonably acceptable to the Administrative Agent;
     (v) (A) for last 3 fiscal years, audited financial statements of Prism Gas
Systems, Inc., predecessor-in-interest to Prism; (B) financial statements of the
MLP on a consolidated basis for the period ended 6/30/05 reflecting Consolidated
EBITDA of not less than $36,000,000 after giving pro forma effect to the Prism
Acquisition, the acquisition of CF Martin Sulphur L.P. and all other
acquisitions during the preceding twelve months; and (C) a five-year financial
forecast for the MLP, prepared on a consolidated basis after giving pro forma
effect to the Prism Acquisition;
     (vi) an assignment executed by Hibernia National Bank, assigning to the
Lenders the Indebtedness owed to it under the Existing Credit Agreement; and
     (vii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, or the Required Lenders reasonably
may require.
     (c) Any fees due and payable at the Closing Date shall have been paid.
     (d) The Borrower shall have paid Attorney Costs of the Administrative Agent
to the extent invoiced prior to, or on, the Closing Date.
     (e) Each Company shall have delivered the following:
     (i) such Lien searches as the Administrative Agent shall have requested,
and such termination statements or other documents as may be necessary to
confirm that the Collateral is subject to no other Liens in favor of any Persons
(other than Permitted Liens) or evidence that releases of such other Liens shall
be filed contemporaneously with or after the Closing Date;
     (ii) funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements or UCC-3 amendment
financing statements, or fees associated with the filing of the Mortgages or
amendments to Mortgages (or arrangements satisfactory to the Administrative
Agent for payment of such amounts shall have been made);
     (iii) evidence that the Collateral Agent has been named as loss payee and
mortgagee under all policies of casualty insurance pertaining to the Collateral;
     (iv) certificates evidencing all of the issued and outstanding shares of
capital stock pledged pursuant to the Collateral Documents, which certificates
shall in each case be accompanied by undated stock powers duly executed in
blank; and
     (v) evidence that such other actions that have been requested by the
Administrative Agent, the Collateral Agent, or the Lenders, in connection with
perfection of the first priority Lien created by the Collateral Documents
(except to the extent otherwise permitted hereunder), have been taken.

53



--------------------------------------------------------------------------------



 



     The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
     Section 4.02 Conditions to all Loans and L/C Credit Extension. The
obligation of each Lender to honor any Committed Loan Notice and the obligation
of the L/C Issuer to issue any Letter of Credit, is subject to the following
conditions precedent:
     (a) The representations and warranties of the Loan Parties contained in
Article V, or which are contained in any document furnished at any time under or
in connection herewith, including, but not limited to the Collateral Documents,
shall be true and correct in all material respects on and as of the date of such
Loan is made, continued or converted, as applicable, or such Letter of Credit is
issued except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, that for
purposes of this Section 4.02, the representations and warranties of the
Borrower and the MLP contained in Section 5.05(a) shall be deemed to refer to
the most recent financial statements furnished by the MLP and the Borrower
pursuant to Section 6.01.
     (b) No Default or Event of Default shall exist or would result from such
proposed Loan, continuation or conversion, or L/C Credit Extension.
     (c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension and, if applicable, a Letter of Credit
Application in accordance with the requirements hereof.
     (d) If the proceeds of the Loan will be used to fund in whole or in part an
Acquisition or Investment (other than an Investment in an existing Subsidiary,
Waskom, PIPE or another Permitted Joint Venture) and the purchase price for such
Acquisition or Investment, when aggregated with the purchase price for all other
Acquisitions and Investments (other than Investments in existing Subsidiaries,
Waskom, PIPE and other Permitted Joint Ventures) made by the Borrower and its
Subsidiaries during the twelve-month period ending on the date of such
Acquisition or Investment, exceeds an amount equal to five percent (5%) of the
book value of the consolidated assets of the Borrower and its Subsidiaries
measured as of the close of the most recent fiscal quarter, then the following
requirements shall apply: in connection with each such Acquisition or
Investment, not less than five (5) Business Days (or such shorter period as may
be determined by the Administrative Agent) prior to the closing of such
Acquisition or Investment, the Borrower shall (A) in the case of an Investment
in equity interests, or an Acquisition of all or substantially all of the assets
of a Person or of all or substantially all of the assets of a business unit of a
Person, deliver historical financial statements of the acquisition target (which
may be unaudited financial statements, so long as such financial statements are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent), and (B) deliver to the Administrative Agent pro forma financial
statements acceptable to the Administrative Agent and a certificate of a
Responsible Officer of the Borrower demonstrating pro forma compliance with
Section 7.15 as of the closing of such Acquisition or Investment after giving
effect thereto and after giving effect to any Indebtedness (including
Obligations) incurred in connection therewith.
     Each Request for Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

54



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each of the Borrower and the MLP, and each Guarantor by its execution of a
Guaranty, represents and warrants to the Administrative Agent and the Lenders
that after giving effect to the Prism Acquisition:
     Section 5.01 Existence; Qualification and Power; Compliance with Laws. As
of the Closing Date, the Borrower is a direct or indirect wholly-owned
Subsidiary of the MLP and Martin Resource owns at least 51% of the MLP General
Partner. Each of the MLP General Partner, the Borrower General Partner, and each
Loan Party (a) is a corporation, partnership or limited liability company
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except in each case referred to in clause (c) or this
clause (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect. Each of the MLP, the Borrower, and their
Subsidiaries is a citizen of the United States as defined in Section 2 of the
Shipping Act of 1916, as amended, entitled to own and operate the Vessels under
their respective Certificates of Documentation, which the MLP and the Borrower
shall maintain, or cause to be maintained, in full force and effect, and each is
duly qualified to engage in coastwise trade.
     Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
property is subject; or (c) violate any Law relating to such Loan Party.
     Section 5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings of mortgages and lien notices in
connection with the granting of security interests pursuant to the Collateral
Documents, is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document.
     Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms except as such enforceability may
be limited by applicable bankruptcy, insolvency, moratorium, or other similar
laws affecting the enforcement of creditors’ rights generally and general
principles of equity.
     Section 5.05 Financial Statements; No Material Adverse Effect.
     (a) The Initial Financial Statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and except for footnotes with respect to unaudited
financial statements included therein. The Initial Financial Statements

55



--------------------------------------------------------------------------------



 



(i) fairly present the financial condition of the entities therein named and
their respective Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance in all material respects
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and except for footnotes with respect to
unaudited financial statements included therein; and (ii) show all material
indebtedness and other liabilities, direct or contingent, of the entities
therein named and their Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness in accordance with
GAAP consistently applied throughout the period covered thereby.
     (b) Since December 31, 2008 there has been no event or circumstance that
has or could reasonably be expected to have a Material Adverse Effect.
     Section 5.06 Litigation. There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the MLP or the Borrower threatened
or contemplated in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any Borrower Affiliate or
against any of their properties or revenues which (a) seek to affect or pertain
to this Agreement or any other Loan Document, the borrowing of Loans, the use of
the proceeds thereof, or the issuance of Letters of Credit hereunder, or (b) if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
     Section 5.07 No Default. Neither the Borrower nor any Borrower Affiliate is
in default under or with respect to any Contractual Obligation (including any
Material Agreement) which could be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
     Section 5.08 Ownership of Property; Liens. Each Loan Party and its
Subsidiaries (i) have valid leasehold interests in all its leased real property
and (ii) have good title to all its personal and real property (other than its
leased real property) necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
have a Material Adverse Effect. The property of the MLP, the Borrower and their
respective Subsidiaries is subject to no Liens, other than Permitted Liens.
     Section 5.09 Environmental Compliance. The MLP and the Borrower have
reasonably concluded that (a) there are no claims against the MLP, the Borrower
or any of their Subsidiaries alleging potential liability under or
responsibility for violation of any Environmental Law except any such claims
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, (b) there is no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property owned, operated or used the Borrower or any Borrower Affiliate that
could reasonably be expected to have a Material Adverse Effect, and (c) there is
no violation of or by the Borrower or any Borrower Affiliate of any
Environmental Law, except for such violations as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 5.10 Insurance. The properties of the Borrower and the Borrower
Affiliates are insured with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
Borrower Affiliates operate.

56



--------------------------------------------------------------------------------



 



     Section 5.11 Taxes. The Borrower and the Borrower Affiliates have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Borrower Affiliate or any of their respective
Subsidiaries that would, if made, have a Material Adverse Effect.
     Section 5.12 ERISA Compliance. The representations and warranties set forth
in this Section 5.12 shall apply only if the Borrower or an ERISA Affiliate
establishes a Plan.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and nothing has occurred which would prevent, or cause the loss
of, such qualification, except to the extent that nonqualification could not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan, except to the extent that nonpayment could not
reasonably be expected to have a Material Adverse Effect.
     (b) There are no pending or threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect. Neither the MLP nor
the Borrower nor any ERISA Affiliate has engaged in or permitted to occur and no
other party has engaged in or permitted to occur any prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that (when aggregated with any other
Unfunded Pension Liability) has resulted or could reasonably be expected to
result in a Material Adverse Effect; and (iii) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that could reasonably be expected to have a
Material Adverse Effect.
     Section 5.13 Subsidiaries and other Investments. As of the Closing Date the
Borrower has no Subsidiaries other than those specifically disclosed in
Schedule 5.13, and has no equity investment in any other corporation or other
entity other than those specifically disclosed in Schedule 5.13. The MLP has no
Subsidiaries other than the Borrower, the Borrower General Partner, and the
Borrower’s Subsidiaries.
     Section 5.14 Margin Regulations; Investment Company Act; Public Utility
Holding Company Act; Use of Proceeds.
     (a) Neither the Borrower nor any Borrower Affiliate is engaged nor will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Committed
Borrowing or drawing under each Letter of Credit, margin stock constitutes less
than 25% of the value of those assets of each Loan Party which are subject to
any limitation on a sale, pledge, or other restrictions hereunder.

57



--------------------------------------------------------------------------------



 



     (b) None of the Borrower, any Borrower Affiliate, any Person controlling
the Borrower or any Borrower Affiliate, or any Subsidiary thereof (i) is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
     (c) The Borrower will use all proceeds of Credit Extensions in the manner
set forth in Section 6.12.
     Section 5.15 Disclosure. All material factual information hereto furnished
by or on behalf of the Borrower in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated hereby, as modified or supplemented by other information so
furnished, is true and accurate in all material respects, and such information
is not incomplete by omitting to state any material fact necessary to make such
information not misleading. All estimates and projections delivered to the
Administrative Agent or any Lender were based upon information that was
available at the time such estimates or projections were prepared and believed
to be correct and upon assumptions believed to be reasonable.
     Section 5.16 Labor Matters. There are no actual or threatened strikes,
labor disputes, slowdowns, walkouts, or other concerted interruptions of the
MLP’s, the Borrower’s, or any of their Subsidiaries’ operations that could
reasonably be expected to have a Material Adverse Effect.
     Section 5.17 Compliance with Laws. Neither the Borrower nor any Borrower
Affiliate is in violation of any Laws, other than such violations which could
not, individually or collectively, reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Borrower Affiliate has received
notice alleging any noncompliance with any Laws, except for such noncompliance
which no longer exists, or which non-compliance could not reasonably be expected
to have a Material Adverse Effect.
     Section 5.18 Third Party Approvals. Except for consents obtained prior to
the Closing Date and as set forth on Schedule 5.18, no material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any party that is not a party to this Agreement is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     Section 5.19 Solvency. Neither the Borrower and its Subsidiaries on a
consolidated basis nor the MLP and its Subsidiaries on a consolidated basis are
“insolvent” as such term is used and defined in (i) the United States Bankruptcy
Code or (ii) the New York Uniform Fraudulent Conveyance Act.
     Section 5.20 Collateral.
     (a) The provisions of each of the Collateral Documents are effective to
create in favor of the Collateral Agent, for the benefit of the Lenders and the
Lender Swap Parties, a legal, valid and enforceable first priority security
interest in all right, title and interest of each Company in the Collateral
described therein, except as otherwise permitted hereunder; and the Collateral
Agent is authorized to file financing statements in the offices in all of the
jurisdictions listed in the schedule to all Security Agreements and Mortgages.
     (b) None of the terms or provisions of any indenture, mortgage, deed of
trust, agreement or other instrument to which the Borrower or any Borrower
Affiliate is a party or by which the Borrower or any Borrower Affiliate or the
property of the Borrower or any Borrower Affiliate is bound prohibit the filing
or recordation of any of the Loan Documents or any other action which is
necessary or appropriate in connection with the perfection of the Liens on
material assets evidenced and created by any of the Loan Documents.

58



--------------------------------------------------------------------------------



 



     Section 5.21 Concerning the Vessels.
     (a) Schedule 5.21 sets forth a true and correct list describing each of the
Vessels owned on the Closing Date by the Borrower, the MLP, and their
Subsidiaries and correctly sets forth whether each such Vessel is owned by the
Borrower, the MLP, or one of their Subsidiaries. Each Vessel has been
appropriately registered under the laws of its jurisdiction of registration,
including, with respect to each Vessel shown on Schedule 5.21 hereof, the laws
of the United States of America (the “U.S. Flag Vessels”), and as of the Closing
Date except as disclosed to the Lenders in writing, none of the Borrower, the
MLP, or any of their Subsidiaries own any Vessels registered under the laws of
the United States of America other than the U.S. Flag Vessels.
     (b) Each Vessel complies with all applicable maritime laws and regulations,
including, with respect to each U.S. Flag Vessel, all applicable requirements of
the Shipping Act of 1916, as amended and in effect, and all applicable
regulations thereunder and all applicable requirements of the maritime laws of
the United States of America and all applicable regulations thereunder except in
such instances in which the failure to comply therewith could not, individually
or collectively, reasonably be expected to have a Material Adverse Effect. Each
of the Borrower, the MLP, and their Subsidiaries is a citizen of the United
States for purposes of operating each of the U.S. Flag Vessels in the coastwise
trade in accordance with Section 2 of the Shipping Act of 1916, as amended and
in effect, and the regulations thereunder. Each bareboat or demise charterer of
each of the U.S. Flag Vessels operated in the coastwise trade of the United
States (i) is a citizen of the United States for purposes of operating and
maintaining such U.S. Flag Vessels in the coastwise trade in accordance with
Section 2 of the Shipping Act of 1916, as amended and in effect, and the
regulations thereunder or (ii) is in compliance with the citizenship
requirements set forth in 46 App. U.S.C.A. Section 883-1. Each of the U.S. Flag
Vessels in operation is covered by a valid Coast Guard Certificate of
Inspection, has a load line certificate, and is classed by the American Bureau
of Shipping (or any other classification society or societies satisfactory to
the Administrative Agent and the Lenders). Each U.S. Flag Vessel operated and
maintained as a vessel in the coastwise trade of the United States is so
operated in accordance with the Shipping Act of 1916, as amended and in effect,
and the regulations thereunder, and all other U.S. Flag Vessels if operated and
maintained in the coastwise trade would be eligible to be so operated in
accordance with the Shipping Act of 1916, as amended and in effect, and the
regulations thereunder. In addition to the information regarding U.S. Flag
Vessels, Schedule 5.21 sets forth a list of all other Vessels owned by the
Borrower, the MLP, and their Subsidiaries.
     (c) Each Vessel subject to a Vessel Mortgage is covered by hull and
machinery, protection and indemnity, war risk, loss of earnings and excess
liability insurance in accordance with the requirements of such Vessel Mortgage.
     Section 5.22 Intellectual Property; Licenses, etc. Each Loan Party owns, or
possesses the right to use, all of the material trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
its business. To the knowledge of each Loan Party, no such intellectual property
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of each Loan
Party, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

59



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Borrower and the MLP shall, and shall
cause each of their Subsidiaries to:
     Section 6.01 Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:
     (a) as soon as available, but in any event within ninety (90) days (or such
shorter time as required to be filed with the SEC) after the end of each fiscal
year of the MLP, consolidated balance sheets of the MLP and its Subsidiaries as
at the end of such fiscal year, and the related statements of income and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year of the MLP, if any, all in reasonable
detail, audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with GAAP and
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any qualifications and exceptions not reasonably acceptable to the
Required Lenders (the preceding may be in the form of the MLP’s annual report
filed on Form 10-K with the SEC; December 31 is the fiscal year end of the MLP
and the Borrower);
     (b) as soon as available, but in any event within forty-five (45) days (or
such shorter time as required to be filed with the SEC) after the end of each of
the first three fiscal quarters of each fiscal year of the MLP, an unaudited
consolidated balance sheet of the MLP and its Subsidiaries as at the end of such
fiscal quarter, and the related statements of income and cash flows for such
fiscal quarter and for the portion of the MLP’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year of the MLP, and the corresponding portion of
the previous fiscal year of the MLP, all in reasonable detail (the preceding may
be in the form of the MLP’s quarterly report filed on Form 10-Q with the SEC)
and certified by a Responsible Officer of the MLP as fairly presenting the
financial condition, results of operations and cash flows of the MLP and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
     (c) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of Waskom and its Subsidiaries, consolidated balance
sheets of Waskom and its Subsidiaries as at the end of such fiscal year, and the
related statements of income and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year of
Waskom and its Subsidiaries, if any, all in reasonable detail, audited and
accompanied by a report and opinion of a Registered Public Accounting Firm of
nationally recognized standing acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with GAAP; and
     (d) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Waskom and its Subsidiaries, an unaudited consolidated balance sheet of Waskom
and its Subsidiaries as at the end of such fiscal quarter, and the related
statements of income and cash flows for such fiscal quarter and for the portion
of Waskom’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year of Waskom and its Subsidiaries, and the corresponding portion of the
previous fiscal year of Waskom, all in reasonable detail and certified by a
Responsible Officer of the MLP as fairly presenting in all material respects the
financial condition, results of operations and cash flows of Waskom and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

60



--------------------------------------------------------------------------------



 



     Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, at the expense of the Borrower, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate in form of
Exhibit C signed by a Responsible Officer of the Borrower who is a senior
financial officer and responsible for regulatory reporting and filing and a
Responsible Officer of the MLP;
     (b) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or written communication sent to
the equity owners of the MLP, and copies of all annual, regular, periodic and
special reports and registration statements which the MLP may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
     (c) promptly after execution thereof, copies of Material Agreements and any
material amendment thereto;
     (d) annually, together with the items delivered pursuant to Section 6.01(a)
herein, projections of operations for the year commencing the preceding January
1 for the MLP and its Subsidiaries based upon information that is then currently
available and believed to be correct in good faith and upon assumptions believed
to be reasonable;
     (e) all agreements, documents, instruments, or other items listed on
Schedule 4.01 on or prior to the date specified for delivery thereof on
Schedule 4.01 (or such later date as the Administrative Agent shall otherwise
permit); and
     (f) promptly, such additional information regarding the business, financial
or company affairs of any Loan Party as the Administrative Agent, at the request
of any Lender, may from time to time reasonably request, which information may
include copies of any detailed audit reports, if any, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them.
     Section 6.03 Notices. Promptly notify the Administrative Agent and each
Lender within ten (10) days of an officer of a Borrower Affiliate having
knowledge of any of the following:
     (a) of the occurrence of any Default or Event of Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be expected to result in a Material
Adverse Effect: (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party; (ii) any litigation, investigation by
or required by a Governmental Authority, proceeding or suspension of licenses or
permits between any Loan Party and any Governmental Authority; (iii) any
dispute, litigation, investigation or proceeding involving any Loan Party
related to any Environmental Law;

61



--------------------------------------------------------------------------------



 



     (c) of any litigation, investigation or proceeding and affecting the
Borrower or any Borrower Affiliate in which (i) the amount involved exceeds
(individually or collectively) $5,000,000, or (ii) injunctive relief or other
relief is sought, which could be reasonably expected to have a Material Adverse
Effect;
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower or the MLP; and
     (e) the occurrence of an Internal Control Event.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.
     Section 6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, except, in the case of clauses (a) or (b),
where (x) the validity thereof are being contested in good faith by appropriate
proceedings and (y) adequate reserves in accordance with GAAP are being
maintained by the appropriate Loan Party.
     Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization, except in a transaction
permitted by Sections 7.06 and 7.07, and (b) take all action to maintain all
rights, privileges, permits, licenses and franchises material to the conduct of
its business, except in a transaction permitted by Sections 7.06 and 7.07.
     Section 6.06 Maintenance of Assets and Business. (a) Maintain all material
properties, equipment, licenses, permits, and franchises necessary for its
normal business; (b) keep all of its assets which are necessary to its business
in good working order and condition (ordinary wear and tear excepted) and make
all necessary repairs thereto and replacements thereof; (c) do all things
necessary to obtain, renew, extend, and continue in effect all Authorizations
which may at any time and from time to time be necessary for the operation of
its business in compliance with applicable Law, except where the failure to so
maintain, renew, extend, or continue in effect could not reasonably be expected
to have a Material Adverse Effect; (d) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect; and
(e) use the standard of care typical in the industry in the operation and
maintenance of its facilities.
     Section 6.07 Maintenance of Insurance. Maintain with responsible insurance
companies insurance with respect to its properties and business against such
casualties and contingencies and of such types and in such amounts as is
customary in the case of similar businesses and which is satisfactory to the
Administrative Agent and the Required Lenders and will (a) furnish to the
Administrative Agent, promptly after the Administrative Agent’s request
therefor, a certificate or certificates of insurance from the applicable
insurance company evidencing the existence of insurance required to be
maintained by this Agreement and the other Loan Documents and evidencing that
Collateral Agent is listed as sole loss payee on property insurance and the
Administrative Agent, the Collateral Agent and Lenders are additional insureds
on liability insurance, and (b) upon request of the Administrative Agent,
furnish to each Lender at reasonable intervals a certificate of a Responsible
Officer of the Borrower setting forth the nature and extent of all insurance
maintained in accordance with this Section.

62



--------------------------------------------------------------------------------



 



     Section 6.08 Compliance with Laws and Contractual Obligations. (a) Comply
with the requirements of all Laws (including Environmental Laws) applicable to
it or to its business or property, except in such instances in which (i) such
requirement of Law is being contested in good faith or a bona fide dispute
exists with respect thereto; or (ii) the failure to comply therewith could not
be reasonably expected to have a Material Adverse Effect; (b) comply with all
Contractual Obligations, except where the failure to comply therewith could not
be reasonably expected to have a Material Adverse Effect; and (c) comply with
the rules and requirements of any classification society in which any Vessel is
classed except where the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.
     Section 6.09 Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving its assets and business; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over it.
     Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.
     Section 6.11 Compliance with ERISA. With respect to each Plan maintained by
a Company, do each of the following: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws, (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification, and (c) make all
required contributions to any Plan subject to Section 412 of the Code, except to
the extent that noncompliance, with respect to each event listed above, could
not be reasonably expected to have a Material Adverse Effect.
     Section 6.12 Use of Proceeds.
     (a) Use the proceeds of the Term Loan Facility to (i) refinance
Indebtedness of the Borrower under the Existing Credit Agreement and to pay
fees, costs and expenses associated with the closing under this Agreement and,
(ii) to finance the acquisition of the Prism Interests and the related
transaction fees and expenses associated therewith;
     (b) Use of the proceeds of the Revolver Facility (i) to finance
Investments, Acquisitions and Capital Expenditures by the Borrower and its
Subsidiaries, subject to compliance with this Agreement, including
Sections 7.02, 7.10 and 7.16, (ii) to refinance Indebtedness of the Borrower
under the Existing Credit Agreement, (iii) for the issuances of Letters of
Credit, (iv) to fund working capital and general partnership and corporate
requirements of the Borrower and its Subsidiaries, including without limitation,
payments to Martin Resource pursuant to the Omnibus Agreement for reimbursement
of expenses and corporate overhead, (v) to fund Quarterly Distributions to the
extent permitted by Sections 2.01(b) and 7.08(b) and (c), and (vi) to pay fees,
costs and expenses associated with the closing under this Agreement.

63



--------------------------------------------------------------------------------



 



     Section 6.13 Material Agreements. Enforce the obligations of the Martin
Parties contained in the indemnification provisions of the Omnibus Agreement,
and enforce all other obligations of the Martin Parties contained in the
Material Agreements to the same extent as they would enforce similar obligations
of unrelated third parties.
     Section 6.14 Concerning the Vessels. At all times (i) operate each Vessel
in compliance in all respects with all applicable governmental rules,
regulations and requirements pertaining to such Vessels (including, without
limitation, all requirements of the Shipping Act of 1916, as amended and in
effect, applicable to each U.S. Flag Vessel) and, to the extent required to be
classed, in compliance in all respects with all rules, regulations and
requirements of the applicable classification society except in such instances
in which the failure to so operate could not reasonably be expected to have a
Material Adverse Effect, (ii) maintain and assure that each demise or bareboat
charterer of the U.S. Flag Vessels operated and maintained in the coastwise
trade of the United States shall maintain, as required, its citizenship of the
United States for purposes of operating each of the U.S. Flag Vessels in the
coastwise trade in accordance with Section 2 of the Shipping Act of 1916, as
amended and in effect, and the regulations thereunder or the citizenship
requirements set forth in 46 App. U.S.C.A. Section 883, (iii) upon request of
the Administrative Agent, furnish to the Administrative Agent the certificate of
each classification society covering each of the U.S. Flag Vessels, and
(iv) keep each U.S. Flag Vessel registered under the laws of the United States
and each Vessel (other than a U.S. Flag Vessel) flagged under the laws of
another jurisdiction and shall maintain in full force and effect the Coast Guard
Certificate of Inspection (or the equivalent for any Vessel registered under the
laws of another jurisdiction) of each Vessel that is in operation and which
requires such a certificate and furnish to the Administrative Agent copies of
all renewals and extensions thereof.
     Section 6.15 Guaranties and other Collateral Documents. As an inducement to
the Administrative Agent and Lenders to enter into this Agreement, cause each
Subsidiary of the Borrower, the MLP and each Subsidiary of the MLP (other than
the Borrower) to execute and deliver to the Administrative Agent a Guaranty,
each substantially in the form and upon the terms of Exhibit E-1 and
Exhibit E-2, respectively, providing for the guaranty of payment and performance
of the Obligations, and a Subsidiary Security Agreement. In addition, at the
time of the formation or acquisition of any Subsidiary or at such later time as
may be permitted pursuant to Section 6.17(a)(vi), cause such Subsidiary to
execute and deliver to the Administrative Agent (a) a Guaranty substantially in
the form and upon the terms of Exhibit E-1, providing for the guaranty of
payment and performance of the Obligations, (b) Collateral Documents (including
a Subsidiary Security Agreement) in form and substance satisfactory to the
Administrative Agent creating liens and security interests in all assets and
properties of such Subsidiary and in the equity interests in such Subsidiary in
accordance with Section 6.17, and (c) certified copies of such Subsidiary’s
Organization Documents and opinions of counsel with respect to such Subsidiary,
such Guaranty and such Collateral Documents, in substantially the form of
Exhibit F hereto, and (d) such other documents and instruments as may be
required with respect to such Subsidiary pursuant to Section 6.17; provided,
however, that a Foreign Subsidiary shall not be required to execute a Guaranty
if the execution of such Guaranty would have an adverse tax effect on the
Companies.
     Section 6.16 Company Identity. The MLP and the Borrower shall do or cause
to be done (or refrain from doing or causing to be done, as the case may be) all
things necessary to ensure that the separate legal identity of the Borrower and
the MLP and, except as permitted by Section 7.06, each of their respective
Subsidiaries will at all times be respected and that none of the Borrower, the
MLP, or any of their Subsidiaries will be liable for any obligations,
contractual or otherwise, of the MLP General Partner, Martin Resource or any
other entity in which the MLP General Partner or Martin Resource owns any equity
interest, except as permitted by Sections 5.13 and 7.02. Without limiting the
foregoing, the MLP and the Borrower will, and will cause each of their
respective Subsidiaries to, (a) observe all

64



--------------------------------------------------------------------------------



 



requirements, procedures and formalities necessary or advisable in order that
the MLP, the Borrower and each of their respective Subsidiaries will for all
purposes be considered validly existing Persons separate and distinct from the
MLP General Partner, Martin Resource and their other subsidiaries, (b) not
permit any commingling of the assets of the MLP General Partner, Martin Resource
or any of their other Subsidiaries with assets of the MLP, the Borrower or any
of their respective Subsidiaries which would prevent the assets of the MLP
General Partner, Martin Resource or any of their other Subsidiaries from being
readily distinguished from the assets of the MLP, the Borrower, and their
respective Subsidiaries, and (c) take reasonable and customary actions to ensure
that creditors of the MLP General Partner, Martin Resource, and their other
Subsidiaries are aware that each such Person is an entity separate and distinct
from the MLP, the Borrower, and their respective Subsidiaries.
     Section 6.17 Further Assurances; Additional Collateral. (a) The Borrower
and the MLP shall, and shall cause each Subsidiary of the Borrower and the MLP
to, take such actions and execute and deliver such documents and instruments as
the Administrative Agent shall request pursuant to this Section 6.17(a) to
ensure that the Collateral Agent, on behalf of the Lenders, shall, at all times,
have currently effective duly executed Loan Documents granting Liens and
security interests in substantially all of the (x) material Vessels and material
Fixed Assets, (y) accounts receivable, inventory, equipment, general
intangibles, and deposit accounts, and (z) other material assets and properties
of the MLP, the Borrower, and their Subsidiaries, including all capital stock,
partnership, joint venture, membership interests, or other equity interests;
provided that,
     (i) general partnership interests in the Borrower shall not be pledged by
the Borrower General Partner until (A) such time as the Borrower General Partner
Organization Documents no longer prohibit the Borrower General Partner from
granting a Lien and security interest in the general partnership interests of
the Borrower and (B) such pledge shall not result in any material adverse tax
consequences to the MLP or its Subsidiaries;
     (ii) the grant of a Lien on the equity of and assets acquired by the
Harrison, Woods and Olin Joint Venture shall not be required;
     (iii) the grant of a Lien on the assets described on Schedule 6.17 shall
not be required until such time as indicated on Schedule 6.17;
     (iv) if the grant of a Lien on (A) any specific lease, contract right,
governmental license or approval or similar property (it being understood by the
parties hereto that equity interests in Persons are not included in this clause
(A)) or (B) subject to the Administrative Agent’s consent, any property acquired
by an Obligor after the Closing Date (the property described in this clause (iv)
is herein referred to collectively as the “Non-Pledgeable Collateral”) is
expressly prohibited by, or would cause a default under or termination,
avoidance or forfeiture of, any lease, contract, agreement, license or Law to
which the MLP, the Borrower, or any of their Subsidiaries is a party or is
subject, then the Loan Parties shall not be required to grant a Lien to the
Collateral Agent on such Non-Pledgeable Collateral for so long as such grant is
prohibited or would result in such default; provided that, that upon the request
of the Administrative Agent, the Loan Parties agree to use commercially
reasonable efforts to obtain any consents, authorizations, waivers, or other
approvals that may be required in order to grant a Lien on Non-Pledgeable
Collateral specifically requested by the Administrative Agent. Notwithstanding
anything to the contrary set forth herein, no lease, contract or license between
(x) the MLP, the Borrower or any of their Subsidiaries and (y) Martin Resource
or any of its Subsidiaries shall prohibit a Lien in favor of, or foreclosure by,
the Collateral Agent thereon;

65



--------------------------------------------------------------------------------



 



     (v) the Borrower shall not be required to grant a Lien on equity interests
in a Foreign Subsidiary, and a Foreign Subsidiary of a Company shall not be
required to grant Liens on its assets, to the extent that the granting of such
Liens would have an adverse tax effect on the Companies; and
     (vi) in the case of acquisition of property by a Company after the Closing
Date, upon request made by the Borrower, the Administrative Agent may extend the
time period for compliance with this Section 6.17 and with Section 6.15 for a
period of up to forty-five (45) days after the date of such acquisition.
     (b) In connection with the actions required pursuant to this Section 6.17,
the Borrower and the MLP shall, and shall cause each Subsidiary of the Borrower
and the MLP to, execute and deliver such stock certificates, blank stock powers,
evidence of corporate authorization, opinions of counsel, current valuations,
evidence of title, title opinions, title insurance and other documents, and
shall use commercially reasonable efforts to obtain landlord and mortgagee
waivers and third party consents, as shall be reasonably requested by the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent.
     (c) The Liens required by this Section 6.17 shall be perfected Liens in
favor of the Collateral Agent for the benefit of the Lenders and the Lender Swap
Parties, subject in priority to no other Liens except Permitted Liens of the
type described in Section 7.01 (other than
Section 7.01(h) and, in the case of the Vessels and other fixed assets required
to be pledged pursuant to Section 6.17(a)(i), other than Section 7.01(b), (h),
(i), (j), and (k)).
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligations shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the MLP and the Borrower agree that they shall
not, nor shall they permit any of their respective Subsidiaries to, directly or
indirectly:
     Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the Closing Date and listed on Schedule 7.01, and any
renewals or extensions thereof, provided, that the amount of the Indebtedness
secured thereby is not increased, and any of the Indebtedness thereby secured is
permitted by Section 7.04(e);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

66



--------------------------------------------------------------------------------



 



     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which (i) are described in any title policy delivered
with respect to the Collateral, or (ii) do not materially interfere with the
ordinary conduct of the business of the applicable Person;
     (h) judgment Liens not giving rise to an Event of Default;
     (i) any Lien existing on any asset (other than stock of a Subsidiary) prior
to acquisition thereof by the Borrower or a Subsidiary, and not created in
contemplation of such acquisition, provided that (i) no such Lien shall be
extended to cover property other than the asset being acquired, and (ii) the
Indebtedness thereby secured is permitted by Section 7.04(e);
     (j) Liens securing Capital Lease obligations, provided that the
Indebtedness in respect of such Capital Lease is permitted under
Section 7.04(e);
     (k) Purchase money Liens upon or in any property acquired by Borrower or
any of its Subsidiaries to secure the deferred portion of the purchase price of
such property or to secure Indebtedness incurred to finance the acquisition of
such property and refinancings, renewals, and extensions of such Liens, provided
that (i) no such Lien shall be extended to cover property other than the
property being acquired, and (ii) the Indebtedness thereby secured is permitted
by Section 7.04(e);
     (l) Liens reserved in or exercisable under any lease or sublease permitted
under Section 7.05 to which the Borrower or a Subsidiary is a lessee which
secure the payment of rent or compliance with the terms of such lease or
sublease; provided, that the rent under such lease or sublease is not then
overdue for a period of thirty (30) days;
     (m) any interest or title of a lessor under any lease permitted under
Section 7.05 entered into by the Borrower or any Subsidiary in the ordinary
course of its business and covering only the assets so leased;
     (n) Liens, incurred in the ordinary course of business in connection with
margin requirements under Swap Contracts, on cash and cash equivalents not to
exceed in value in the aggregate $250,000 at any time outstanding;
     (o) interests of lessees in leases under which such Person is a lessor,
provided such leaseholds are otherwise not prohibited by the terms of this
Agreement;
     (p) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the MLP
or any Subsidiary on deposit with or in possession of such bank;
     (q) Liens represented by the escrow of cash or Cash Equivalents, and the
earnings thereon, securing the obligations of the Borrower or any of its
Subsidiaries under any agreement to acquire, or pursuant to which it acquired
property, securing the obligations of the Borrower or any of its Subsidiaries to
the seller of such property under any agreement pursuant to which the Borrower
or any of its Subsidiaries may acquire such property;

67



--------------------------------------------------------------------------------



 



     (r) Liens on Non-Pledgeable Collateral acquired after the Closing Date,
provided that the Indebtedness thereby secured is permitted by Section 7.04(e);
     (s) Liens in favor of Panther, in its capacity as the operator of the
Matagorda Gathering System (or any successor operator) pursuant to Article VI of
the Matagorda Operating Agreement securing the obligations of the Prism
Matagorda Party to make payments to such operator under the Matagorda Operating
Agreement, provided that the Prism Matagorda Party is in compliance with its
obligations so secured;
     (t) Liens in favor of Panther, in its capacity as the manager of the Fish
Hook Gathering System (or any successor manager), pursuant to Article VI of the
Fish Hook Ownership and Operating Agreement and securing the obligations of the
Prism PIPE Party to make payments to such manager under the Fish Hook Ownership
and Operating Agreement; provided that the Prism PIPE Party is in compliance
with its obligations so secured; and
     (u) Liens reserved in customary oil, gas and/or mineral leases for
royalties, bonus or rental payments and for compliance with the terms of such
leases and Liens reserved in customary operating agreements, farm-out and
farm-in agreements, exploration agreements, development agreements and other
similar agreements for compliance with the terms of such agreements, to the
extent that (i) any such Lien referred to in this clause (u) does not materially
impair the use or value of the property subject to such Lien for the purposes
for which such property is held, and (ii) in the case of customary operating
agreements, farm-out and farm-in agreements, exploration agreements, development
agreements and other similar agreements, the amount of any obligations secured
thereby that are delinquent, that are not diligently contested in good faith and
for which adequate reserves are not maintained by the applicable Company do not
exceed, at any time outstanding, the amount owing by such Company, for ninety
(90) days’ billed operating expenses or other expenditures attributable to such
entity’s interest in the property covered thereby.
     Section 7.02 Investments and Acquisitions.
     (a) Make any Investments, except:
     (i) Investments by the Borrower and its Subsidiaries existing on the Fourth
Amendment Effective Date in Waskom and PIPE, and Investments by the Borrower and
its Subsidiaries in such entities after the Fourth Amendment Effective Date,
provided that (A) such entities continue to be Permitted Joint Ventures, (B) no
Investment in either of such entities shall be made after the Fourth Amendment
Effective Date at a time when such entity is subject to a Bankruptcy Event, and
(C) such Investments shall be subject to Section 7.02(a)(ix)(C);
     (ii) cash or Cash Equivalents;
     (iii) Investments constituting Indebtedness permitted under Section 7.04;
     (iv) Investments by the MLP in the Borrower;
     (v) Investments by the Borrower and its Subsidiaries in a wholly-owned
Subsidiary of the Borrower; and any Investment by the Borrower and its
Subsidiaries in a Person that becomes a wholly-owned Subsidiary of the Borrower
as a result of such Investment provided that the Borrower is in compliance with
Section 6.15;

68



--------------------------------------------------------------------------------



 



     (vi) trade accounts receivable which are for goods furnished or services
rendered in the ordinary course of business;
     (vii) Investments received in satisfaction or partial satisfaction of
accounts receivable from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
     (viii) Guaranty Obligations permitted by Section 7.04;
     (ix) Investments by the Borrower and its Subsidiaries in Permitted Joint
Ventures other than Waskom and PIPE, provided that:
     (A) the Borrower shall be in pro forma compliance with the covenants set
forth in this Section 7.02 and Section 7.15 at the time that such Investment is
made;
     (B) at all times during which any Investments permitted by this clause (B)
are outstanding, the book value of Collateral in which the Administrative Agent
has a Lien in accordance with Section 7.17 shall not be less than 50% of the
book value of the total assets of the MLP and its Subsidiaries (calculated on a
pro forma basis based on the book value as of the close of the most recent
fiscal quarter and taking into account on a pro forma basis all Investments made
since such quarter-end);
     (C) at the time such Investment is made, the aggregate outstanding amount
of Investments in Permitted Joint Ventures made after the Fourth Amendment
Effective Date, as such amount may be reduced by any Returned Capital with
respect to prior Investments in Permitted Joint Ventures, shall not exceed
$15,000,000; and
     (D) the Borrower shall deliver to the Administrative Agent at the time such
Investment is made a certificate demonstrating compliance with this Section
7.02(a)(ix) and Section 7.02(b); and
     (x) Investments by the Borrower and its Subsidiaries (other than
Investments referenced in clauses (i) through (ix) above) in an aggregate amount
not to exceed $1,000,000; or
     (b) make any Acquisitions or Investments resulting in ownership of assets
located outside the United States or equity interests in any Person that is not
a Domestic Person, unless (i) such Acquisitions or Investments constitute
Foreign Investments and (ii) the aggregate amount of such Foreign Investments
does not exceed $30,000,000 in the aggregate at any time outstanding; or
     (c) make an Investment that is opposed by the board of directors or similar
governing entity of the Person in which the Investment is made.
     Section 7.03 Hedging Agreements. Enter into any Swap Contracts other than
in the ordinary course of business for the purpose of protecting against
fluctuations in interest rates, commodity prices, or foreign exchange rates and
not for purposes of speculation, provided that the Swap Contract shall not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party.

69



--------------------------------------------------------------------------------



 



     Section 7.04 Indebtedness. Create, incur, or assume any Indebtedness,
except:
     (a) Indebtedness incurred pursuant to the Loan Documents;
     (b) Indebtedness owed by a Subsidiary to the Borrower or to a Wholly-Owned
Subsidiary that is a Guarantor or by the Borrower to a Wholly-Owned Subsidiary
that is a Guarantor, provided, that, to the extent such Indebtedness is
evidenced by a promissory note, such note shall be pledged to secure the
Obligations and is in the possession of the Collateral Agent;
     (c) obligations (contingent or otherwise) of the Borrower, the MLP or any
Subsidiary existing or arising under any Swap Contract to the extent permitted
by Section 7.03;
     (d) unsecured Indebtedness of the Borrower and the MLP, and any guarantees
thereof by the Borrower or a Guarantor, provided that such Indebtedness shall
bear a market rate of interest, shall not require any scheduled payment of
principal earlier than May 15, 2013, shall not contain covenants, mandatory
prepayment events, or events of default that are more restrictive than those
herein set forth (except as otherwise reasonably satisfactory to the
Administrative Agent), and the Net Cash Proceeds thereof shall be used to prepay
Loans to the extent required under Section 2.04(b)(ii);
     (e) other Indebtedness of the MLP, the Borrower and their respective
Subsidiaries not to exceed $30,000,000 in aggregate principal amount outstanding
at any time;
provided, that notwithstanding anything to the contrary set forth in clauses (a)
through (e) above, (x) if any Indebtedness is incurred pursuant to this
Section 7.04, both before and after such Indebtedness is created, incurred or
assumed, no Default or Event of Default shall exist; (y) none of Prism, any of
its Subsidiaries, or any other Subsidiary of the Borrower that owns any equity
or other interest in the Non-Pledging Prism Companies shall be permitted to
incur any Indebtedness of the type described in clause (e) above unless and
until the Collateral Agent has a Lien on all material assets of the Non-Pledging
Prism Companies to secure the Obligations in accordance with Section 6.17; and
(z) none of Prism, any of its Subsidiaries, or any other Subsidiary of the
Borrower that owns any equity or other interest in the Harrison, Woods and Olin
Joint Venture shall be permitted to incur any Indebtedness of the type described
in clause (e) above unless and until the Collateral Agent has a Lien on all
material assets of the Harrison, Woods and Olin Joint Venture to secure the
Obligations in accordance with Section 6.17.
     Section 7.05 Lease Obligations. Create or suffer to exist any obligations
for the payment of rent by such Person as lessee for any property under lease or
agreement to lease (other than those constituting Synthetic Lease Obligations or
Capital Leases), except for operating leases entered into or assumed by the
Borrower or any Subsidiary in the ordinary course of business, provided that,
such operating leases will not require the payment of an aggregate amount of
annual payments in excess of $15,000,000.
     Section 7.06 Fundamental Changes. Merge or consolidate with or into, or
convey, transfer, lease or otherwise Dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:
     (a) any Person may merge into the Borrower, provided, that the Borrower is
the surviving entity and the requirements set forth in Section 7.02 are
satisfied;

70



--------------------------------------------------------------------------------



 



     (b) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries, provided that when any Wholly-Owned Subsidiary is merging with
another Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or
surviving Person, and provided further that when any Guarantor is merging with
another Subsidiary, a Guarantor shall be the continuing or surviving Person;
     (c) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that (i) if the transferor in such a transaction is a
Wholly-Owned Subsidiary, then the transferee must also be the Borrower or a
Wholly-Owned Subsidiary and provided further that (ii) if the transferor in such
a transaction is a Guarantor, then the transferee must be the Borrower or a
Guarantor;
     (d) any Person (other than the Borrower or a Subsidiary of the Borrower)
may merge into any Subsidiary provided that such Subsidiary is the surviving
entity and the requirements set forth in Section 7.02 are satisfied; and
     (e) the Borrower and each Subsidiary may make Dispositions permitted by
Section 7.07.
     Section 7.07 Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
     (a) Dispositions by the Borrower or its Subsidiaries of inventory or
obsolete equipment in the ordinary course of business;
     (b) Dispositions by any Subsidiary to the Borrower, or by any Subsidiary or
by the Borrower to a Wholly-Owned Subsidiary that is a Guarantor;
     (c) Dispositions for fair market value in an aggregate amount not to exceed
$25,000,000 in any fiscal year, so long as, (x) no Default or Event of Default
then exists or arises as a result thereof, (y) if a prepayment is required by
Section 2.04(b)(i), the Borrower shall make such prepayment in accordance with
such Section, and (z) if the fair market value of any Disposition exceeds
$5,000,000, then Cash Equivalents comprise at least seventy-five percent (75%)
of the consideration received by the applicable Company in connection therewith;
and
     (d) Dispositions resulting from damage to, or loss or destruction of, any
property or other event resulting in payments made to any Loan Party under an
insurance policy or as a result of any condemnation or vessel condemnation,
provided, that the Borrower is in compliance with Section 2.04(b)(i).
     Section 7.08 Restricted Payments; Distributions and Redemptions. Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower and to
Wholly-Owned Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and
to each owner of capital stock or other equity interest of such Subsidiary on a
pro rata basis based on their relative ownership interests);
     (b) the Borrower may declare and make Quarterly Distributions of Available
Cash as defined in the Limited Partnership Agreement (Borrower) as in effect on
the Closing Date (including, without limitation, distributions of the proceeds
of Distribution Loans) to the extent such Quarterly Distributions are made in
accordance with the Limited Partnership Agreement (Borrower); provided, that at
the time each such Quarterly Distribution is declared, no Default or Event of
Default exists or would result therefrom;

71



--------------------------------------------------------------------------------



 



     (c) the MLP may (i) declare and make Quarterly Distributions of Available
Cash as defined in the Limited Partnership Agreement (MLP) as in effect on the
Closing Date (including, without limitation, distributions of the proceeds of
Distribution Loans) to the extent such Quarterly Distributions are made in
accordance with the Limited Partnership Agreement (MLP) and (ii) purchase units
under and in accordance with any MLP Long-Term Incentive Plan (as defined in the
Limited Partnership Agreement (MLP)); provided, that at the time each such
Quarterly Distribution or purchase is declared, no Default or Event of Default
exists or would result therefrom; and
     (d) the MLP may declare and make dividend payments or other distributions
payable solely in common units.
     Section 7.09 ERISA. At any time engage in a transaction which could be
subject to Section 4069 or 4212(c) of ERISA, or permit any Plan maintained by a
Company to (a) engage in any non-exempt “prohibited transaction” (as defined in
Section 4975 of the Code); (b) fail to comply with ERISA or any other applicable
Laws; or (c) incur any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA), which, with respect to each event listed above, could be
reasonably expected to have a Material Adverse Effect.
     Section 7.10 Nature of Business. Engage in any line of business other than
the Midstream Business, or make any Capital Expenditures or Acquisitions or
Investments permitted by Section 7.02 except in connection with the Midstream
Business. The MLP may not engage in any business other than ownership of the
Borrower General Partner, the Borrower, and Subsidiaries of the Borrower and the
operation of the MLP.
     Section 7.11 Transactions with Affiliates. Sell, lease, or otherwise
transfer any property or assets to, or purchase, lease, or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
and upon fair and reasonable terms no less favorable to the Borrower, the MLP,
or such Subsidiary than such Person could obtain in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower, the MLP, or such
Subsidiary, (b) transactions among the Borrower Affiliates, (c) any Restricted
Payment permitted by Section 7.08, or (d) transactions pursuant to the
agreements described in MLP’s Annual Report on Form 10-K filed with the SEC for
the fiscal year ended December 31, 2008 or the MLP’s Quarterly Reports on Form
10-Q filed with the SEC for the fiscal quarters ended March 31, 2009, June 30,
2009, and September 30, 2009, which agreements in the opinion of the Borrower
when taken as a whole are fair and reasonable to the Borrower, the MLP, and
their Subsidiaries. Notwithstanding the foregoing, the Lenders hereby authorize
the MLP, the Borrower and their respective Subsidiaries to enter into the
Non-Offset Agreement.

72



--------------------------------------------------------------------------------



 



     Section 7.12 Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) (a) that limits the
ability of any Subsidiary to make Restricted Payments to the Borrower or to
otherwise transfer property to the Borrower; provided that the foregoing shall
not apply to (i) restrictions and conditions (w) imposed by law or by any Loan
Document, (x) existing on the date hereof identified on Schedule 7.01 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (y) contained in agreements
relating to a Disposition to a Person who is not an Affiliate of the MLP or any
of its Subsidiaries pending such Disposition, provided such restrictions and
conditions apply only to the property or assets to be subject to such
Disposition and such Disposition is permitted hereunder, or (z) imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and (ii) customary provisions in leases and other contracts
restricting the assignment thereof; (b) that limits the ability of any
Subsidiary (other than a Foreign Subsidiary that is not required to deliver a
Guaranty pursuant to Section 6.15) to guaranty the Obligations, or (c) that
limits the ability of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person to secure the Obligations,
except to the extent such Liens are not required by clauses (i) through (v) of
Section 6.17(a), provided, however, that this clause (c) shall not prohibit a
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.04(e) to the extent such negative pledge relates to
the property financed by such Indebtedness; or (d) that requires the grant of a
Lien to secure an obligation of a Company if a Lien is granted to secure the
Obligations.
     Section 7.13 Use of Proceeds. Use the proceeds of any Loan for purposes
other than those permitted by Section 6.12, or use the proceeds of any Loan,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     Section 7.14 Amendments to Material Agreements; Amendment to Omnibus
Agreement Administrative Fee. Permit any amendment to any Borrower Operating
Agreement or any Material Agreement, if such amendment could reasonably be
expected to have a Material Adverse Effect. Without limiting the foregoing, no
amendment shall be made to the Omnibus Agreement that shall increase the annual
$2,000,000 administrative fee paid to Martin Resource (other than
(i) adjustments approved by the Conflicts Committee (as defined in the Limited
Partnership Agreement (MLP)) to account for adjustments in the nature of the
services provided by Martin Resource and/or its Affiliates as a result of
acquisitions by the MLP and its Subsidiaries or other expansions of the business
of the MLP and its Subsidiaries and (ii) inflation adjustments made pursuant to
the terms of the Omnibus Agreement as in effect on the Closing Date).
     Section 7.15 Financial Covenants.
     (a) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the
end of any fiscal quarter to be less than the ratio of 3.0 to 1.0.
     (b) Leverage Ratio. Prior to the issuance by the MLP or its Subsidiaries of
unsecured Indebtedness in an aggregate amount of $100,000,000 in accordance with
Section 7.04(d), permit the Leverage Ratio as of the end of any fiscal quarter
to be greater than 4.00 to 1.00; and after the issuance by the MLP or its
Subsidiaries of unsecured Indebtedness in an aggregate amount of $100,000,000 in
accordance with
Section 7.04(d), permit the Leverage Ratio as of the end of any fiscal quarter
to be greater than 4.25 to 1.00.

73



--------------------------------------------------------------------------------



 



     (c) Senior Leverage Ratio. After the issuance by the MLP or its
Subsidiaries of unsecured Indebtedness in an aggregate amount of $100,000,000 in
accordance with Section 7.04(d), permit the Senior Leverage Ratio as of the end
of any fiscal quarter to be greater than 3.00 to 1.00.
     (d) [Reserved].
     (e) Adjustments for Acquisitions. For purposes of calculating the Interest
Coverage Ratio, Leverage Ratio, and Senior Leverage Ratio, Consolidated EBITDA
and Consolidated Interest Charges shall be adjusted on a pro forma basis (in a
manner acceptable to the Administrative Agent if unaudited or by an independent
certified public accountant of nationally recognized standing acceptable to the
Administrative Agent) for any Person or assets sold or acquired and any
Indebtedness incurred or assumed after the beginning of any four-fiscal quarter
period being measured with respect to such ratios as if such assets had been
sold or acquired or Indebtedness had been incurred at the beginning of such
four-fiscal quarter period.
     Section 7.16 Capital Expenditures. Permit Capital Expenditures (a) for any
purposes other than those related to the Midstream Business, and (b) in as
aggregate amount in excess of (i) $2,500,000 from the Fourth Amendment Effective
Date through December 31, 2009, and (ii) $20,000,000 in 2010 and in each
calendar year thereafter; provided, that if on each day of any calendar quarter,
the sum of the Revolver Commitment and, if applicable, Committed Term Loans
exceeds the aggregate outstanding principal amount of all Loans by $45,000,000,
then aggregate Capital Expenditures permitted in such calendar year and in each
calendar year thereafter may not exceed $40,000,000. Notwithstanding the
forgoing, Capital Expenditures funded within 180 days of receipt of Net Cash
Proceeds from any Equity Issuance or issuance or incurrence of Indebtedness
(other than the Loans), after giving effect to any mandatory prepayment pursuant
to this Agreement, shall be excluded from the limitations set forth herein.
     Section 7.17 Certain Matters Relating to Waskom, PIPE and other Permitted
Joint Ventures. (a) Vote its equity interests in any Permitted Joint Venture to
enable such Permitted Joint Venture to, or otherwise permit any Permitted Joint
Venture to, (i) incur, assume or otherwise be liable in respect of any
Indebtedness other than Indebtedness not to exceed $2,000,000 in the aggregate
at any time outstanding for all Permitted Joint Ventures (“Permitted Joint
Venture Indebtedness”); or (ii) create or suffer to exist any Liens on any of
their property, assets or revenues, whether now owned or hereafter acquired,
other than (A) Liens of the type permitted by Section 7.01 (other than clauses
(b), (i), (j), (k) and (n) thereof), and (B) other Liens securing obligations
not to exceed $2,000,000 in the aggregate at any time outstanding for all
Permitted Joint Ventures, provided that such Permitted Joint Venture is in
compliance with its obligations so secured (collectively, “Permitted Joint
Venture Liens”); or
     (b) (i) enter into any Contractual Obligation that limits the ability of
any Permitted Joint Venture to make Restricted Payments to the Borrower (or to
the Subsidiary or Subsidiaries of the Borrower that own equity interests in such
Permitted Joint Venture) or to otherwise transfer property to the Borrower or
such Subsidiaries, provided that the foregoing clause (i) shall not apply to
(x) customary conditions of the type contained in the existing Organization
Documents of PIPE and Waskom as in effect on the Closing Date, or (y) certain
restrictions reasonably acceptable to the Administrative Agent with respect to
an Investment by the Borrower and its Subsidiaries after the Fourth Amendment
Effective Date in the Harrison, Woods and Olin Joint Venture, or (ii) vote its
equity interests in any Permitted Joint Venture to enable such Permitted Joint
Venture to enter into, or otherwise consent to a Permitted Joint Venture
entering into, any such Contractual Obligation; provided that the foregoing
clause (ii) shall not apply to (A) restrictions and conditions contained in
agreements relating to a Disposition to a Person who is not an Affiliate of a
Company pending such Disposition, provided such restrictions and conditions
apply only to the property or assets to be subject to such Disposition, and
(B) customary provisions in leases and other contracts restricting the
assignment thereof.

74



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     Section 8.01 Events of Default. Any of the following shall constitute an
Event of Default:
     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan, any L/C Obligation, any commitment or other fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(with respect to
the MLP’s and the Borrower’s existence), 6.12, or Article VII (other than
Section 7.17(a)); or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date notice has been given to
the Borrower by the Administrative Agent or a Lender or (ii) the date a
Responsible Officer knew or reasonably should have known of such Default; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or
     (e) Cross-Default. (i) The Borrower or any other Loan Party (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guaranty
Obligation (other than Indebtedness under Swap Contracts) having an aggregate
principal amount (or, in the case of a Capitalized Lease or a Synthetic Lease
Obligation, Attributable Indebtedness) (including undrawn or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than (individually or collectively) $5,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guaranty Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness, the lessor under such Synthetic Lease
Obligation or the beneficiary or beneficiaries of such Guaranty Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased or redeemed
(automatically or otherwise) prior to its stated maturity, or such Guaranty
Obligation to become payable or cash collateral in respect thereof to be
demanded; or (ii) (A) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from any event of default
under such Swap Contract as to which the Borrower or any other Loan Party is the
Defaulting Party (as defined in such Swap Contract) and the Swap Termination
Value owed by the Borrower or any other Loan Party as a result thereof is
greater than (individually or collectively) $5,000,000, or (B) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any other Loan Party is an Affected Party
(as so defined) and the Swap Termination Value owed by the Borrower and other
Loan Party as a result thereof is greater than (individually or collectively)
$5,000,000 and such amount is not paid when due under such Swap Contract, or
(iii) there occurs an Event of Default (as such term is defined in any
Collateral Document); or

75



--------------------------------------------------------------------------------



 



     (f) Insolvency Proceedings, Etc. (i) (A) The Borrower or any Borrower
Affiliate institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing; or (B) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or (C) any proceeding under any Debtor Relief Law relating to any
such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; (ii) (A) Martin
Resource institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing; or (B) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or (C) any proceeding under any Debtor Relief Law relating to any
such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding provided, in the
case of any event described in this clause (ii), that such event could
reasonably be expected to have a Material Adverse Effect; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Borrower
Affiliate, or any of their respective Subsidiaries becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against property which is a material part of the property of the
Borrower and its Subsidiaries taken as a whole, and is not released, vacated or
fully bonded within 45 days after its issue or levy; or
     (h) Judgments. (i) There is entered against the Borrower, any other Loan
Party (other than the MLP General Partner), any Subsidiary of any of the
foregoing, Waskom, or PIPE (A) a final judgment or order for the payment of
money in an aggregate amount exceeding (individually or collectively) $5,000,000
(to the extent not covered by third-party insurance as to which the insurer does
not dispute coverage), or (B) any non-monetary final judgment that has or could
reasonably be expected to have a Material Adverse Effect and, in either case,
(1) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (2) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; (ii) there is entered against Martin Resource (A) a final judgment or
order for the payment of money that could reasonably be expected to have a
Material Adverse Effect or (B) any non-monetary final judgment that has or could
reasonably be expected to have a Material Adverse Effect and, in either case,
(1) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (2) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
     (i) ERISA. (i) If the Borrower, any other Loan Party or any of their ERISA
Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of the Borrower or any
other Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $5,000,000, or (ii) if there is
any Multiemployer Plan, the

76



--------------------------------------------------------------------------------



 



Borrower, any other Loan Party or any ERISA Affiliate thereof fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $5,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or termination of all Commitments and satisfaction in full of all the
Obligations, ceases to be in full force and effect, or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
material respect; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document (except for a Loan Party released
therefrom pursuant to a Disposition or other transaction permitted hereunder),
or purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Dissolution. The Borrower or any Borrower Affiliate shall dissolve,
liquidate, or otherwise terminate its existence, except as permitted in
Section 7.06; or
     (m) Material Agreements. (i) Termination of any Material Agreement or any
material provision of any of the foregoing if such termination could reasonably
be expected to have a Material Adverse Effect and such agreement or provision is
not replaced (prior to such cessation) in a manner that will prevent such
Material Adverse Effect; (ii) default by any Person in the performance or
observance of any material term of any Material Agreement which is not cured
within the applicable cure period specified in such Material Agreement, if such
default could reasonably be expected to have a Material Adverse Effect; or
(iii) any Unauthorized Assignment shall occur;
     (n) Collateral; Impairment of Security, etc. (i) Any provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against a Loan Party or any Loan Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason cease to be
a perfected and first priority security interest subject to Permitted Liens; or
     (o) Indebtedness and Liens of Permitted Joint Ventures. Any Permitted Joint
Venture shall incur, assume or otherwise be liable in respect of any
Indebtedness other than Permitted Joint Venture Indebtedness or create or suffer
to exist any Liens on its property other than Permitted Joint Venture Liens, and
such condition shall continue for 30 days.
     Section 8.02 Remedies Upon Event of Default. If any Event of Default
occurs, the Administrative Agent:
     (a) shall, at the request of, or may, with the consent of, the Required
Revolver Lenders, declare the commitment of each Revolver Lender to make
Revolver Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligations shall be
terminated;
     (b) shall, at the request of, or may, with the consent of the Required
Lenders, declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

77



--------------------------------------------------------------------------------



 



     (c) shall, at the request of, or may, with the consent of the Required
Revolver Lenders, declare that an amount equal to the then Outstanding Amount of
all L/C Obligations be immediately due and payable by the Borrower, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower, and require that the Borrower deliver such payments to
the Administrative Agent to Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and
     (d) shall, at the request of, or may, with the consent of the Required
Lenders, exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in subsection
(f)(i) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
an amount equal to the then Outstanding Amount of all L/C Obligations shall be
deemed to be forthwith due and owing by the Borrower to the L/C Issuer and the
Revolver Lenders as of the date of such occurrence and the Borrower’s obligation
to pay such amounts shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower may now or hereafter have against any such beneficiary, the L/C
Issuer, the Administrative Agent, the Revolver Lenders or any other Person for
any reason whatsoever. Such payments shall be delivered to and held by the
Collateral Agent as cash collateral securing the L/C Obligations.
     Section 8.03 Application of Proceeds of Collateral. The proceeds of any
sale or other realization upon all or any part of the Collateral shall be
applied by the Administrative Agent in the following order: (i) to the payment
of any unfunded amounts of Defaulting Lenders to the L/C Issuer to the extent
not cash collateralized by the Borrower; (ii) to the payment of Obligations
constituting fees, indemnities, expenses and other amounts (including Attorney
Costs) payable to the Administrative Agent in its capacity as such; (iii) to the
payment of all other fees (other than Letter of Credit fees), expenses, and
indemnities for which the Lenders and the L/C Issuer are entitled to payment but
have not yet been paid or reimbursed in accordance with the Loan Documents,
ratably among them in proportion to the respective amounts described in this
clause (iii) payable to them; (iv) to the payment of Obligations constituting
accrued and unpaid Letter of Credit fees and accrued and unpaid interest on the
Outstanding Amount of Loans, ratably among the Lenders and L/C Issuer in
proportion to the respective amounts described in this clause (iv) payable to
them; (v) to the payment of Obligations constituting the Outstanding Amount of
Loans, Outstanding Amount of L/C Obligations, and the Outstanding Amount of
Obligations under Lender Hedging Agreements, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause (v)
payable to them; (vi) to Cash Collateralize the Letters of Credit, and (vii) to
the payment of the remaining Obligations then due, if any, in the order and
manner the Required Lenders deem appropriate.
     Subject to Section 2.04(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause (vi) above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

78



--------------------------------------------------------------------------------



 



     Subject to the provisions of Article IX and provided that Administrative
Agent shall not in any event be bound to inquire into or to determine the
validity, scope, or priority of any interest or entitlement of any Lender and
may suspend all payments or seek appropriate relief (including, without
limitation, instructions from Required Lenders or Required Revolver Lenders or
an action in the nature of interpleader) in the event of any doubt or dispute as
to any apportionment or distribution contemplated hereby, Administrative Agent
shall promptly distribute such amounts to each Lender in accordance with the
Credit Agreement and the related Loan Documents.
ARTICLE IX.
AGENTS
     Section 9.01 Appointment and Authorization of Administrative Agent and
Collateral Agent; Lender Hedging Agreements.
     (a) Each Lender and L/C Issuer hereby irrevocably (subject to Section 9.10)
appoints, designates and authorizes each of the Administrative Agent and the
Collateral Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders, the Lender Swap Parties
and the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, neither the Administrative Agent nor the Collateral Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall either the Administrative Agent or the Collateral Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
     (b) The Administrative Agent and the Collateral Agent (i) shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent or the Collateral Agent, as
applicable, is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent or the Collateral Agent, as applicable, shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or the Collateral Agent, as applicable, to
liability or that is contrary to any Loan Document or applicable law; and
(ii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of their respective Affiliates in any
capacity.
     (c) The L/C Issuer shall act on behalf of the Revolver Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time (and except for so long) as the Administrative Agent may agree
at the request of the Required Revolver Lenders to act for the L/C Issuer with
respect thereto; provided, however, that the L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Article IX with respect to any acts taken or omissions

79



--------------------------------------------------------------------------------



 



suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the application and agreements for letters of
credit pertaining to the Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX included the L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the L/C Issuer.
     (d) To the extent any Lender or any Affiliate of a Lender is a party to a
Lender Hedging Agreement and accepts the benefits of the Liens in the Collateral
arising pursuant to the Collateral Documents, such Lender (for itself and on
behalf of any such Affiliates) shall be deemed (i) to appoint Royal Bank, as its
nominee and agent, to act for and on behalf of such Lender or Affiliate thereof
in connection with the Collateral Documents and (ii) to be bound by the terms of
this Article IX.
     Section 9.02 Delegation of Duties. Either the Administrative Agent or the
Collateral Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.
     Section 9.03 Default.
     (a) Upon the occurrence and continuance of a Default or Event of Default,
the Lenders agree to promptly confer in order that Required Lenders, Required
Revolver Lenders, or the Lenders, as the case may be, may agree upon a course of
action for the enforcement of the rights of the Lenders; and the Administrative
Agent and the Collateral Agent shall be entitled to refrain from taking any
action (without incurring any liability to any Person for so refraining) unless
and until the Administrative Agent or the Collateral Agent, as appropriate,
shall have received instructions from Required Lenders or Required Revolver
Lenders, as applicable. All rights of action under the Loan Documents and all
right to the Collateral, if any, hereunder may be enforced by the Administrative
Agent and the Collateral Agent and any suit or proceeding instituted by the
Administrative Agent or the Collateral Agent in furtherance of such enforcement
shall be brought in its name as the Administrative Agent or the Collateral
Agent, as applicable, without the necessity of joining as plaintiffs or
defendants any other Lender, and the recovery of any judgment shall be for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements,
Affiliates, if applicable) subject to the expenses of the Administrative Agent
and/or the Collateral Agent. In actions with respect to any property of the
Borrower or any other Obligor, each of the Administrative Agent and the
Collateral Agent is acting for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement, Affiliates, if applicable). Any and all
agreements to subordinate (whether made heretofore or hereafter) other
indebtedness or obligations of Borrower to the Obligation shall be construed as
being for the ratable benefit of each Lender (and, with respect to Lender
Hedging Agreement, Affiliates, if applicable).
     (b) Each Lender authorizes and directs the Administrative Agent and the
Collateral Agent to enter into the Collateral Documents on behalf of and for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements,
Affiliates, if applicable).
     (c) Except to the extent unanimity (or other percentage set forth in
Section 10.01) is required hereunder, each Lender agrees that any action taken
by the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders; and except to the
extent unanimity (or other percentage set forth in Section 10.01) is required
hereunder, each Revolver Lender agrees that any action taken by the Required
Revolver Lenders in accordance with the provisions of the Loan Documents, and
the exercise by the Required Revolver Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Revolver Lenders.

80



--------------------------------------------------------------------------------



 



     (d) Each of the Administrative Agent and the Collateral Agent is hereby
authorized on behalf of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.
     (e) Neither the Administrative Agent nor the Collateral Agent shall have
any obligation whatsoever to any Lender or to any other Person to assure that
the Collateral exists or is owned by any Obligor or is cared for, protected, or
insured or has been encumbered or that the Liens granted to the Administrative
Agent or the Collateral Agent herein or pursuant thereto have been properly or
sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the Rights granted or available to the Administrative Agent
or the Collateral Agent in this Section 9.03or in any of the Collateral
Documents; it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, the Administrative Agent or the
Collateral Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Administrative Agent’s or the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that neither the
Administrative Agent nor the Collateral Agent shall have any duty or liability
whatsoever to any Lender, other than to act without gross negligence or willful
misconduct.
     (f) The Lenders hereby irrevocably authorize each of the Administrative
Agent and the Collateral Agent, at its option and discretion, to release any
Lien granted to or held by the Administrative Agent or the Collateral Agent upon
any Collateral: (i) constituting property in which no Obligor owned an interest
at the time the Lien was granted or at any time thereafter; (ii) constituting
property leased to an Obligor under a lease which has expired or been terminated
in a transaction permitted under the Loan Document or is about to expire and
which has not been, and is not intended by such Obligor to be, renewed; and
(iii) consisting of an instrument evidencing Indebtedness pledged to the
Administrative Agent or the Collateral Agent (for the benefit of the Lenders and
the Lender Swap Parties), if the Indebtedness evidenced thereby has been paid in
full. In addition, the Lenders irrevocably authorize the Administrative Agent
and the Collateral Agent to release Liens upon Collateral as contemplated in
Section 10.01(c) or (d), or if approved, authorized, or ratified in writing by
the requisite Lenders. Upon request by the Administrative Agent and/or the
Collateral Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s and/or the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 9.03.
     (g) In furtherance of the authorizations set forth in this Section 9.03,
each Lender hereby irrevocably appoints each of the Administrative Agent and the
Collateral Agent its attorney-in-fact, with full power of substitution, for and
on behalf of and in the name of each such Lender, (i) to enter into Collateral
Documents (including, without limitation, any appointments of substitute
trustees under any Collateral Documents), (ii) to take action with respect to
the Collateral and Collateral Documents to perfect, maintain, and preserve the
Liens securing the Obligations, and (iii) to execute instruments of release or
to take other action necessary to release Liens upon any Collateral to the
extent authorized in paragraph (f) hereof. This power of attorney shall be
liberally, not restrictively, construed so as to give the greatest latitude to
the Administrative Agent’s and the Collateral Agent’s power, as attorney,
relative to the Collateral matters described in this Section 9.03. The
respective powers and authorities herein conferred on the Administrative Agent
and the Collateral Agent may be exercised by each of the Administrative Agent
and/or the Collateral Agent through any Person who, at the time of the execution
of a particular instrument, is an officer of such agent. The power of attorney
conferred by this

81



--------------------------------------------------------------------------------



 



Section 9.03(g)is granted for valuable consideration and is coupled with an
interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid or the Lenders are obligated to make any Committed
Borrowings under the Loan Documents.
     Section 9.04 Liability of Administrative Agent. No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent-Related Person shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.01) or
(ii) in the absence of its own gross negligence or willful misconduct in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, or to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.
     Neither the Administrative nor the Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith of therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or the Collateral Agent, as
applicable.
     Section 9.05 Reliance by Administrative Agent.
     (a) Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing
(including any electronic message, Internet or intranet website posting or other
distribution), communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, made or otherwise
authenticated by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. Each of the Administrative Agent
and the Collateral Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of the
Lenders as the Administrative Agent or the Collateral Agent shall believe is
necessary pursuant to this

82



--------------------------------------------------------------------------------



 



Agreement) as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each of the Administrative Agent and the Collateral Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such other number or percentage of the
Lenders as the Administrative Agent or the Collateral Agent shall believe is
necessary pursuant to this Agreement), if required hereunder, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and participants. Where this Agreement expressly permits or
prohibits an action unless the Required Lenders (or such other number or
percentage of the Lenders as the Administrative Agent or the Collateral Agent
shall believe is necessary pursuant to this Agreement), otherwise determine, the
Administrative Agent and/or the Collateral Agent shall, and in all other
instances, the Administrative Agent and/or the Collateral Agent may, but shall
not be required to, initiate any solicitation for the consent or a vote of the
Lenders. The Administrative Agent and the Collateral Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     (b) In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.
     Section 9.06 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders or Required Revolver
Lenders, as applicable, in accordance with Article VIII; provided, however, that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
     Section 9.07 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Collateral Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent and the Collateral Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition

83



--------------------------------------------------------------------------------



 



and creditworthiness of the Borrower and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent or the Collateral Agent herein, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
     Section 9.08 Indemnification of Administrative Agent and the Collateral
Agent. Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Person’s gross negligence or willful misconduct; provided, however,
that no action taken in accordance with the directions of the Required Lenders
or Required Revolver Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limitation of the
foregoing, each Lender shall reimburse each of the Administrative Agent and the
Collateral Agent upon demand for its ratable share of any costs or out-of-pocket
expenses (including Attorney Costs) incurred by each of the Administrative Agent
and each of the Collateral Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent and/or the Collateral Agent is not reimbursed for
such expenses by or on behalf of the Borrower. The undertaking in this Section
shall survive termination of the Commitments, the payment of all Obligations
hereunder and the resignation or replacement of the Administrative Agent and/or
the Collateral Agent.
     Section 9.09 Administrative Agent and Collateral Agent in their Individual
Capacities. Royal Bank and its Affiliates may make loans to, accept deposits
from, acquire equity interests in (any equity interests acquired shall be held
by a Royal Bank Affiliate) and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though Royal Bank were not the Administrative
Agent, the Collateral Agent, or the L/C Issuer hereunder and without notice to
or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Royal Bank or its Affiliates may receive information regarding any
Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that neither the Administrative Agent nor the Collateral Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, Royal Bank shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, the Collateral Agent, or the L/C Issuer, and the terms
“Lender” and “Lenders” include Royal Bank in its individual capacity.
     Section 9.10 Successor Agents.
     (a) The Administrative Agent may resign as Administrative Agent upon
30 days’ notice to the Lenders with a copy of such notice to the Borrower. If
the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders which successor administrative agent shall be consented to by the
Borrower at all times other than during the existence of an Event of Default. If
no successor administrative agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor
administrative agent from among

84



--------------------------------------------------------------------------------



 



the Lenders. Upon the acceptance of its appointment as successor administrative
agent hereunder, such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.03 and 10.13 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.
     (b) The Collateral Agent may resign as Collateral Agent upon 30 days’
notice to the Lenders with a copy of such notice to the Borrower. If the
Collateral Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor collateral agent for the Lenders
which successor collateral agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default. If no successor
collateral agent is appointed prior to the effective date of the resignation of
the Collateral Agent, the Collateral Agent may appoint, after consulting with
the Lenders and the Borrower, a successor collateral agent from among the
Lenders. Upon the acceptance of its appointment as successor collateral agent
hereunder, such successor collateral agent shall succeed to all the rights,
powers and duties of the retiring Collateral Agent and the term “Collateral
Agent” shall mean such successor collateral agent and the retiring Collateral
Agent’s appointment, powers and duties as Collateral Agent shall be terminated.
After any retiring Collateral Agent’s resignation hereunder as Collateral Agent,
the provisions of this Article IX and Sections 10.03 and 10.13 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement. If no successor collateral agent has
accepted appointment as Collateral Agent by the date which is thirty (30) days
following a retiring Collateral Agent’s notice of resignation, the retiring
Collateral Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of the Collateral Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.
     (c) If the Collateral Agent deems it necessary or advisable to appoint a
substitute Collateral Agent that qualifies as citizen of the United States under
Section 2 of the Shipping Act of 1916, as amended and then in effect, then the
Collateral Agent shall appoint a substitute Collateral Agent. Each Lender that
qualifies to serve as Collateral Agent pursuant to this Section 9.10 agrees to
accept appointment as Collateral Agent.
     Section 9.11 Other Agents; Lead Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as
any type of agent (other than the Administrative Agent and the Collateral
Agent), “lead arranger,” or “book runner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

85



--------------------------------------------------------------------------------



 



ARTICLE X.
MISCELLANEOUS
     Section 10.01 Amendments, Release of Collateral, Etc.
     (a) No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (except that with respect to those matters as to which this Agreement
provides that Required Revolver Lenders shall decide, in such cases the writing
shall be signed by the Required Revolver Lenders), and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
however, except as provided in Section 10.01(b), that no such amendment, waiver
or consent shall:
     (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (ii) reduce the amount of, or postpone any date fixed by this Agreement for
payment of, any mandatory prepayment of Term Loan Principal, without the written
consent of each Lender; or postpone any date fixed by this Agreement or any
other Loan Document for any other payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender to whom such amount is or
would be owed;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing or (subject to clause (ii) of the proviso below) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby, provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;
     (iv) change the number or percentage of Lenders required to take any action
hereunder, or amend the definition of “Required Lenders”, without the written
consent of each Lender (except that the definition of “Required Revolver
Lenders” may be amended with the written consent of the Revolver Lenders);
     (v) change Section 2.12 or 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
     (vi) release all or substantially all of the Collateral or release any
Guarantor from a Guaranty (except as otherwise permitted under this
Section 10.01 and except pursuant to a Disposition of assets permitted by
Section 7.07) without the written consent of each Lender; or
     (vii) amend this Section, or any provision herein providing for unanimous
consent or other action by all the Lenders, without the written consent of each
Lender.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders,
Required Revolver Lenders or all the Lenders, as the case may be, affect the
rights or duties of the L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Required

86



--------------------------------------------------------------------------------



 



Lenders, Required Revolver Lenders or all the Lenders, as the case may be,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iii) the Agent/Arranger Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment or Loans of such Lender may not be
increased or extended without the consent of such Lender.
     (b) Upon any sale, transfer, or disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon ten (10) Business Days’ (or
such shorter period as may be determined by the Administrative Agent) prior
written request by the Borrower (which request must be accompanied by (i) the
following, except as otherwise agreed by the Administrative Agent, (A) true and
correct copies of all material documents of transfer or disposition, including
any contract of sale, (B) a preliminary closing statement and instructions to
the title company, if any, (C) all requested release instruments in form and
substance satisfactory to the Administrative Agent) and (ii) if required,
written consent of the requisite Lenders, the Administrative Agent (or the
Collateral Agent, as applicable) shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of Liens granted to the Collateral Agent for the benefit of the Lenders
and the Lender Swap Parties pursuant hereto in such Collateral. Neither the
Administrative Agent nor the Collateral Agent shall be required to execute any
release instruments on terms which, in the Administrative Agent’s or the
Collateral Agent’s opinion, would expose the Administrative Agent or the
Collateral Agent to liability or create any obligation or entail any consequence
other than the release of liens without recourse or warranty. No such release
shall impair the Administrative Agent’s or the Collateral Agent’s lien on the
proceeds of sale of such Collateral.
     (c) If all outstanding Loans and other Obligations have been indefeasibly
paid in full and the Commitments have terminated or have been reduced to zero,
and, subject to Section 10.01(e) all Lender Hedging Agreement have terminated,
each of the Administrative Agent and the Collateral Agent agrees to, and the
Lenders hereby instruct the Administrative Agent or the Collateral Agent, as
applicable, to, at the Borrower’s expense, execute such releases of the
Collateral Documents as the Borrower shall reasonably request and this Agreement
shall be deemed terminated except that such termination shall not relieve the
Borrower of any obligation to make any payments to the Administrative Agent, the
Collateral Agent, or any Lender required by any Loan Document to the extent
accruing, or relating to an event occurring, prior to such termination.
     (d) Notwithstanding any provision herein to the contrary, if the
Commitments have been terminated, and the only outstanding Obligations are
amounts owed pursuant to one or more Lender Hedging Agreements, the
Administrative Agent or the Collateral Agent, as applicable, will, and is hereby
authorized to, (A) release the Liens created under the Loan Documents and
(B) release all Guaranties of the Borrower, provided, that contemporaneously
with such release, (i) the Borrower (and, if applicable, the Subsidiary that is
a party to such Lender Hedging Agreements) (A) executes a margin agreement in
form and substance acceptable to such Lender(s) (or its Affiliates) that are
parties to such Lender Hedging Agreements (the “Lender Counterparties”) and (B),
if required, provides collateral in the form of cash or a letter of credit
having an aggregate value acceptable to such Lender Counterparties, and (ii) if
such Lender Hedging Agreement is executed by a Subsidiary of the Borrower and
the Borrower and the MLP are not parties thereto, the Borrower and the MLP
execute a guaranty covering such Subsidiary’s obligations thereunder, such
guaranty to be in form and substance satisfactory to the Lender Counterparties.
Any release under this Section 10.01(e) must be in writing and signed by the
Administrative Agent.

87



--------------------------------------------------------------------------------



 



     Section 10.02 Notices and Other Communications; Facsimile Copies.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows: (i) if to the Borrower, any Guarantor, the Administrative Agent, the
Collateral Agent, or the L/C Issuer, to the address (or telecopier number) set
forth on Schedule 10.02, and (ii) if to a Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

88



--------------------------------------------------------------------------------



 



     Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the
Administrative Agent, or the Collateral Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 10.04 Attorney Costs; Expenses and Taxes. The Borrower agrees
(a) to pay or reimburse the Administrative Agent and the Collateral Agent for
all costs and expenses incurred in connection with the development, preparation,
negotiation, syndication, administration and execution of this Agreement and the
other Loan Documents, including the filing, recording, refiling or rerecording
of any Mortgage, any pledge agreement and any Security Agreement and/or any
Uniform Commercial Code financing statements relating thereto and all
amendments, supplements and modifications to any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof or of any mortgage, any pledge
agreement or any security agreement, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any workout or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent, and the cost of independent public accountants and other
outside experts retained by the Administrative Agent, the Collateral Agent, or
any Lender. The agreements in this Section shall survive the termination of the
Commitments and repayment of all the other Obligations.
     Section 10.05 Indemnification. Whether or not the transactions contemplated
hereby are consummated, each of the Borrower, the MLP, and each other Guarantor
(by execution of a Guaranty), jointly and severally, agrees to indemnify, save
and hold harmless each Agent-Related Person, each Arranger, each Lender, the L/C
Issuer and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the “Indemnitees”) from and against:
(a) any and all claims, demands, actions or causes of action that are asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party relating directly or indirectly to a claim, demand, action or cause of
action that such Person asserts or may assert against any Loan Party, any
Affiliate of any Loan Party or any of their respective officers or directors,
arising out of or relating to, the Loan Documents, the Commitments, the use or
contemplated use of the proceeds of any Loans, or the relationship of any Loan
Party, the Administrative Agent, the Lenders, and the L/C Issuer under this
Agreement or any other Loan Document; (b) any and all claims, demands, actions
or causes of action, whether brought by a third party or the Borrower or any
other Loan Party, that may at any time (including at any time following
repayment of the Obligations and the resignation of the Administrative Agent, or
the replacement of any Lender) be asserted or imposed against any Indemnitee,
arising out of or relating to, the Loan Documents, the Commitments, the use or
contemplated use of the proceeds of any Loans, or the relationship of any Loan
Party, the Administrative Agent, the Lenders, and the L/C Issuer under this
Agreement or any other Loan Document; (c) without limiting the foregoing, any
and all claims, demands, actions or causes of action, judgments and orders,
penalties and fines that are asserted or imposed against any Indemnitee,
(i) under the application of any Environmental Law applicable to the Borrower or
any of its Subsidiaries or any of

89



--------------------------------------------------------------------------------



 



their properties or assets, including the treatment or disposal of Hazardous
Substances on any of their properties or assets, (ii) as a result of the breach
or non-compliance by the Borrower or any Subsidiary with any Environmental Law
applicable to the Borrower or any Subsidiary, (iii) due to past ownership by the
Borrower or any Subsidiary of any of their properties or assets or past activity
on any of their properties or assets which, though lawful and fully permissible
at the time, could result in present liability, (iv) due to the presence, use,
storage, treatment or disposal of Hazardous Substances on or under, or the
escape, seepage, leakage, spillage, discharge, emission or Release from, any of
the properties owned or operated by the Borrower or any Subsidiary (including
any liability asserted or arising under any Environmental Law), regardless of
whether caused by, or within the control of, the Borrower or such Subsidiary, or
(v) due to any other environmental, health or safety condition in connection
with the Loan Documents; (d) any administrative or investigative proceeding by
any Governmental Authority arising out of or related to a claim, demand, action
or cause of action described in subsection (a), (b) or (c) above; and (e) any
and all liabilities (including liabilities under indemnities), losses, costs or
expenses (including Attorney Costs and settlement costs) that any Indemnitee
suffers or incurs as a result of the assertion of any foregoing claim, demand,
action, cause of action or proceeding, or as a result of the preparation of any
defense in connection with any foregoing claim, demand, action, cause of action
or proceeding, in all cases, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY
OR NEGLIGENCE OF AN INDEMNITEE, and whether or not an Indemnitee is a party to
such claim, demand, action, cause of action or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification for any claim to the extent caused by its own
gross negligence or willful misconduct. The agreements in this Section shall
survive and continue for the benefit of the Indemnitees at all times after the
Borrower’s acceptance of the Lenders’ Committed Sums hereunder, whether or not
the Closing Date shall occur and shall survive the termination of the
Commitments and repayment of all the other Obligations.
     Section 10.06 Payments Set Aside. To the extent that the Borrower makes a
payment to the Administrative Agent or any Lender, or the Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     Section 10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor the MLP nor any other
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in

90



--------------------------------------------------------------------------------



 



paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Committed Sum and the Loans at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the outstanding principal
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations in respect of either the Revolver Facility or the
Term Loan Facility (i.e., an assignment need not be ratable as between the
Revolver Facility and the Term Loan Facility), (iii) any assignment of a
Revolver Commitment must be approved by the Administrative Agent, unless the
Person that is the proposed assignee is itself a Lender with a Revolver
Commitment, and any assignment that increases the obligation of the assignee to
participate in the exposure of Letters of Credit (whether or not outstanding)
must be approved by the L/C Issuer, in each case whether or not the proposed
assignee is a Lender or would otherwise qualify as an Eligible Assignee, and in
each case such approval not to be unreasonably withheld or delayed; and (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with an administrative fee of $3,500
(which fee shall, in the case of simultaneous assignments that settle on the
same day to multiple assignees under common management, be $3,500 for one
assignment plus $750 for each additional assignment), and the Eligible Assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 3.07, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error,

91



--------------------------------------------------------------------------------



 



and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participation in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that would (i) postpone any date upon which any payment
of money is scheduled to be paid to such Participant, (ii) reduce the principal,
interest, fees or other amounts payable to such Participant, or (iii) release
the MLP from its Guaranty. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.11 as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)) , the Borrower shall be deemed to
have given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
     (h) Notwithstanding anything to the contrary contained herein, if at any
time Royal Bank assigns all of its Commitment and Loans pursuant to subsection
(b) above, Royal Bank may, upon 30 days’ notice to the Borrower and the Lenders,
resign as L/C Issuer. In the event of any such resignation

92



--------------------------------------------------------------------------------



 



as L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders
a successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Royal
Bank as L/C Issuer. Royal Bank shall retain all the rights and obligations of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund participations in Unreimbursed Amounts pursuant to
Section 2.14(c)).
     Section 10.08 Confidentiality. Each Lender agrees that it will not disclose
without the prior consent of the Borrower (other than to directors, officers,
employees, auditors, accountants, counsel or other professional advisors of the
Administrative Agent, the Collateral Agent, or any Lender) any information with
respect to the MLP, the Borrower or its Subsidiaries, which is furnished
pursuant to this Agreement or the transactions contemplated hereby, provided
that any Lender may disclose any such information (a) (i) as has become
generally available to the public other than as a result of a breach of this
Section 10.08, (ii) was or becomes available to any Lender on a nonconfidential
basis prior to its disclosure pursuant hereto or (iii) is obtained by any Lender
on a non-confidential basis from a source other than the Borrower provided that
such source is not known to such Lender to be subject to an obligation of
confidentiality with respect to such information, (b) as may be requested in any
report, statement or testimony submitted to or requested by any municipal, state
or federal regulatory body having or claiming to have jurisdiction over such
Lender or submitted to or required by the Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States of America or
elsewhere) or their successors, (c) as may be required in response to any
summons or subpoena in connection with any litigation, (d) in order to comply
with any law, order, regulation or ruling applicable to such Lender, (e) to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement,
provided that such Eligible Assignee or Participant or prospective Eligible
Assignee or Participant is bound by an agreement containing provisions
substantially the same as those contained in this Section 10.08, (f) in
connection with the exercise of any remedy by such Lender following an Event of
Default pertaining to the Loan Documents, (g) in connection with any litigation
involving such Lender pertaining to the Loan Documents, (h) to any Lender or the
Administrative Agent, (i) to any Affiliate of any Lender (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and obligated to keep such information
confidential on the same terms as set forth in this Section 10.08); or
(j) subject to an agreement containing substantially the same provisions as this
Section 10.08, any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to a Loan Party and its obligations.
     Section 10.09 Set-off. In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender, the L/C Issuer and each of their respective
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to the Administrative Agent and the
Lenders, now or hereafter existing, irrespective of whether or not the
Administrative Agent, such Lender, the L/C Issuer or any such Affiliate shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

93



--------------------------------------------------------------------------------



 



     Section 10.10 Interest Rate Limitation. It is the intention of the parties
hereto to comply with applicable usury laws; accordingly, notwithstanding any
provision to the contrary in this Agreement or in any of the other Loan
Documents securing the payment hereof or otherwise relating hereto, in no event
shall this Agreement or such other Loan Documents require the payment or permit
the payment, taking, reserving, receiving, collection, or charging of any sums
constituting interest under applicable laws, if any, which exceed the Maximum
Amount. If any such excess interest is called for, contracted for, charged,
taken, reserved, or received in connection with the Loans or in any of the Loan
Documents securing the payment thereof or otherwise relating thereto, or in any
communication by the Administrative Agent or the Lenders or any other person to
the Borrower or any other Person, or in the event all or part of the principal
or interest thereof shall be prepaid or accelerated, so that under any of such
circumstances or under any other circumstance whatsoever the amount of interest
contracted for, charged, taken, reserved, or received on the amount of principal
actually outstanding from time to time pursuant to the Agreement shall exceed
the Maximum Amount, then in any such event it is agreed as follows: (i) the
provisions of this paragraph shall govern and control, (ii) neither the Borrower
nor any other Person or entity now or hereafter liable for the payment of the
Obligations shall be obligated to pay the amount of such interest to the extent
such interest is in excess of the Maximum Amount, (iii) any such excess which is
or has been received notwithstanding this paragraph shall be credited against
the then unpaid principal balance hereunder or, if the Loans have been or would
be paid in full, refunded to the Borrower, and (iv) the provisions of this
Agreement and the other Loan Documents securing the payment hereof and otherwise
relating hereto, and any communication to the Borrower, shall immediately be
deemed reformed and such excess interest reduced, without the necessity of
executing any other document, to the maximum lawful rate allowed under
applicable laws as now or hereafter construed by courts having jurisdiction
hereof or thereof. Without limiting the foregoing, all calculations of the rate
of the interest contracted for, charged, taken, reserved, or received in
connection with the Loans or this Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful rate shall be made to
the extent permitted by applicable laws by amortizing, prorating, allocating and
spreading during the period of the full term of the Loans, including all prior
and subsequent renewals and extensions, all interest at any time contracted for,
charged, taken, reserved, or received. The terms of this paragraph shall be
deemed to be incorporated in every document and communication relating to the
Loans or any other Loan Document.
     Section 10.11 Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     Section 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
     Section 10.13 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and

94



--------------------------------------------------------------------------------



 



thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent, the Collateral Agent, and each Lender, regardless of
any investigation made by the Administrative Agent, the Collateral Agent, or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, or any Lender may have had notice or knowledge of any Default
or Event of Default at the time of any Committed Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation shall
remain unpaid or unsatisfied.
     Section 10.14 Severability. Any provision of this Agreement and the other
Loan Documents to which the Borrower is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
     Section 10.15 Foreign Lenders. Each Lender that is organized under the laws
of a jurisdiction other than the United States of America, a state thereof or
the District of Columbia (a “Foreign Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or after accepting an assignment of an interest herein), two
duly signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrower pursuant to
this Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax. Thereafter and from time to time, each such
Person shall (a) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (b) promptly notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (c) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction. If any Governmental Authority asserts that
the Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including Attorney Costs) of the Administrative
Agent. The obligation of the Lenders under this Section shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.
     Section 10.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW
RULES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW) AND
APPLICABLE FEDERAL LAW; AND THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

95



--------------------------------------------------------------------------------



 



     (b) THE MLP, THE BORROWER, ANY OTHER PARTY HERETO, AND EACH GUARANTOR, BY
EXECUTION OF A GUARANTY, AGREES AS TO THIS SECTION 10.16(b). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE MLP, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE L/C ISSUER, AND THE LENDERS CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE MLP, THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER, AND THE
LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE MLP, THE
BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER, AND THE LENDERS EACH WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, AND CONSENT TO THE
SERVICE OF PROCESS IN ANY SUCH LEGAL ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS
ADDRESS SET FORTH IN SCHEDULE 10.02, SUCH SERVICE TO BECOME EFFECTIVE TEN DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE L/C ISSUER OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. EACH OF THE MLP, THE BORROWER, AND EACH GUARANTOR, BY ITS
EXECUTION OF A GUARANTY, HEREBY IRREVOCABLY APPOINTS CT CORPORATION SYSTEM, WITH
AN ADDRESS AT 111 EIGHTH AVENUE, 13TH FLOOR, NEW YORK, NEW YORK 10011 (THE “NEW
YORK PROCESS AGENT”) AS PROCESS AGENT IN ITS NAME, PLACE AND STEAD TO RECEIVE
AND FORWARD SERVICE OF ANY AND ALL WRITS, SUMMONSES AND OTHER LEGAL PROCESS IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE STATE OF NEW YORK, AGREES THAT
SUCH SERVICE IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE UPON THE NEW
YORK PROCESS AGENT, AND AGREES TO TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO
CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT.
     Section 10.17 Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS
AGREEMENT AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY
AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE COMPANIES TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY; AND (b) EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.

96



--------------------------------------------------------------------------------



 



     Section 10.18 Master Consent to Assignment. The Lenders hereby authorize
the Administrative Agent to enter into the Master Consent to Assignment and each
Lender agrees to be bound by all of the terms and provisions of the Master
Consent to Assignment to the same extent as if it were a signatory thereto.
     Section 10.19 USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the MLP and the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the MLP and the Borrower, which information
includes the names and addresses of the MLP and the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the MLP and the Borrower in accordance with the Act.
     Section 10.20 Assignment of Existing Loans. Those Lenders who are parties
to the Existing Credit Agreement (each, an “Existing Credit Agreement Lender”)
hereby assign, to the Lenders who are parties hereto, the Indebtedness owed to
them under the Existing Credit Agreement, in proportion to each Lender’s
Aggregate Pro Rata Share (as defined in this Section 10.20). “Aggregate Pro Rata
Share” means, for any Lender, the percentage (carried out to the ninth decimal
place) that (a) its Committed Sum with respect to the Revolver Facility plus its
Committed Sum with respect to the Term Loan Facility bears to (b) the Aggregate
Committed Sums of all Lenders with respect to the Revolver Facility plus the
Aggregate Committed Sums of all Lenders with respect to the Term Loan Facility.
On the Closing Date, the Lenders shall make cash settlement either directly or
through the Administrative Agent, as the Administrative Agent may direct or
approve, with respect to all assignments and reallocations as reflected in this
Section. The Borrower agrees to pay any loss, cost or expense incurred by the
Lenders who are parties to the Existing Credit Agreement as a result of payments
received pursuant to the reallocations and assignments herein referenced, in
accordance with Section 3.05 hereof.
     Section 10.21 Restatement of Existing Credit Agreement. The parties hereto
agree that, on the Closing Date, after all conditions precedent set forth in
Section 4.01 have been satisfied or waived: (a) the Obligations represent, among
other things, the restatement, renewal, amendment, extension, and modification
of the “Obligations” as defined in the Existing Credit Agreement; (b) this
Agreement is intended to, and does hereby, restate, renew, extend, amend,
modify, supersede, and replace the Existing Credit Agreement in its entirety;
(c) the Notes, if any, executed pursuant to this Agreement amend, renew, extend,
modify, replace, restate, substitute for, and supersede in their entirety (but
do not extinguish the Indebtedness arising under) the promissory notes issued
pursuant to the Existing Credit Agreement; (d) the Collateral Documents,
Security Agreements, and Vessel Mortgage executed pursuant to this Agreement
amend, renew, extend, modify, replace, restate, substitute for, and supersede in
their entirety (but do not extinguish or impair the collateral security created
or evidenced by) the “Collateral Documents,” “Security Agreements” and “Vessel
Mortgage” executed and delivered pursuant to the Existing Credit Agreement;
(e) each Guaranty executed pursuant to this Agreement amends, renews, extends,
modifies, replaces, restates, substitutes for, and supersedes in its entirety
(but does not extinguish or impair the Obligations guaranteed by) the “Guaranty”
executed by the applicable Guarantor, as the case may be, executed and delivered
pursuant to the Existing Credit Agreement; and (f) the entering into and
performance of their respective obligations under the Loan Documents and the
transactions evidenced hereby do not constitute a novation nor shall they be
deemed to have terminated, extinguished, or discharged the “Indebtedness” under
the Existing Credit Agreement, and the “Collateral Documents,” the “Security
Agreements,” the “Vessel Mortgage,” the “Guaranties,” or the other “Loan
Documents” (or the collateral security therefor) executed in connection with the
Existing Credit Agreement, all of which Indebtedness and Collateral shall
continue under and be governed by this Agreement and the other Loan Documents,
except as expressly provided otherwise herein.

97



--------------------------------------------------------------------------------



 



     Section 10.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURES BEGIN ON NEXT PAGE]

98



--------------------------------------------------------------------------------



 



ANNEX B
Schedule 1.01(a)
SCHEDULE 1.01(A)
APPLICABLE RATE
Committed Revolver Loans

                                                      Applicable Rate          
              for Letters of                         Credit and   Applicable
Rate                     Eurodollar Rate   for Base Rate Pricing      
Commitment fee   Loans   Loans Level   Leverage Ratio   (bps)   (bps)   (bps)  
1    
Less than 2.75:1.00
    50.0       350.0       250.0          
 
                          2    
Greater than or equal to 2.75:1.00 but less than 3.00:1.00
    50.0       375.0       275.0          
 
                          3    
Greater than or equal to 3.00:1.00 but less than 3.50:1.00
    50.0       400.0       300.0          
 
                          4    
Greater than or equal to 3.50:1.00 but less than 4.00:1.00
    50.0       450.0       350.0          
 
                          5    
Greater than or equal to 4.00:1.00
    50.0       475.0       375.0  

Committed Term Loans

                                      Applicable Rate for   Applicable Rate for
Pricing       Eurodollar Rate Loans   Base Rate Loans Level   Leverage Ratio  
(bps)   (bps)   1    
Less than 2.75:1.00
    350.0       250.0          
 
                  2    
Greater than or equal to 2.75:1.00 but less than 3.00:1.00
    375.0       275.0          
 
                  3    
Greater than or equal to 3.00:1.00 but less than 3.50:1.00
    400.0       300.0          
 
                  4    
Greater than or equal to 3.50:1.00 but less than 4.00:1.00
    450.0       350.0          
 
                  5    
Greater than or equal to 4.00:1:00
    475.0       375.0  

 



--------------------------------------------------------------------------------



 



ANNEX C
Schedule 1.01(c)
SCHEDULE 1.01(C)
MATERIAL AGREEMENTS

1.   Omnibus Agreement;

2.   Ground Lease Agreement dated as of December 16, 1976, as amended, by and
between the Tampa Port Authority and Martin Gas Sales;

3.   First Amended and Restated Agreement of Partnership of Waskom Gas
Processing Company dated effective as of April 22, 1997, between Centerpoint
Energy Gas Processing Company and Prism Gas Systems I, LP (as
successors-in-interest to the parties thereto);

4.   Gas Processing Agreement dated as of April 14, 1997, between BP America
Production Company (successor to Amoco Production Company) and Waskom Gas
Processing Company, as amended by the First Amendment to Gas Processing
Agreement dated effective as of April 1, 2003, and as further amended by the
Second Amendment to Gas Processing Agreement dated effective as July 1, 2003;

5.   Gas Processing Agreement dated effective as of May 1, 2005, between
Centerpoint Energy Gas Transmission Company and Waskom Gas Processing Company,
as amended by the First Amendment to Gas Processing Agreement dated effective as
of May 1, 2005; and

6.   Gas Processing Agreement dated effective as of June 1, 1995, between
Centerpoint Energy Field Services, Inc. (successor to Noram Field Services
Corp.) and Waskom Gas Processing Company (successor to Arkla Chemical
Corporation), as amended by the First Amendment to Gas Processing Agreement
dated effective as of June 2002.

 



--------------------------------------------------------------------------------



 



ANNEX D
Assignors

                                                                      Pro Rata
Share           Pro Rata Share                         of Revolver   Term Loan  
of Term Loan             Lender   Revolver Facility   Facility   Facility  
Facility   Total   1.    
Royal Bank of Canada
  $ 27,542,857.16       14.124542133 %   $ 8,685,714.28       6.681318677 %   $
36,228,571.44          
 
                                          2.    
Comerica Bank
  $ 19,882,857.14       10.196336995 %   $ 14,088,571.43       10.837362638 %  
$ 33,971,428.57          
 
                                          3.    
Suntrust Bank
  $ 21,382,857.14       10.965567764 %   $ 10,088,571.43       7.760439562 %   $
31,471,428.57          
 
                                          4.    
Wells Fargo Bank, N.A.
  $ 19,882,857.14       10.196336995 %   $ 10,088,571.43       7.760439562 %   $
29,971,428.57          
 
                                          5.    
Fortis Capital Corp.
  $ 15,882,857.14       8.145054944 %   $ 11,088,571.43       8.529670331 %   $
26,971,428.57          
 
                                          6.    
WestLB AG, New York Branch
  $ 17,511,428.57       8.980219779 %   $ 7,588,571.43       5.837362638 %   $
25,100,000.00          
 
                                          7.    
JPMorgan Chase Bank, NA
  $ 16,042,857.14       8.227106226 %   $ 7,528,571.43       5.791208792 %   $
23,571,428.57          
 
                                          8.    
Compass Bank (as successor in interest to Guaranty Bank)
  $ 9,999,999.99       5.128205123 %   $ 10,728,571.42       8.252747246 %   $
20,728,571.41          
 
                                          9.    
Caterpillar Financial Services Corporation
    0.00       0.000000000 %   $ 19,000,000.00       14.615384615 %   $
19,000,000.00          
 
                                          10.    
U.S. Bank National Association
  $ 8,000,000.00       4.102564103 %   $ 10,000,000.00       7.692307692 %   $
18,000,000.00          
 
                                          11.    
Amegy Bank National Association
  $ 10,885,714.30       5.582417590 %   $ 5,528,571.43       4.252747254 %   $
16,414,285.73          
 
                                          12.    
Natixis
  $ 9,971,428.57       5.113553113 %   $ 5,028,571.43       3.868131869 %   $
15,000,000.00          
 
                                          13.    
Wachovia Bank, National Association
  $ 7,542,857.14       3.868131867 %   $ 5,528,571.43       4.252747254 %   $
13,071,428.57          
 
                                          14.    
Allied Irish Banks p.l.c.
  $ 10,471,428.57       5.369963369 %     0.00       0.000000000 %   $
10,471,428.57          
 
                                          15.    
AIB Debt Management Limited
    0.00       0.000000000 %   $ 5,028,571.43       3.868131869 %   $
5,028,571.43          
 
                                               
Total:
  $ 195,000,000.00       100.000000000 %   $ 130,000,000.00       100.000000000
%   $ 325,000,000.00  

 



--------------------------------------------------------------------------------



 



ANNEX E
Assignees
SCHEDULE 2.01
COMMITTED SUMS

                                                                      Pro Rata
Share           Pro Rata Share of                         of Revolver   Term
Loan   Term Loan             Lender   Revolver Facility   Facility   Facility  
Facility   Total   1.    
Royal Bank of Canada
  $ 36,314,285.72       13.564133487 %   $ 8,685,714.28       12.782776881 %   $
45,000,000.00          
 
                                          2.    
Regions Bank
  $ 40,000,000.00       14.940823666 %   $ 0.00       0.00 %   $ 40,000,000.00  
       
 
                                          3.    
UBS Loan Finance LLC
  $ 40,000,000.00       14.940823666 %   $ 0.00       0.00 %   $ 40,000,000.00  
       
 
                                          4.    
Comerica Bank
  $ 25,911,428.57       9.678452130 %   $ 14,088,571.43       20.734168701 %   $
40,000,000.00          
 
                                          5.    
Wells Fargo Bank, N.A.
  $ 21,840,000.00       8.157689722 %   $ 10,088,571.43       14.847363554 %   $
31,928,571.43          
 
                                          6.    
Bank of America, N.A.
  $ 25,000,000.00       9.338014791 %   $ 0.00       0.00 %   $ 25,000,000.00  
       
 
                                          7.    
Caterpillar Financial Services Corporation
  $ 6,000,000.00       2.241123550 %   $ 19,000,000.00       27.962324446 %   $
25,000,000.00          
 
                                          8.    
Compass Bank
  $ 24,271,428.59       9.065878367 %   $ 0.00       0.00 %   $ 24,271,428.59  
       
 
                                          9.    
Amegy Bank National Association
  $ 10,871,428.57       4.060702432 %   $ 5,528,571.43       8.136405687 %   $
16,400,000.00          
 
                                          10.    
Natixis
  $ 9,971,428.57       3.724533899 %   $ 5,028,571.43       7.400555044 %   $
15,000,000.00          
 
                                          11.    
Wachovia Bank, National Association
  $ 7,542,857.14       2.817412462 %   $ 5,528,571.43       8.136405687 %   $
13,071,428.57          
 
                                          12.    
Raymond James Bank, FSB
  $ 10,000,000.00       3.735205916 %   $ 0.00       0.00 %   $ 10,000,000.00  
       
 
                                          13.    
Compass Bank (as successor in interest to Guaranty Bank)
  $ 9,999,999.99       3.735205913 %   $ 0.00       0.00 %   $ 9,999,999.99    
     
 
                                               
Total:
  $ 267,722,857.15       100.000000000 %   $ 67,948,571.43       100.000000000 %
  $ 335,671,428.58  

 